--------------------------------------------------------------------------------

Exhibit 10.3


CREDIT AND SECURITY AGREEMENT


Dated as of November 16, 2016


among


KATY INDUSTRIES, INC., A DELAWARE CORPORATION,


CONTINENTAL COMMERCIAL PRODUCTS, LLC, A DELAWARE LIMITED LIABILITY COMPANY,


FTW HOLDINGS, INC., A DELAWARE CORPORATION,


FORT WAYNE PLASTICS, INC., AN INDIANA CORPORATION,


2155735 ONTARIO INC., AN ONTARIO CORPORATION,


CCP CANADA INC., AN ONTARIO CORPORATION,
as Borrowers,


CERTAIN FINANCIAL INSTITUTIONS,
as Lenders


and


ENCINA BUSINESS CREDIT SPV, LLC,
as Agent and Swing Line Lender
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

 
Page 
   
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
 
1.01
Defined Terms
1
 
1.02
Other Interpretive Provisions
44
 
1.03
Accounting Terms.
45
 
1.04
Uniform Commercial Code
46
 
1.05
Rounding
46
 
1.06
Times of Day
46
 
1.07
Letter of Credit Amounts
46
 
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
46
 
2.01
Loan Commitments.
46
 
2.02
Borrowings, Conversions and Continuations of Loans.
48
 
2.03
Letters of Credit.
49
 
2.04
Repayment of Loans
54
 
2.05
Prepayments.
55
 
2.06
Termination or Reduction of Commitment; Termination Fee
57
 
2.07
Interest.
58
 
2.08
Fees
58
 
2.09
Computation of Interest and Fees
59
 
2.10
Evidence of Debt
59
 
2.11
Payments Generally; Agent's Clawback
59
 
2.12
Sharing of Payments by Lenders
61
 
2.13
Settlement Among Lenders.
62
 
2.14
Nature and Extent of Each Borrower's Liability
62
 
2.15
Cash Collateral.
65
 
2.16
Defaulting Lenders and Substitution of Lenders.
66
 
2.17
Swing Line Loans.
68
   
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
71
 
3.01
Taxes.
71
 
3.02
Illegality
74
 
3.03
Inability to Determine Rates
74
 
3.04
Increased Costs; Reserves on Eurodollar Rate Loans.
75
 
3.05
Mitigation Obligations; Designation of a Different Lending Office
76
 
3.06
Certificate of Lender
76
 
3.07
Survival
76
   
ARTICLE IV SECURITY AND ADMINISTRATION OF COLLATERAL
76
 
4.01
Security Interest in Collateral
76
 
4.02
Other Collateral.
78
 
4.03
Collateral Administration.
80
 
4.04
Further Assurances.
81
 
4.05
Cash Management.
82
 
4.06
Information Regarding Collateral
83
 
4.07
Releases
83
   
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
84
 
5.01
Conditions of Initial Credit Extension
84
 
5.02
Conditions to all Credit Extensions
86

 
-i-

--------------------------------------------------------------------------------

ARTICLE VI REPRESENTATIONS AND WARRANTIES
87
 
6.01
Existence, Qualification and Power
87
 
6.02
Authorization; No Contravention
87
 
6.03
Governmental Authorization; Other Consents
87
 
6.04
Binding Effect
87
 
6.05
Financial Statements; No Material Adverse Effect.
87
 
6.06
Litigation
88
 
6.07
No Default
88
 
6.08
Ownership of Property; Liens.
88
 
6.09
Environmental Compliance.
89
 
6.10
Insurance
90
 
6.11
Taxes
90
 
6.12
ERISA Compliance.
90
 
6.13
Subsidiaries; Equity Interests
91
 
6.14
Margin Regulations; Investment Company Act
92
 
6.15
Disclosure
92
 
6.16
Compliance with Laws
92
 
6.17
Intellectual Property; Licenses, Etc
92
 
6.18
Labor Matters
92
 
6.19
Deposit Accounts and Securities Accounts.
93
 
6.20
Accounts; Equipment; Inventory
93
 
6.21
Anti-Terrorism Laws and Foreign Asset Control Regulations
94
 
6.22
Brokers
94
 
6.23
Customer and Trade Relations
94
 
6.24
Material Contracts
95
 
6.25
Casualty
95
 
6.26
Senior Indebtedness
95
 
6.27
Inactive Subsidiaries
95
   
ARTICLE VII AFFIRMATIVE COVENANTS
95
 
7.01
Financial Statements
95
 
7.02
Borrowing Base Certificate; Other Information
96
 
7.03
Notices
97
 
7.04
Payment of Obligations
99
 
7.05
Preservation of Existence, Etc
99
 
7.06
Maintenance of Properties
99
 
7.07
Maintenance of Insurance.
99
 
7.08
Utilization of Net Proceeds.
101
 
7.09
Compliance with Laws
102
 
7.10
Books and Records
102
 
7.11
Inspection Rights and Appraisals; Meetings with the Lenders.
102
 
7.12
Use of Proceeds
103
 
7.13
New Domestic Subsidiaries and Qualifying Foreign Subsidiaries
103
 
7.14
New Foreign Subsidiaries
104
 
7.15
Compliance with ERISA
104
 
7.16
Further Assurances
104
 
7.17
Licenses
104

 
-ii-

--------------------------------------------------------------------------------

 
7.18
Environmental Laws
104
 
7.19
Landlord and Storage Agreements
105
 
7.20
Material Contracts
105
 
7.21
Tracing of Proceeds of Loans
105
 
7.22
Second Lien Debt
105
 
7.23
Chief Restructuring Officer
106
 
7.24
Post Closing Covenants
106
   
ARTICLE VIII NEGATIVE COVENANTS
107
 
8.01
Liens
107
 
8.02
Indebtedness
108
 
8.03
Investments
110
 
8.04
Fundamental Changes
111
 
8.05
Dispositions
111
 
8.06
Restricted Payments
112
 
8.07
Change in Nature of Business
113
 
8.08
Transactions with Affiliates
113
 
8.09
Burdensome Agreements
114
 
8.10
Use of Proceeds
114
 
8.11
Prepayment of Indebtedness; Amendment to Material Agreements; Other
Transactions.
114
 
8.12
Consolidated Capital Expenditures
115
 
8.13
Creation of New Subsidiaries
115
 
8.14
Securities of Subsidiaries
115
 
8.15
Sale and Leaseback
115
 
8.16
Acquisitions
115
 
8.17
Inactive Subsidiaries
116
 
8.18
Management Fees
116
 
8.19
Centrex Earnout Payments
116
   
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
116
 
9.01
Events of Default
116
 
9.02
Remedies Upon Event of Default
119
 
9.03
License
120
 
9.04
Application of Funds.
120
 
9.05
Limitation of Remedies
121
   
ARTICLE X AGENT
122
 
10.01
Appointment and Authority
122
 
10.02
Rights as a Lender
122
 
10.03
Exculpatory Provisions
122
 
10.04
Reliance by Agent
123
 
10.05
Delegation of Duties
123
 
10.06
Resignation of Agent
123
 
10.07
Non-Reliance on Agent and Other Lenders
124
 
10.08
Agent May File Proofs of Claim
124
 
10.09
Collateral Matters
125
 
10.10
Other Collateral Matters.
125
 
10.11
Credit Product Providers and Credit Product Arrangements.
126

 
-iii-

--------------------------------------------------------------------------------

ARTICLE XI MISCELLANEOUS
126
 
11.01
Amendments, Etc
126
 
11.02
Notices; Effectiveness; Electronic Communication.
128
 
11.03
No Waiver; Cumulative Remedies
130
 
11.04
Expenses; Indemnity; Damage Waiver.
130
 
11.05
Marshalling; Payments Set Aside
132
 
11.06
Successors and Assigns.
133
 
11.07
Treatment of Certain Information; Confidentiality
136
 
11.08
Right of Setoff
137
 
11.09
Interest Rate Limitation
137
 
11.10
Counterparts; Integration; Effectiveness
137
 
11.11
Survival
137
 
11.12
Severability
138
 
11.13
Governing Law; Jurisdiction; Etc.
138
 
11.14
Waiver of Jury Trial
139
 
11.15
Electronic Execution of Assignments and Certain Other Documents
139
 
11.16
USA PATRIOT Act Notice
139
 
11.17
No Advisory or Fiduciary Responsibility
139
 
11.18
Attachments
140
 
11.19
ORAL AGREEMENTS
140
 
11.20
Second Lien Intercreditor Agreement
140

 
-iv-

--------------------------------------------------------------------------------

SCHEDULES
 
1.01
Existing Letters of Credit
1.01A
Fiscal Periods
1.01B
Agent's Office; Lender's Office
1.01C
Mortgaged Property
2.01
Commitments and Applicable Percentages
4.01
Commercial Tort Claims
4.02
Pledged Interests
4.06
Information Regarding Collateral; Chief Executive Office; Etc.
5.01
Good Standing and Foreign Qualification Jurisdictions
6.06
Litigation
6.08(b)(1)
Owned Real Estate
6.08(b)(2)
Leased Real Estate
6.09
Environmental Matters
6.10
Insurance
6.12(d)
Pension Plans
6.13
Subsidiaries; Other Equity Investments
6.18
Labor Matters
6.19
Deposit Accounts and Securities Accounts
6.24
Material Contracts
7.02
Borrower Website Address
8.01
Existing Liens
8.02
Existing Indebtedness
8.03
Existing Investments
   
EXHIBITS
Form of
A-1
Form of Revolving Loan Note
A-2
Form of Term A Loan Note
A-3
Form of Term B Loan Note
B
Form of Borrowing Base Certificate
C
Form of Compliance Certificate
D
Form of Committed Loan Notice
E-1
Form of US Tax Compliance Certificate
E-2
Form of US Tax Compliance Certificate
E-3
Form of US Tax Compliance Certificate
E-4
Form of US Tax Compliance Certificate
F
Form of Assignment and Assumption
G
Form of Swing Line Loan Notice
H
Form of Authorized Accounts Form
I
Form of Client User Form

 
-v-

--------------------------------------------------------------------------------

CREDIT AND SECURITY AGREEMENT


This CREDIT AND SECURITY AGREEMENT (this "Agreement") is entered into as of
November 16, 2016, among Katy Industries, Inc., a Delaware corporation (the
"Company;"), Continental Commercial Products, LLC, a Delaware limited liability
company ("CCP"), 2155735 Ontario Inc., an Ontario corporation ("2155735 Inc."),
and CCP Canada Inc., an Ontario corporation ("CCP Canada"), FTW Holdings, Inc.,
a Delaware corporation ("FTW"), Fort Wayne Plastics, Inc., an Indiana
corporation ("FWP"; together with Company, CCP, 2155735 Inc., CCP Canada, FTW
and each other Person that joins this Agreement as a "Borrower", individually
and collectively, "Borrower" or "Borrowers"), each lender from time to time
party hereto (collectively the "Lenders" and individually a "Lender") and Encina
Business Credit SPV, LLC, as agent for the Lenders (in such capacity, "Agent")
and as Swing Line Lender.


Preliminary Statements


A.            The Borrowers have requested that Agent and Lenders provide a
credit facility to the Borrowers to finance their mutual and collective business
enterprise.


B.             Agent and Lenders are willing to provide the credit facility on
the terms and conditions set forth in this Agreement.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


1.01         Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:

 
"Ablesoft" means the electronic and/or internet-based system approved by Agent
for the purpose of making notices, requests, deliveries, communications and for
the other purposes contemplated in this Agreement or otherwise approved by
Agent, whether such system is owned, operated or hosted by Agent, any of its
Affiliates or any other Person.


"Account Debtor" means any Person who is or may become obligated under or on
account of any Account, contract right, Chattel Paper or General Intangible.


"ACH" means automated clearing house transfers.


"Acquisition" means the acquisition of (a) a controlling equity or other
ownership interest in another Person, whether by purchase of such equity or
other ownership interest or upon exercise of an option or warrant for, or
conversion of securities into, such equity or other ownership interest, or (b)
assets of another Person which constitute all or substantially all of the assets
of such Person or of a line or lines of business conducted by such Person.


"Additional Availability Amount" means, as of the Closing Date, the sum of
$800,000.00 and beginning on the date that is three (3) Business Days after the
date of receipt by the Second Lien Agent of the first cash payment made pursuant
to clause (y) of Section 4.4(b) of the Second Lien Intercreditor Agreement and
at all times thereafter, $0.00.
 
-1-

--------------------------------------------------------------------------------

"Adjustment Date" means the first day of each Fiscal Quarter, commencing with
the first day after the Fiscal Quarter ending June 27, 2014.


"Affected Lender" has the meaning specified in Section 2.16(c).


"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


"Agent" means Encina Business Credit SPV, LLC, in its capacity as administrative
agent for the Lenders under any of the Loan Documents, or any successor
administrative agent for the Lenders.


"Agent's Office" means, with respect to any currency, Agent's address and, as
appropriate, account as set forth on Schedule 1.01B with respect to such
currency, or such other address or account with respect to such currency as
Agent may from time to time notify to the Borrower Agent.


"Agreement" means this Credit and Security Agreement, as amended, restated,
extended, renewed or otherwise modified from time to time.


"Allocable Amount" has the meaning specified in Section 2.14(c)(ii).


"ALTA Survey" means a survey reasonably satisfactory to Agent prepared in
accordance with the standards adopted by the American Land Title Association and
the American Congress on Surveying and Mapping in 2011, known as the "Minimum
Standard Detail Requirements of Land Title Surveys" and in sufficient form to
satisfy the requirements of any applicable title insurance company to provide
extended coverage over survey defects and shall also show the location of all
easements, utilities, and covenants of record, dimensions of all improvements,
encroachments from any adjoining property, and certify as to the location of any
flood plain area affecting the subject real estate.


"Applicable Margin" means with respect to any Type of Loan, the percentages per
annum set forth below:


Loan
Applicable Margin for
Eurodollar Rate Loans
Applicable Margin for
Base Rate Loans
Revolving Loans
5.25%
4.25%
Term A Loans
5.75%
4.75%
Term B Loans
6.00%
5.00%



"Applicable Percentage" means (a) in respect of the Revolving Credit Facility,
with respect to any Revolving Lender at any time, the percentage (carried out to
the ninth decimal place) of the Revolving Credit Facility, represented by the
amount of the Revolving Credit Commitment of such Revolving Lender at such time;
provided that if the Aggregate Revolving Credit Commitments have been terminated
at such time, then the Applicable Percentage of each Revolving Lender shall be
the Applicable Percentage of such Revolving Lender immediately prior to such
termination and after giving effect to any subsequent assignments, (b) in
respect of the Term A Loan Facility, with respect to any Term A Lender at any
time, the percentage (carried out to the ninth decimal place) of the Term A Loan
Facility represented by (i) on or prior to the Closing Date, such Term A
Lender's Term A Loan Commitment at such time and (ii) thereafter, the
Outstanding Amount of such Term A Lender's Term A Loans at such time and (c) in
respect of the Term B Loan Facility, with respect to any Term B Lender at any
time, the percentage (carried out to the ninth decimal place) of the Term B Loan
Facility represented by (i) on or prior to the Closing Date, such Term B
Lender's Term B Loan Commitment at such time and (ii) thereafter, the
Outstanding Amount of such Term B Lender's Term B Loans at such time.  The
initial Applicable Percentage of each Lender with respect to each Facility is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.
 
-2-

--------------------------------------------------------------------------------

"Appraised Value" means, with respect to the Borrowers' Eligible Real Estate,
the fair market value of such Eligible Real Estate as set forth in the most
recent appraisal of such Eligible Real Estate conducted by an independent
appraiser engaged by Agent, which appraisal shall be in form and substance
reasonably acceptable to Agent, shall assume, among other things, a marketing
time of not greater than twelve (12) months or less than three (3) months or
such other time period agreed to by Agent in its reasonable discretion exercised
in good faith.


"Appropriate Lender" means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued, the
Revolving Lenders, and (c) with respect to the Swing Line Sublimit, (i) the
Swing Line Lender and (ii) if any Swing Line Loans are outstanding, the
Revolving Lenders.


"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by Agent, in substantially the form
of Exhibit E or any other form approved by Agent.


"Attributable Indebtedness" means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.


"Audited Financial Statements" means the audited consolidated balance sheet of
the Company and its Subsidiaries for the Fiscal Year ended December 31, 2015,
and the related consolidated statements of income or operations, retained
earnings and cash flows for such Fiscal Year of the Company and its
Subsidiaries, including the notes thereto.


"Auditor" has the meaning specified in Section 7.01(a).


"Auto-Extension Letter of Credit" has the meaning specified in Section
2.03(b)(ii).


"Availability" means the lesser of:


a)            the Revolving Credit Commitment Amount minus the Reserves minus
Total Revolving Credit Outstandings; and


b)            the Borrowing Base minus Total Revolving Credit Outstandings.


In calculating Availability at any time and for any purpose under this
Agreement, the Borrower Agent, on behalf of the Borrowers, shall certify to
Agent that all accounts payable and Taxes are being paid on a timely basis and
consistent with past practices (absent which Agent may establish a Reserve
therefor).
 
-3-

--------------------------------------------------------------------------------

"Availability Period" means, in respect of the Revolving Credit Facility, the
period from the Closing Date to the Revolving Credit Termination Date.


"Availability Reserves" means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as Agent from time to time determines in its discretion exercised
in its Permitted Discretion as being appropriate (a) to reflect the impediments
to Agent's ability to realize upon the Collateral consisting of Eligible
Accounts or Eligible Inventory included in the Borrowing Base, (b) to reflect
sums that any Loan Party may be required to pay under any Section of this
Agreement or any other Loan Document (including taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and has failed to pay, (c) to reflect amounts for which claims may
be reasonably expected to be asserted against the Collateral, Agent or the
Lenders or (d) to reflect criteria, events, conditions, contingencies or risks
which adversely affect any component of the Borrowing Base, or the assets,
business, financial performance or financial condition of any Loan Party.
Without limiting the generality of the foregoing, Availability Reserves may
include (but are not limited to) reserves, without duplication, based on: (i)
Rent and Charge Reserves; (ii) customs duties, and other costs to release
Inventory which is being imported into the United States; (iii) outstanding
Taxes and other governmental charges, including, without limitation, ad valorem,
real estate, personal property, sales, and other Taxes which might have priority
over the interests of Agent and the Lenders in the Collateral; (iv) salaries,
wages and benefits due to employees of any Loan Party, whether in the United
States of America, Canada or elsewhere (including amounts for employee wage
claims for earned wages, vacation pay, health care reimbursements and other
amounts due under Wisconsin wage lien law, Wis. Stat 109.01, et seq.); (v) any
liabilities that are or may become secured by Liens on the Collateral (including
Permitted Liens) which might have priority over the Liens or interests of Agent
and the Lenders in the Collateral; (vi) Credit Product Reserves; (vii) Realty
Reserves; (viii) payables to vendors entitled to the benefits of PACA or PASA,
or any similar statute or regulation; (ix) salability of Eligible Inventory or
which reflect such other factors as affect the market value of the Eligible
Inventory, including obsolescence, seasonality, Shrink, vendor chargebacks,
imbalance, change in Inventory character, composition or mix, markdowns and out
of date and/or expired Inventory; and (x) due but unpaid premiums or any other
amounts that could be offset against any and all unearned premiums, dividends,
or other proceeds due under any insurance premium financing arrangement.


"Average Availability" means, for any period, the average daily amount of
Availability during such period.


"Bankruptcy Code" means Title 11 of the United States Code.


"Base Rate" means, for any day, the greatest of (a) the Federal Funds Rate plus
½%, (b) the Eurodollar Rate (which rate shall be calculated based upon a one (1)
month period and shall be determined on a daily basis), (c) one percent (1.0%),
and (d) the rate of interest announced, from time to time, within Wells Fargo
Bank, N.A. at its principal office in San Francisco as its "prime rate", with
the understanding that the "prime rate" is one of Wells Fargo Bank, N.A.'s base
rates (not necessarily the lowest of such rates) and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo Bank, N.A. may
designate (or, if such rate ceases to be so published, as quoted from such other
generally available and recognizable source as Lender may select).


"Base Rate Loan" means a Loan that bears interest based on the Base Rate.
 
-4-

--------------------------------------------------------------------------------

"Base Rate Revolving Loan" means a Revolving Loan that is a Base Rate Loan.


"Borrower Agent" has the meaning specified in Section 2.14(g).


"Borrower's Deposit Account" has the meaning specified in Section 7.08(b).


"Borrowers" has the meaning specified in the introductory paragraph hereto.


"Borrowing" means a Revolving Borrowing, a Term Borrowing or a Swing Line
Borrowing, as the context may require.


"Borrowing Base" means, at any time of calculation, an amount equal to:


a)            the Value of Eligible Accounts (less all cash received but not yet
applied in respect of such Eligible Accounts) multiplied by eighty-five percent
(85%); plus


b)            the lesser of (i) the NOLV multiplied by Eligible Inventory of
each Borrower at each applicable location multiplied by eighty-five percent
(85%) or (ii) the Cost of all Eligible Inventory of all Borrowers multiplied by
sixty-five percent (65%); plus


c)            the Additional Availability Amount; minus


d)            the amount of all Reserves.


The term "Borrowing Base" and the calculation thereof shall not include any
assets or property acquired in an Acquisition unless Agent has conducted Field
Exams and appraisals reasonably required by it (with results reasonably
satisfactory to Agent) and the Person owning such assets or property shall be a
(directly or indirectly) wholly-owned Domestic Subsidiary of the Company and
shall have become a Borrower hereunder, and the amount of the Borrowing Base
predicated on Eligible In-Transit Inventory shall not at any time exceed
$750,000.


"Borrowing Base Certificate" means a certificate, in the form of Exhibit B
hereto and otherwise in form satisfactory to Agent, by which Borrowers certify
calculation of the Borrowing Base.


"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Agent's Office is located and, if such day relates to
any interest rate settings as to a Eurodollar Rate Loan, any fundings,
disbursements, settlements and payments in respect of any such Eurodollar Rate
Loan, or any other dealings to be carried out pursuant to this Agreement in
respect of any such Eurodollar Rate Loan, means any such day that is also a
London Banking Day.


"Canadian Dollar" and/or "CAD" means the lawful currency of Canada.


"Capital Leases" means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.


"Cash Collateralize" means to pledge and deposit with or deliver to Agent, (a)
for the benefit of one or more of the L/C Issuer or the Revolving Lenders, as
collateral for L/C Obligations or obligations of the Revolving Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if Agent and the L/C Issuer shall agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to Agent and the L/C Issuer or (b) for the benefit of Agent, as
collateral for Protective Advances or Swing Line Loans that have not been
refunded by the Revolving Lenders, cash or deposit account balances or, if Agent
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance reasonably satisfactory to Agent or (c)
for the benefit of the Credit Parties during the continuance of an Event of
Default or in connection with the Payment in Full of the Obligations, as
collateral for any Obligations that are due or may become due, cash or deposit
account balances or, if Agent shall agree in its sole discretion, other credit
support, in each case pursuant to documentation in form and substance reasonably
satisfactory to Agent.  "Cash Collateral" shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.
 
-5-

--------------------------------------------------------------------------------

"Cash Equivalents" means any of the following types of property, to the extent
owned by any Borrower free and clear of all Liens (other than Liens created
under the Security Instruments):


a)            cash, denominated in Dollars or Canadian Dollars;


b)           readily marketable direct obligations of the government of the
United States or any agency or instrumentality thereof, or obligations the
timely payment of principal and interest on which are fully and unconditionally
guaranteed by the government of the United States or any state or municipality
thereof, in each case so long as such obligation has an investment grade rating
by S&P and Moody's;


c)            commercial paper rated at least P-1 (or the then equivalent grade)
by Moody's and A-1 (or the then equivalent grade) by S&P, or carrying an
equivalent rating by a nationally recognized rating agency if at any time
neither Moody's nor S&P shall be rating such obligations;


d)            insured certificates of deposit or bankers' acceptances of, or
time deposits with any Lender or with any commercial bank that (i) is a member
of the Federal Reserve System, (ii) issues (or the parent of which issues)
commercial paper rated as described in the first portion of clause (c) above
(without regard to the proviso), (iii) is organized under the laws of the United
States or of any state thereof and (iv) has combined capital and surplus of at
least $500,000,000;


e)            readily marketable general obligations of any corporation
organized under the laws of any state of the United States of America, payable
in the United States of America, expressed to mature not later than twelve
months following the date of issuance thereof and rated A or better by S&P or A2
or better by Moody's; and


f)             readily marketable shares of investment companies or money market
funds that, in each case, invest solely in the foregoing Investments described
in clauses (a) through (e) above; and


"Casualty" means any act or occurrence of any kind or nature that results in any
loss, destruction, or damage to any asset or property.


"CCP" means Continental Commercial Products, LLC, a Delaware limited liability
company.


"Centrex Acquisition Documents" means the Centrex Purchase Agreement and all
other material documents, agreements, bills of sale, and certificates, including
those executed between or among any of the Loan Parties, Centrex Plastics, LLC
and T.R. Plastics delivered in connection with the acquisition transaction
described in the Centrex Purchase Agreement.


"Centrex Earnout Payments" means the "Cabinet Payments" as defined in Section
2.10 of the Centrex Purchase Agreement.
 
-6-

--------------------------------------------------------------------------------

"Centrex Earnout Subordination Agreement" means that certain Subordination
Agreement dated as of the Closing Date, by and among Agent, certain of the Loan
Parties, Centrex Plastics, LLC, T.R. Plastics, LLC and Terence Reinhart.


"Centrex Purchase Agreement" means that certain Asset Purchase Agreement, dated
as of April 7, 2015, by and among CCP, Centrex Plastics, LLC, T.R. Plastics, LLC
and Terrence L. Reinhart.


"Centrex Side Letter" has the meaning specified in Section 8.19.


"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a "Change in Law", regardless of the date enacted,
adopted or issued.


"Change of Control" means an event or series of events by which:


a)            The Equity Investor shall cease to own and control, beneficially
and of record both assuming all of the preferred stock owned by the Equity
Investor is converted to common stock (i) in excess of 51% of the issued and
outstanding Equity Interests of the Company, and (ii) a sufficient percentage of
the issued and outstanding Equity Interests of the Company to control its board
of directors;


b)           Other than the Equity Investor, any "person" or "group" (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act, but excluding
any employee benefit plan of the Company or its Subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the "beneficial owner" (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a person or group
shall be deemed to have "beneficial ownership" of all securities that such
person or group has the right to acquire (such right, an "option right"),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of 51% or more of the Equity Interests of the
Company on a fully-diluted basis (and taking into account all such Equity
Interests that such person or group has the right to acquire pursuant to any
option right);


c)            during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
 
-7-

--------------------------------------------------------------------------------

d)            The Company shall fail to own and control, beneficially and of
record (directly or indirectly), 100% of the issued and outstanding Equity
Interests of each of its Subsidiaries, except where such failure is the result
of a transaction permitted under the Loan Documents.


"Closing Date" means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with this Agreement (or, in the case of
Section 5.01(b), waived by the Person entitled to receive the applicable
payment).


"Code" means the Internal Revenue Code of 1986, as amended, and the regulations
and official guidance thereunder.


"Collateral" means, collectively, certain personal property of the Borrowers or
any other Person in which Agent or any Credit Party is granted a Lien under any
Security Instrument as security for all or any portion of the Obligations or any
other obligation arising under any Loan Document, but expressly excluding, for
the avoidance of doubt, the Excluded Assets and the Excluded Deposit Accounts.


"Commitment" means the Revolving Credit Commitment.


"Committed Loan Notice" means a notice of a Borrowing, which shall be
substantially in the form of Exhibit D.


"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.


"Company" means Katy Industries, Inc., a Delaware corporation.


"Compliance Certificate" means a certificate substantially in the form of
Exhibit C.


"Concentration Account" has the meaning specified in Section 4.05(b).


"Condemnation" means any seizure or taking of title to, use of, or any other
interest in any asset or property, or confiscation of such asset or property or
the requisition of the use of such asset or property, under the exercise of the
power of condemnation or eminent domain, whether temporarily or permanently, by
any Governmental Authority or by any other Person acting under or for the
benefit of a Governmental Authority.


"Condemnation Awards" means any and all judgments, awards of damages (including
severance and consequential damages), payments, proceeds, settlements, amounts
paid for a taking in lieu of Condemnation, or other compensation whenever made,
including interest thereon, and the right to receive the same, as a result of,
or in connection with, any Condemnation or threatened Condemnation.


"Consolidated" or "consolidated" means the consolidation, in accordance with
GAAP, of the financial condition or operating results of such Person and its
Subsidiaries excluding from Consolidated EBITDA the Inactive Subsidiaries.


"Consolidated Capital Expenditures" means, with respect to the Company and its
Subsidiaries on a Consolidated basis, for any period the sum of (without
duplication) all expenditures (whether paid in cash or accrued as liabilities)
by the Company or any Subsidiary during such period for items which should be
capitalized under GAAP, including without limitation all transactional costs
incurred in connection with such expenditures provided the same have been
capitalized; provided, that Consolidated Capital Expenditures shall exclude any
expenditures for equipment or other property purchased simultaneously or
substantially concurrently with the trade-in of existing equipment or property
owned by any Borrower or any of its Subsidiaries except to the extent such
expenditures exceeds the amount of credit received for such trade-in.
 
-8-

--------------------------------------------------------------------------------

"Consolidated EBITDA" means, for any period, Consolidated Net Income for such
period, plus (a) in each case to the extent deducted in determining such
Consolidated Net Income, without duplication, (i) Consolidated Interest Charges
(net of cash interest income for such period of the Company and its
Subsidiaries) for such period, (ii) federal, state, local and foreign income tax
expense for such period, net of income tax credits, (iii) depreciation and
amortization for such period, (iv) non-cash compensation expense, or other
non-cash expenses or charges, for such period arising from the granting of stock
options, stock appreciation rights or similar equity arrangements, (v) if agreed
upon in writing by Agent, other non-cash expenses or losses and other non-cash
charges incurred (excluding any non-cash charges representing an accrual of, or
reserve for, cash charges to be paid within the next twelve months), (vi) LIFO
reserves established during such period, (vii) Restructuring Costs paid or
expensed during such period, (viii) non-cash management fees paid or expensed
during such period to Kohlberg & Company,  L.L.C., (ix) amounts paid or expensed
during such period for expenses relating to the discontinuance of certain
Subsidiaries of the Company, (x) amounts paid or expensed during such period for
fees and expenses, including attorneys’ fees and expenses, or settlement
payments in connection with the Hazelwood lease, (xi) amounts paid or expensed
during such period for third-party executive recruiting fees and expenses,
including fees and expenses of Spenser Stuart, in connection with the recruiting
and retention of a Chief Executive Officer, (xii) amounts paid or expensed
during such period, including attorneys’ fees and expenses and settlement
payments, relating to certain employee severance matters or other
officer-related salary and deferred compensation and related expenses, (xiii)
the amount during such period of Chief Executive Officer expense and cost
savings realized due to the retention of a new Chief Executive Officer, and
(xiv) amounts paid or expensed during such period on account of one-time
deferred compensation expenses not to exceed $275,000; provided, that no items
described in clauses (vii) to (xiv) above shall be added to Consolidated Net
Income in the determination of EBITDA for any period unless Agent is provided
with back-up detail and a schedule of all such proposed addbacks in a form
satisfactory to Agent concurrently with the delivery to Agent of the financial
statements for the applicable period, minus (b) non-cash income, gains or
profits or LIFO reserves terminated during such period, in each case as
determined for the Company and its Subsidiaries on a Consolidated basis;
provided that, for any period that includes a material Disposition, the
calculation of Consolidated EBITDA shall be subject to the adjustments set forth
in Sections 1.03(c) and 1.03(d).


"Consolidated Fixed Charge Coverage Ratio" means the ratio, determined on a
Consolidated basis for the Company and its Subsidiaries for the most recent
Measurement Period, of (a) Consolidated EBITDA minus Consolidated Capital
Expenditures (other than Financed Capital Expenditures) to (b) Consolidated
Fixed Charges.


"Consolidated Fixed Charges" means, for any period, for the Company and its
Subsidiaries on a Consolidated basis, the sum of, without duplication, (a)
Consolidated Interest Charges paid or required to be paid in cash during such
period, (b) all principal repayments made or required to be made of Consolidated
Funded Indebtedness (including, without limitation, the Second Lien
Indebtedness) during such period, but excluding any repayments of principal of
any Revolving Loans and further excluding any such payments to the extent
constituting a refinancing of such Consolidated Funded Indebtedness through the
incurrence of additional Indebtedness otherwise expressly permitted under
Section 8.02, (c) all Restricted Payments made in cash during such period, (d)
the aggregate amount of Federal, state, local and foreign income taxes paid in
cash, in each case, of or by the Company and its Subsidiaries, during such
period, (e) cash contributions made to any Pension Plan or any Foreign Plan (to
the extent not deducted in the calculation of the Consolidated Net Income)
during such period, and (f) an amount equal to the Term A Amortization Amount
(without giving effect to any reduction in respect of the Term A Amortization
Adjustment Amount) and the Term B Amortization Amount, in each case whether or
not such amount is actually paid (or required to be paid) during such period.
 
-9-

--------------------------------------------------------------------------------

"Consolidated Funded Indebtedness" means, as of any date of determination, for
the Company and its Subsidiaries on a Consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under standby and commercial letters of credit (excluding the undrawn
amount thereof), bankers' acceptances, bank guaranties (excluding the amounts
available thereunder as to which demand for payment has not yet been made),
surety bonds (excluding the amounts available thereunder as to which demand for
payment has not yet been made) and similar instruments, (d) all obligations in
respect of the deferred purchase price of property or services (other than trade
accounts payable in the Ordinary Course of Business), (e) Attributable
Indebtedness in respect of Capital Leases and Synthetic Lease Obligations, (f)
without duplication, all Guarantees with respect to outstanding Indebtedness of
the types specified in clauses (a) through (e) above of Persons other than the
Company or any Subsidiary, (g) all Subordinated Indebtedness (including the
Specified Subordinated Indebtedness and all Second Lien Indebtedness), and (h)
all Indebtedness of the types referred to in clauses (a) through (f) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Company or a Subsidiary
is a general partner or joint venturer, to the extent such Indebtedness is
recourse to the Company or such Subsidiary.


"Consolidated Interest Charges" means, with respect to the Company and its
Subsidiaries for any period ending on the date of computation thereof, the gross
interest expense of the Company and its Subsidiaries, including without
limitation (a) the current amortized portion of all fees (including fees payable
in respect of any Swap Contract in the nature of an interest rate hedge and all
fees payable in respect of any Letter of Credit) payable in connection with the
incurrence of Indebtedness to the extent included in gross interest expense and
(b) the portion of any payments made in connection with Capital Leases allocable
to interest expense, all determined on a Consolidated basis; provided, however,
that Consolidated Interest Charges shall include the amount of payments in
respect of Synthetic Lease Obligations that are in the nature of interest.


"Consolidated Net Income" means, for any period, for the Company and its
Subsidiaries on a Consolidated basis, the net income after taxation of the
Company and its Subsidiaries for that period excluding (a) net losses or gains
realized in connection with (i) any sale, lease, conveyance or other disposition
of any asset (other than in the Ordinary Course of Business), or (ii) repayment,
repurchase or redemption of Indebtedness, and (b) extraordinary gain or income
(or non-cash expense), including, any compensation charge incurred in connection
with the Transactions whether or not accrued or expensed; provided, that the
following shall be excluded from Consolidated Net Income, without duplication:
(x) the net income or loss of any Person that is not a Subsidiary or that is
accounted for by the equity method of accounting to the extent of the amount of
dividends or distributions are not actually paid to the Company or a Subsidiary
in cash, (y) net income or loss of any Person in which any other Person (other
than the Company or a Subsidiary) has an ownership interest, except to the
extent of the amount of dividends or other distributions actually paid in cash
to the Company or a Subsidiary by such Person during such period and (z) any
Person the ability of which to make Restricted Payments is restricted by any
Restrictive Agreement, except to the extent of the amount of dividends or other
distributions actually paid in cash to the Company or a Subsidiary by such
Person during such period.
 
-10-

--------------------------------------------------------------------------------

"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
"Controlling" and "Controlled" have meanings correlative thereto.  Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.


"Control Agreement" means, with respect to any Deposit Account, any Securities
Account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to Agent, among Agent,
the financial institution or other Person at which such account is maintained or
with which such entitlement or contract is carried and the Borrower maintaining
such account, effective to grant "control" (as defined under the applicable UCC
or the Securities Transfer Act, 2006, (Ontario)) over such account to Agent.


"Controlled Account Bank" means each bank with whom Deposit Accounts are
maintained in which any funds of any of the Borrowers are concentrated and with
whom a Control Agreement has been, or is required to be, executed in accordance
with the terms hereof.


"Controlled Deposit Account" means each Deposit Account (including all funds on
deposit therein) that is the subject of an effective Control Agreement and that
is maintained by any Borrower with a financial institution approved by Agent.


"Controlled Investment Affiliates" means, with respect to the Equity Investor,
any fund or investment vehicle that is both (i) organized by the Equity Investor
or an Affiliate of the Equity Investor for the purpose of making equity or debt
investments in one or more companies and (ii) controlled by or under common
control with the Equity Investor.  For purposes of this definition "control"
means the power to direct or cause the direction of management and policies of a
Person, whether by contract or otherwise.


"Controlled Securities Account" means each securities account or commodity
account (including all financial assets held therein and all certificates and
instruments, if any, representing or evidencing such financial assets) that is
the subject of an effective Control Agreement and that is maintained by any
Borrower with a securities intermediary or commodity intermediary approved by
Agent.


"Core Business" means any material line of business conducted by the Company and
its Subsidiaries as of the Closing Date and any business directly related
thereto.


"Cost" means (a) with respect to Inventory, the lower of (i) cost (as reflected
in the general ledger of such Person) determined in accordance with GAAP
calculated on a first-in, first-out basis and in accordance with the Borrowers'
accounting practices as in effect on the Closing Date and (ii) market value and
(b) with respect to Equipment, Real Estate and other property, the lower of (i)
cost (as reflected in the general ledger of such Person) and (ii) market value,
in each case, determined in accordance with GAAP.


"Credit Extension" means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.
 
-11-

--------------------------------------------------------------------------------

"Credit Party" and "Credit Parties" means (a) Agent, (b) each Lender, (c) each
Credit Product Provider to the extent it holds secured Credit Product
Obligations and was a Lender or an Affiliate of the Lender when such Person
provided Credit Product Arrangements to the Borrowers, (d) each Related Party
entitled to indemnification under Section 10.04(b) hereof, and (e) the
successors and assigns of each of the foregoing.


"Credit Product Arrangements" means, collectively, (a) Swap Contracts between a
Loan Party and any Lender or Affiliate of any Lender and (b) agreements entered
into to provide Treasury Management and Other Services.


"Credit Product Obligations" means Indebtedness and other obligations of any
Loan Party arising under Credit Product Arrangements and owing to any Credit
Product Provider; provided that Credit Product Obligations shall not include
Excluded Swap Obligations.


"Credit Product Provider" means (a) Encina or any of its Affiliates; and (b) any
other Lender or Affiliate of a Lender that is a provider under a Credit Product
Arrangement, so long as such provider delivers written notice to Agent, in form
and substance satisfactory to Agent, by the later of the Closing Date or 10 days
following the entering into of the applicable Credit Product Arrangement, (i)
describing the Credit Product Arrangement and setting forth the maximum amount
thereunder to be secured by the Collateral and the methodology to be used in
calculating such amount and (ii) agreeing to be bound by Section 10.11.


"Credit Product Reserve" means the reserves established by Agent from time to
time in its reasonable judgment in respect of secured Credit Product Obligations
in an amount equal to the maximum amount owing thereunder as specified by the
Credit Product Provider in writing to Agent.  It is understood that the amounts
so provided by the applicable Credit Product Provider with respect to Swap
Credit Product Obligations may include a commercially reasonable level of
"cushion" to account for normal short-term market fluctuations.


"Customs Broker Agreement" means an agreement, reasonably acceptable in form and
substance to Agent, among a Borrower, a customs broker or other carrier, and
Agent, in which the customs broker or other carrier acknowledges that it has
control over and holds the documents evidencing ownership of the subject
Inventory for the benefit of Agent (for itself and on behalf of the Credit
Parties) and agrees, upon notice from Agent, to hold and dispose of the subject
Inventory solely as directed by Agent.


"Debtor Relief Laws" means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies' Creditors Arrangement Act
(Canada), the Winding-Up and Restructuring Act (Canada) and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or Canada or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would unless
cured or waived be an Event of Default.


"Default Rate" means an interest rate equal to (a) the Eurodollar Rate or Base
Rate, as applicable, plus (b) the Applicable Margin plus (c) 2% per annum;
provided, however, that, with respect to Letter of Credit Fees, the Default Rate
shall equal the Letter of Credit Fee, then in effect plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws.
 
-12-

--------------------------------------------------------------------------------

"Defaulting Lender" means any Lender that (a) has failed to fund any portion of
the Loans, participations in L/C Obligations or participations in Swing Line
Loans required to be funded by it hereunder within two (2) Business Days of the
date required to be funded by it hereunder unless such failure has been cured or
is due to such Lender’s good faith determination that the conditions set forth
in Section 5.01 have not been met, (b) has otherwise failed to pay over to the
Agent or any other Lender any other amount required to be paid by it hereunder
within two (2) Business Days of the date when due, unless the subject of a good
faith dispute (including, but not limited to, such Lender’s good faith
determination that the conditions set forth in Section 5.01 have not been met)
or unless such failure has been cured, (c) has notified the Borrower Agent,
Agent or any Lender in writing that it does not intend to comply with all or any
portion of its funding obligations hereunder, (d) has made a public statement to
the effect that it does not intend to comply with its funding obligations
hereunder (as reasonably determined by the Agent), (e) after the Closing Date
has been, or has a parent company that has been, deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding or a receiver or conservator
has been appointed for such Lender (or parent thereof), provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender), or (f) has failed, within three (3)
Business Days after request by the  Agent or Borrowers, to confirm that it will
comply with the terms of this Agreement relating to its funding obligations
hereunder or under the other Loan Documents.


"Dilution Percent" means the percent, determined for the most recent Measurement
Period, equal to (a) bad debt write-downs or write-offs, discounts, returns,
promotions, credits, credit memos and other dilutive items with respect to
Accounts, divided by (b) gross sales.


"Dilution Reserve" means, at any date of determination, (a) the percentage
amount by which the Dilution Percent exceeds five percent (5%) times (b) the
amount of Eligible Accounts of the Borrowers.


"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (including the Permitted Sale/Leaseback and any other sale and
leaseback transaction) of any property (including any Equity Interest), or part
thereof, by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, or any Event of Loss with respect to
such asset or property.


"Disqualified Equity Interest" means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is 180 days after the Revolving Credit Maturity Date, (b)
is convertible into or exchangeable for debt securities (unless only occurring
at the sole option of the issuer thereof), (c) (i) contains any repurchase
obligation that may come into effect prior to, (ii) requires cash dividend
payments (other than taxes) prior to, or (iii) provides the holders thereof with
any rights to receive any cash upon the occurrence of a change of control or
sale of assets prior to, in each case, the date that is 180 days after the
Revolving Credit Maturity Date; provided, however, that (i) with respect to any
Equity Interests issued to any employee or to any plan for the benefit of
employees of the Company or its Subsidiaries or by any such plan to such
employees, such Equity Interest shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by the Company or
one of its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee's termination, resignation, death or
disability and (ii) any class of Equity Interest of such Person that by its
terms authorizes such Person to satisfy its obligations thereunder by delivery
of an Equity Interest that is not a Disqualified Equity Interest, such Equity
Interests shall not be deemed to be Disqualified Equity Interests and (iii) only
the portion of such Equity Interests which so matures or is so mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date shall be deemed to be Disqualified
Equity Interests.
 
-13-

--------------------------------------------------------------------------------

"Disqualified Institution" means any Person that is (i) designated by Equity
Investor or Borrower Agent, by written notice delivered to Encina on or prior to
the Closing Date as a (x) disqualified institution or (y) competitor of Company
or its Subsidiaries (any such Person under this clause (i)(y), a "Competitor")
or (ii) reasonably identifiable on the basis of such Person's name, as an
affiliate of any person referred to in clauses (i)(x) or (i)(y) above; provided,
however, Disqualified Institutions shall (A) exclude any person that Borrower
Agent has designated as no longer being a Disqualified Institution by written
notice delivered to Agent from time to time and (B) include any Person that from
time to time is added as a Competitor, pursuant to a written supplement to the
list of Competitors that are Disqualified Institutions, that is delivered after
the Closing Date by Borrower Agent to Agent.


"Dollar" and "$" mean lawful money of the United States.


"Domestic Borrower" means the Company and each Borrower that is a Domestic
Subsidiary of the Company.


"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
any political subdivision of the United States (but excluding any territory or
possession thereof).


"Dominion Account" means a special account established by Borrowers at a bank
acceptable to Agent, over which Agent has exclusive control for withdrawal
purposes.


"Eligible Account" means Accounts due to a Borrower that are determined by
Agent, in its Permitted Discretion to be Eligible Accounts.  Except as otherwise
agreed by Agent, none of the following shall be deemed to be Eligible Accounts:


a)            Accounts that are not fully earned by performance (or otherwise
represent a progress billing or pre-billing) or not evidenced by an invoice
which has been delivered to the applicable Account Debtor;


b)            Accounts that have been outstanding for more than one hundred
twenty (120) days past the invoice date or more than sixty (60) days past the
due date whichever comes first; provided, however, that subject to due diligence
by such Borrower reasonably acceptable to Agent, the Referenced Customers may be
allowed up to the lesser of sixty (60) days past due or one hundred fifty (150)
days after the respective dates of the invoices to pay and such Accounts shall
not be deemed ineligible pursuant to the forgoing;


c)            Accounts due from any Account Debtor, fifty percent (50%) of whose
Accounts are otherwise ineligible under the terms of clause (b) above;


d)            Accounts with respect to which (i) any representation or warranty
set forth in any Loan Document with respect thereto is not true and correct in
all material respects or (ii) a Borrower does not have good, valid and
marketable title thereto, free and clear of any Lien (other than Permitted Liens
which do not have priority over the Lien in favor of Agent);
 
-14-

--------------------------------------------------------------------------------

e)            Accounts with respect to which Agent does not have a first
priority perfected Lien;


f)            Accounts which are disputed or with respect to which a claim,
counterclaim, offset or chargeback has been asserted, but only to the extent of
such dispute, counterclaim, offset or chargeback;


g)           Accounts which (i) do not arise out of a sale of goods or rendition
of services in the ordinary course of business, (ii)  do not arise upon credit
terms usual to the business of the Borrowers or (iii) are not payable in Dollars
or Canadian Dollars (provided that Accounts payable in Canadian Dollars shall
not exceed $1,000,000);


h)           Accounts (i) upon which the Borrower's right to receive payment is
not absolute or is contingent upon the fulfillment of any condition whatsoever
or (ii) as to which a Borrower is not able to bring suit or otherwise enforce
its remedies against the Account Debtor through judicial process;


i)             Accounts which are owed by (i) any other Borrower or (ii) any
Affiliate which is not a Borrower;


j)             Accounts for which all material consents, approvals or
authorizations of, or registrations or declarations with any Governmental
Authority required to be obtained, effected or given in connection with the
performance of such Account by the Account Debtor or in connection with the
enforcement of such Account by Agent have not been duly obtained, effected or
given or are not in full force and effect;


k)            Accounts due from an Account Debtor which is the subject of any
bankruptcy or insolvency proceeding, has had a trustee or receiver appointed for
all or a substantial part of its property, has made an assignment for the
benefit of creditors or has suspended its business;


l)             Accounts due from any Governmental Authority, except to the
extent that the subject Account Debtor is the federal government of the United
States of America and has complied with the Federal Assignment of Claims Act of
1940 and any similar state legislation; provided that up to $250,000 in the
aggregate of all such Accounts may be included in the determination of Eligible
Accounts, and the Borrower shall not be required to comply with the Federal
Assignment of Claims Act of 1940 and any similar state legislation applicable
thereto, unless and until an Event of Default has occurred and is then
continuing (at which point the Agent, in its sole discretion, may require the
Borrowers do so comply in order for such Accounts to be included in the
determination of Eligible Accounts thereafter);


m)           Accounts (i) owing from any Account Debtor that is also a supplier
to or creditor of a Borrower unless such Person has waived any right of setoff
in a manner reasonably acceptable to Agent, but only to the extent of the
aggregate amount of such Borrower's liability to such Account Debtor, (ii) to
the extent representing any manufacturer's or supplier's allowances, credits,
discounts, incentive plans or similar arrangements entitling such Borrower to
discounts on future purchase therefrom, (iii) to the extent constituting amounts
owed with respect to loans or advances, or (iv) to the extent relating to
payment of interest, fees or late charges;


n)            (i) the goods giving rise to such Account have not been delivered
to (other than Accounts in an aggregate amount not to exceed $500,000 to the
extent Agent has received a bill and hold agreement executed and delivered by
the Account Debtor which is a domestic Account Debtor thereof in form and
substance acceptable to Agent) and accepted by the Account Debtor or the
services giving rise to such Account have not been performed by the applicable
Borrower and accepted by the Account Debtor or the Account otherwise does not
represent a final sale; and (ii) all Accounts owing from foreign Account Debtors
arising out of sales on bill-and-hold;
 
-15-

--------------------------------------------------------------------------------

o)            Accounts arising out of guaranteed sale, sale‑or‑return, sale on
approval or consignment basis or subject to any right of return, or arising from
deposits;


p)            Accounts arising out of sales to Account Debtors outside the
United States or Canada unless either (i) such Accounts are fully backed by an
irrevocable letter of credit on terms, and issued by a financial institution,
reasonably acceptable to Agent and such irrevocable letter of credit is in the
possession of Agent, or (ii) such Accounts are supported by credit insurance
reasonably acceptable to Agent, naming Agent as an additional insured;


q)            Accounts that are evidenced by a judgment, Instrument or Chattel
Paper;


r)             Accounts due from an Account Debtor and its Affiliates, the
aggregate of which Accounts due from such Account Debtor represents more than
fifteen percent (15%) (such percentage to be increased solely with respect to
(i) Accounts due from Lowe's to twenty-five percent (35%), (ii) Accounts due
from Menards to twenty percent (25%) and (iii) other Accounts approved in
writing (which may include via email, and shall specify the applicable increased
percentage) by Agent in its Permitted Discretion) of all then outstanding
Accounts owed to the Borrowers, provided that in each case the portion of the
Accounts of any Account Debtor not in excess of the applicable percentage for
such Account Debtor that otherwise satisfy the criteria set forth herein will be
deemed Eligible Accounts;


s)            Accounts constituting Permitted Investments made in accordance
with Section 8.03(b);


t)             Accounts that remain open after the applicable Account Debtor has
made a partial payment in respect of the applicable invoice (whether or not the
applicable Account Debtor has provided an explanation for such partial payment);


u)            Accounts where the applicable Account Debtor tendered a check or
other item of payment in full or partial satisfaction and such check or other
item of payment has been returned by the financial institution on which it is
drawn;


v)            Accounts for which payment has been received by the applicable
Borrower but such payment has not been applied to the applicable Account; or


w)           Accounts created on cash on delivery or cash in advance terms.


"Eligible Assignee" means (a) a Credit Party or any of its Affiliates; (b) a
bank or other financial institution engaged in the business of making commercial
loans having a combined capital and surplus in excess of $300,000,000 approved
by Agent (such approval not to be unreasonably withheld or delayed); (c) an
Approved Fund; (d) any Person to whom a Credit Party assigns its rights and
obligations under this Agreement as part of an assignment and transfer of such
Credit Party's rights in and to a material portion of such Credit Party's
portfolio of asset based credit facilities, and (e) any other Person (other than
a natural person) approved by (i) Agent, the L/C Issuer and the Swing Line
Lender, and (ii) unless an Event of Default has occurred and is continuing, the
Borrower Agent (each such approval not to be unreasonably withheld or delayed);
provided that, notwithstanding the foregoing, "Eligible Assignee" shall not
include (x) a Defaulting Lender, (y) an Affected Lender or (z) a Disqualified
Institution.
 
-16-

--------------------------------------------------------------------------------

"Eligible Equipment" means all Equipment that is determined by Agent, in its
Permitted Discretion to be Eligible Equipment.  Except as otherwise agreed by
Agent, none of the following shall be deemed to be Eligible Equipment:


a)            Equipment that is not owned by a Borrower;


b)            Equipment that is subject to any Lien other than Permitted Liens
which do not have priority over the Lien in favor of Agent;


c)            Equipment with respect to which Agent does not have a first
priority perfected Lien;


d)            Equipment that does not comply with each of the representations
and warranties or covenants respecting Equipment made by the Borrowers in the
Loan Documents;


e)            Equipment that is not installed and located in a facility owned by
a Borrower or leased by a Borrower (and if leased subject at all times to a Lien
Waiver, provided that Agent may, in its sole discretion, elect to establish an
appropriate Rent and Charges Reserve if no Lien Waiver has been delivered to
Agent);


f)             Equipment that is not in good operating condition (ordinary wear
and tear excepted);


g)            Equipment that is not located within the continental United States
(excluding Alaska);


h)            Equipment that is obsolete or surplus Equipment or not otherwise
used by Borrower in its operations on a regular basis; and


i)             Equipment that is not included in the equipment appraisal
most-recently obtained and approved by Agent prior to the Closing Date.


"Eligible Inventory" means Inventory of the Borrowers that is determined by
Agent, in its Permitted Discretion, to be Eligible Inventory.  Except as
otherwise agreed by Agent, the following items of Inventory shall not be
included in Eligible Inventory:


a)            Inventory that is not solely owned by a Borrower or a Borrower
does not have good and valid title thereto;


b)            Inventory that (i) does not consist of finished goods or raw
materials or (ii) is not readily saleable in the Ordinary Course of Business;


c)            Inventory that does not comply with each of the representations
and warranties or covenants respecting Inventory made by the Borrowers in the
Loan Documents;


d)           Inventory that is leased by or is on consignment to a Borrower;


e)            Inventory that is not located (i) in the United States of America
or Canada (excluding territories or possessions of the United States or Canada)
and (ii) at a location that is owned or leased by a Borrower, except (in the
case of this clause (ii)) to the extent that such Borrower has furnished to
Agent (A) any UCC or PPSA financing statements or other documents that Agent may
reasonably determine to be necessary to perfect its security interest in such
Inventory at such location, and (B) a Lien Waiver or agreement to repurchase
such Inventory executed by the Person owning any such location on terms
reasonably acceptable to Agent or Agent, in its sole discretion, has elected not
to exclude Inventory at such location notwithstanding that no such Lien Waiver
or other agreement has been delivered to Agent by virtue of Agent establishing a
Rent and Charges Reserve with respect to such location;
 
-17-

--------------------------------------------------------------------------------

f)             Inventory that is the subject of a consignment by a Borrower as
consignor;


g)            Inventory that is in transit, except (i) Inventory in transit
between locations of Borrowers (or between locations of Borrowers and processors
in the Ordinary Course of Business) and (ii) Eligible In-Transit Inventory;


h)          Inventory that is comprised of goods which (i) are damaged,
defective, "seconds," or otherwise unmerchantable, (ii) have been returned or
are to be returned to the vendor, (iii) are obsolete or slow moving, (iv) are
work-in-process (unless work-in-progress approved by Agent and included in the
most-recent inventory appraisal approved by Agent), (v) that constitute spare
parts, discontinued products, promotional, marketing, packaging and shipping
materials or supplies used or consumed in the Borrowers' business and other
similar non-merchandise categories; (vi) are not in compliance with all
standards imposed by any Governmental Authority having regulatory authority over
such Inventory, its use or sale;  (vii) are bill and hold goods; (viii) are
subject to any warehouse receipt, bill of lading or negotiable Document; (ix)
are in excess of $25,000 in the aggregate and are located on leased premises or
in the possession of a warehouseman, bailee, processor, repairman, mechanic,
shipper, freight forwarder or other Person, unless the lessor or such Person has
delivered a Lien Waiver to Agent, provided that Agent may, in its sole
discretion, elect to establish an appropriate Rent and Charges Reserve if no
Lien Waiver has been delivered to Agent; or (x) constitute Hazardous Materials;


i)             Inventory that is not subject to a perfected first priority Lien
in favor of Agent (subject only to Permitted Liens set forth in clauses (c), (d)
or (l) of Section 8.01 hereof) or which do not have priority over the Lien in
favor of Agent;


j)             Inventory that is not insured in compliance with the provisions
of this Agreement and the other Loan Documents;


k)            Inventory not on a perpetual schedule;


l)             Inventory that has been sold but not yet delivered; or


m)           Inventory that is subject to any License or other arrangement that
restricts such Borrower's or Agent's right to dispose of such Inventory, unless
(i) Agent has received an appropriate Lien Waiver, and (ii) such Borrower has
not received notice of a dispute in respect of any such License or other
arrangement.


"Eligible In-Transit Inventory" means, as of any date of determination thereof,
without duplication of other Eligible Inventory, Inventory:


a)            which has been shipped from within the continental United States
or Canada for receipt by a Borrower within fifteen (15) days of the date of
determination, but which has not yet been delivered to a Borrower;
 
b)            for which the purchase order is in the name of a Borrower and
title has passed to such Borrower;
 
-18-

--------------------------------------------------------------------------------

c)            for which the document of title reflects a Borrower as consignee
or, if requested by Agent, names Agent as consignee, and in each case as to
which Agent has control over the documents of title which evidence ownership of
the subject Inventory (such as, if applicable and if requested by Agent, by the
delivery of a Customs Broker Agreement);


d)            which is insured to the reasonable satisfaction of Agent, with
loss payable to Agent; and


e)            which otherwise would constitute Eligible Inventory.


"Eligible Real Estate" means Real Estate of the Borrowers that is determined by
Agent in its Permitted Discretion to be Eligible Real Estate, except as
otherwise agreed by Agent in good faith, Real Estate shall be Eligible Real
Estate if it satisfies all of the following conditions:


a)            a Borrower owns fee title;


b)           the applicable Borrower has executed and delivered to Agent such
Mortgages and other documents as Agent may reasonably request;


c)            the applicable Borrower shall have delivered to Agent with respect
to each parcel of Eligible Real Estate all Mortgage Related Documents and other
real estate items as required by FIRREA and reasonably satisfactory to Agent;


d)            Agent has a perfected first priority Lien in such Real Estate
(subject only to Permitted Liens set forth in clauses (c), (d) and (g) of
Section 8.01);


e)            such parcel of Real Estate has been appraised by a third party
appraiser  engaged by Agent;


f)            as to any particular property, the Borrower is in compliance with
the representations, warranties and covenants set forth in Sections 6.09 and
7.18 hereof and in the Mortgage relating to such Real Estate, unless Agent, in
its discretion, otherwise waives such requirement in the determination of
Eligible Real Estate; and


g)           such Real Estate is not deemed by Agent in its Permitted Discretion
to be ineligible for inclusion in the calculation of the Borrowing Base.


"Encina" means Encina Business Credit SPV, LLC, a Delaware limited liability
company.


"Environmental Laws" means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.


"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of a Loan Party or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
-19-

--------------------------------------------------------------------------------

"Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


"Equity Investor" means Victory Park Capital Advisors, LLC and its Controlled
Investment Affiliates.


"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and official guidance thereunder.


"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).


"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Company or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
"substantial employer" as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.


"Eurocurrency Liabilities" has the meaning specified in Section 3.04(e).


"Eurodollar Rate" means, for any calendar month, the greater of (a) the rate
(expressed  as a percentage  per  annum  and rounded upward, if necessary, to
the next nearest 1/100 of 1%) for deposits in Dollars, for a one-month period,
that appears  on  Bloomberg  Screen  US0003M  (or  the  successor  thereto)  as 
the  London  interbank  offered  rate  for deposits  in  Dollars  as  of  11:00 
a.m.,  London  time,  as  of  two Business Days prior to the first day of such
calendar month (and,  if  any  such  rate  is  below  zero,  the  Eurodollar
Rate  shall  be  deemed  to  be  zero), which determination shall be made by
Agent and shall be conclusive in the absence of manifest error and (b) one-half
of one percent (0.5%).  For the sake of clarity, the Eurodollar Rate shall be
adjusted monthly on the first day of each month.


"Eurodollar Rate Loan" means a Loan that bears interest at the "Eurodollar
Rate."
 
-20-

--------------------------------------------------------------------------------

"Event of Default" has the meaning specified in Section 9.01.


"Event of Loss" means, with respect to any asset or property (including
Inventory, Equipment or Real Estate), any Casualty to or Condemnation of such
asset or property or any portion thereof.


"Exchange Act" means the Securities Exchange Act of 1934 and the regulations
promulgated thereunder.


"Excluded Assets" means (a) all assets or property (other than Inventory or
Accounts) of the Borrowers that would otherwise be included as Collateral but
for the express terms of (i) any permit, lease, license, contract or other
agreement or instrument constituting or applicable to such asset or (ii)
applicable Law (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9‑406, 9‑407, 9‑408 or 9‑409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law or principles of equity) that, in each case, prohibits the grant
to Agent of a security interest in and to such asset or property or under which
the grant to Agent of a security interest in and to such asset or property may
impair the validity or enforceability of such asset or property (including any
United States intent‑to‑use trademark applications); provided, however, that
such assets or Property shall constitute "Excluded Assets" only to the extent
and for so long as such permit, lease, license, contract or other agreement or
applicable law validly prohibits the creation of a Lien on such property in
favor of Agent (as opposed to restricting any exercise of remedies hereunder or
requiring the consent of any Person (other than a Borrower) or Governmental
Authority for any exercise of remedies hereunder (which exercise of remedies
shall be subject to Section 9.04, but such provision shall not limit the
creation, attachment or perfection of the Lien in favor of Agent hereunder))
and, upon the termination of such prohibition (by written consent or in any
other manner), such property shall cease to constitute "Excluded Assets;" (b)
voting Equity Interests of any first tier Foreign Subsidiary in excess of 65% of
the aggregate voting Equity Interests of such first tier Foreign Subsidiary
(other than a Qualifying Foreign Subsidiary, all of the equity of which shall
constitute Collateral), (c) unless otherwise requested by Agent, any motor
vehicle covered by a certificate of title or other evidence of ownership to the
extent that a security interest in such asset cannot be perfected by the filing
of a financing statement under the UCC, and (d) other assets to the extent Agent
determines in its Permitted Discretion that the cost of obtaining such pledge or
security interest is excess in relation to the benefit thereof; provided,
however, that Excluded Assets shall not include any Proceeds of property
described in clauses (a) through (c) above (unless such Proceeds are also
described in such clauses).


"Excluded Deposit Account" (a) Deposit Accounts the balance of which consists
exclusively of (i) withheld income taxes and federal, provincial, state or local
employment taxes required to be paid to the Internal Revenue Service or state or
local government agencies with respect to employees of any Borrower or (ii)
amounts required to be paid over to an employee benefit plan pursuant to DOL
Reg. Sec. 2510.3 102 on behalf of or for the benefit of employees of any
Borrower, (b) all segregated Deposit Accounts constituting (and the balance of
which consists solely of funds set aside in connection with) payroll accounts,
trust accounts, and accounts dedicated to the payment of accrued employee
benefits, medical, dental and employee benefits claims to employees of any
Borrower, and (c) zero balance disbursement accounts.


"Excluded Perfection Actions" means the following actions, unless otherwise
requested by Agent at any time in its sole discretion in the case of clauses (i)
through (iv) below or during the continuance of a Default in the case of clauses
(i) through (v) below:  the giving of notice or taking other actions (other than
the filing of UCC financing statements) in respect of any (i) Chattel Paper (to
the extent the value thereof does not exceed $50,000 in the aggregate), (ii)
negotiable Documents (to the extent the value of all Goods covered thereby do
not exceed $50,000) unless relating to Eligible Inventory, (iii) promissory
notes and other Instruments (other than checks) (to the extent the principal
amount thereof does not exceed $50,000 in the aggregate), (iv) Letter-of-Credit
Rights (to the extent the value thereof does not exceed $50,000 in the
aggregate), but not to exceed at any time $100,000 in the aggregate for clauses
(i)-(iv) and (v) Intellectual Property in any jurisdiction other than the United
States, Canada or any state, province, territory or other political division
thereof.
 
-21-

--------------------------------------------------------------------------------

"Excluded Swap Obligation" means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party's failure for any reason to constitute an "eligible
contract participant" as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Loan Party or the grant
of such Lien becomes effective with respect to such  Swap Obligation.  If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or Lien is or becomes illegal.


"Excluded Taxes" with respect to Agent, any Lender or any other recipient of a
payment to be made by or on account of any Loan:  (a) taxes (i) that are (A)
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes) by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of Agent
or any Lender, in which its applicable lending office is located; or (B) branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located; or (ii) that are Other
Connection Taxes, (b) in the case of withholding Taxes imposed on amounts
payable to or for the account of Agent or such Lender or other recipient
pursuant to a law in effect on the date on which (i) Agent or such Lender or
other recipient acquires such interest in any Loan or (ii) Agent or such Lender
or other recipient changes its lending office, except in each case to the extent
that, pursuant to Section 3.01, amounts with respect to such Taxes were payable
either to Agent's or the applicable Lender's assignor immediately before Agent
or such Lender became a party hereto or to Agent or any Lender immediately
before it changed its lending office, (c) Taxes attributable to Agent's or such
Lender's or other recipient's failure to comply with Section 3.01(e); and (d)
any U.S. federal withholding taxes imposed pursuant to FATCA.


"Existing Agreement" means that certain Credit and Security Agreement dated as
of February 19, 2014, by and among Katy Industries, Inc., Continental Commercial
Products, LLC, 2155735 Ontario Inc., and CCP Canada Inc., as borrowers, and BMO
Harris Bank, N.A., as lender, as amended through the Closing Date.


"Existing Letters of Credit" means the letters of credit listed on Schedule 1.01
attached hereto.


"Extraordinary Expenses" means all costs, expenses, liabilities or advances that
Agent or any Lender may incur or make during a Default, or during the pendency
of any proceeding of any Loan Party under any Debtor Relief Laws, including
those relating to (a) any audit, inspection, repossession, storage, repair,
appraisal, insurance, manufacture, preparation or advertising for sale, sale,
collection, or other preservation of or realization upon any Collateral; (b) any
action, arbitration or other proceeding (whether instituted by or against Agent,
any Lender, any Loan Party, any representative of creditors of a Loan Party or
any other Person) in any way relating to any Collateral (including the validity,
perfection, priority or avoidability of Agent's Liens with respect to any
Collateral), Loan Documents, Letters of Credit or Obligations, including any
lender liability or other claims; (c) the exercise, protection or enforcement of
any rights or remedies of Agent or any Lender in, or the monitoring of, any
proceeding applicable to any Loan Party under any Debtor Relief Laws; (d)
settlement or satisfaction of any taxes, charges or Liens with respect to any
Collateral; (e) any enforcement action; (f) negotiation and documentation of any
modification, waiver, workout, restructuring or forbearance with respect to any
Loan Documents or Obligations; and (g) fees, expenses, costs incurred by Agent
or any Lender and Loans made by Agent or any Lender to protect the Collateral or
otherwise preserve, reserve or protect its rights and remedies under this
Agreement and the Loan Documents.  Such costs, expenses and advances include
transfer fees, Other Taxes, storage fees, insurance costs, permit fees, utility
reservation and standby fees, legal fees, appraisal fees, brokers' fees and
commissions, auctioneers' fees and commissions, accountants' fees, environmental
study fees, wages and salaries paid to employees of any Loan Party or
independent contractors in liquidating any Collateral, and travel expenses.
 
-22-

--------------------------------------------------------------------------------

"Facility" means the Revolving Credit Facility and the Term Loan Facility.


"Facility Termination Date" means the date as of which Payment in Full of all
Obligations has occurred.


"FASB ASC" means the Accounting Standards Codification of the Financial
Accounting Standards Board.


"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.


"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Agent on
such day on such transactions as determined by Agent.


"Fee Letter" means the letter agreement, dated as of even date herewith, between
the Borrowers and Agent.


"Field Exam" means any visit and inspection of the properties, assets and
records of any Loan Party during the term of this Agreement, which shall include
access to such properties, assets and records sufficient to permit Agent or its
representatives to examine, audit and make extracts from any Loan Party's books
and records, make examinations and audits of any Loan Party's other financial
matters and Collateral as Agent deems appropriate in its Permitted Discretion,
and discussions with its officers, employees, agents, advisors and independent
accountants regarding such Loan Party's business, financial condition, assets,
prospects and results of operations.


"Financed Capital Expenditures" means Consolidated Capital Expenditures that
are:  (a) financed by interest bearing Indebtedness (excluding the Revolving
Loans); or (b) made with (i) Net Cash Proceeds from any Disposition described in
clauses (b) and (d) of Section 8.05 or (ii) Insurance Proceeds or Condemnation
Awards arising from any Event of Loss with respect to any property or asset, in
each case, or the extent such proceeds are reinvested within one hundred eighty
(180) days of receipt thereof.


"FIRREA" means The Financial Institutions Reform, Recovery and Enforcement Act
of 1989.


"Fiscal Month" means a fiscal month of a Fiscal Year as shown on Schedule 1.01A.


"Fiscal Quarter" means a fiscal quarter of a Fiscal Year as shown on Schedule
1.01A.
 
-23-

--------------------------------------------------------------------------------

"Fiscal Year" means a fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on the date specified in Schedule
1.01A attached hereto of each calendar year.  References to a Fiscal Year with a
number corresponding to any calendar year (e.g., "Fiscal Year 2015" or "2015
Fiscal Year") refer to the Fiscal Year beginning in the calendar year of such
Fiscal Year as set forth in Schedule 1.101A (e.g., "Fiscal Year 2015" began in
calendar year 2015 and ends in calendar year 2015).


"Foreign Borrower" means 2155735 Ontario Inc., an Ontario corporation, CCP
Canada Inc., an Ontario corporation, and each other Borrower from time to time
party hereto which is not a Domestic Subsidiary.


"Foreign Government Scheme or Arrangement" has the meaning specified in Section
6.12(e).


"Foreign Lender" means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.


"Foreign Plan" has the meaning specified in Section 6.12(e).


"Foreign Subsidiary" means any Subsidiary that is not a Domestic Subsidiary.


"FRB" means the Board of Governors of the Federal Reserve System of the United
States.


"Fronting Exposure" means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the L/C Issuer, such Defaulting Lender's
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender's participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, (b) with respect to Agent, such Defaulting Lender's
Applicable Percentage of Protective Advances other than Protective Advances as
to which such Defaulting Lender's participation obligation has been reallocated
to other Revolving Lenders and (c) with respect to the Swing Line Lender, such
Defaulting Lender's Applicable Percentage of Swing Line Loans other than Swing
Line Loans as to which such Defaulting Lender's participation obligation has
been reallocated to other Revolving Lenders.


"FTW" means FTW Holdings, Inc., a Delaware corporation.


"Fund" means any Person (other than a natural person) that is (or will be)
primarily engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business.


"FWP" means Fort Wayne Plastics, Inc., an Indiana corporation.


"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.


"Governmental Authority" means the government of the United States of America,
Canada or any other nation, or of any political subdivision thereof, whether
state, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
 
-24-

--------------------------------------------------------------------------------

"Guarantee" means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term "Guarantee" as a verb has a
corresponding meaning.


"Guarantor" means each Person who executes this Agreement as a "Guarantor."


"Guarantor Payment" has the meaning specified in Section 2.12(c).


"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


"Hazelwood Lease" means that certain lease of real property located at 105-123
Byassee Drive, Hazelwood, St. Louis County, Missouri 63043 with Hazelwood, LLC
as landlord and CCP as tenant.


"Honor Date" has the meaning specified in Section 2.03(c).


"Inactive Subsidiaries" means collectively, each Subsidiary that is a dormant
Subsidiary and (a) does not own any assets other than those owned at Closing,
(b) is not obligated for or in respect of any indebtedness, liabilities or any
other obligations (other than certain obligations and liabilities with respect
to (i) environmental matters not exceeding $1,200,000 in the aggregate for all
Inactive Subsidiaries (less any increase in amounts under clause (ii) below as
described in the parenthetical in such clause (ii)) and (ii) legal fees,
testing, employees and insurance not exceeding $300,000 during any calendar year
in the aggregate (increased to the extent of any settlement of any liability
referred to in the foregoing clause (i), provided that the aggregate amount of
such increase shall not exceed the amount of any such settled liability and may
be spread over multiple calendar years, and provided further that the aggregate
amount of liabilities in clause (i) above is reduced by at least a corresponding
amount) for all Inactive Subsidiaries), and (c) does not employ any Persons
except consistent with practices and to the same extent as of the Closing or
conduct any business or operations.  Notwithstanding the foregoing, to the
extent that the amounts in the parenthetical in clause (b) above are increased
due to new environmental matters asserted against an Inactive Subsidiary after
the Closing Date then any such entity shall continue to be an "Inactive
Subsidiary."
 
-25-

--------------------------------------------------------------------------------

"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


a)            all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;


b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers' acceptances, bank
guaranties, surety bonds and similar instruments;


c)            net obligations of such Person under any Swap Contract;


d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the Ordinary
Course of Business) and any accrued and unpaid obligations with respect to any
earnout payments or similar payments under acquisition documents;


e)            indebtedness secured by a Lien on property owned or being
purchased by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse;


f)            obligations under Capital Leases and Synthetic Lease Obligations
of such Person;


g)           all obligations of such Person with respect to the redemption,
repayment or other repurchase or payment in respect of any Disqualified Equity
Interest; and


h)           all Guarantees of such Person in respect of any of the foregoing.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, to the extent such Indebtedness is
recourse to such Person.  The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.  The amount of any Capital Lease or Synthetic Lease Obligation as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.


"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.


"Indemnitees" has the meaning specified in Section 10.04(b).


"Information" has the meaning specified in Section 10.07.


"Insurance Proceeds" means (i) with respect to an Event of Loss relating to any
asset or property, the insurance claims under and the proceeds of any and all
policies of insurance covering such asset or property or any part thereof,
including all returned and unearned premiums with respect to any insurance
relating to such asset or property, and (ii) any payments or proceeds under or
with respect to any business interruption insurance policy.
 
-26-

--------------------------------------------------------------------------------

"Intellectual Property" means all past, present and future:  trade secrets,
know-how and other proprietary information; trademarks, uniform resource
locations (URLs), internet domain names, service marks, sound marks, trade
dress, trade names, business names, designs, logos, slogans (and all
translations, adaptations, derivations and combinations of the foregoing)
indicia and other source and/or business identifiers, and the goodwill of the
business relating thereto and all registrations or applications for
registrations which have heretofore been or may hereafter be issued thereon
throughout the world; copyrights (including copyrights for computer programs)
and copyright registrations or applications for registrations which have
heretofore been or may hereafter be issued throughout the world and all tangible
property embodying the copyrights, unpatented inventions (whether or not
patentable); patent applications and patents; industrial design applications and
registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present and future infringements of any of the foregoing;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing.


"Intercreditor Agreement" means an intercreditor or subordination agreement
among Agent, one or more of the Second Lien Lenders, the Subordinated Lenders or
other holders of Subordinated Indebtedness, as applicable, and the Borrowers,
entered into from time to time and in form and substance acceptable to Agent,
and includes, without limitation, the Second Lien Intercreditor Agreement, the
Specified Subordinated Indebtedness Subordination Agreement and the Centrex
Earnout Subordination Agreement.


"Interest Payment Date" means, with respect to any Loan, (i) the first day of
each month with respect to interest accrued through the last day of each month
ending immediately prior to such date, (ii) any date that such Loan is prepaid
or converted, in whole or in part, and (iii) the Maturity Date with respect to
such Loan; provided, further, that interest accruing at the Default Rate shall
be payable from time to time upon demand of Agent.


"Investment" means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person (including through the
purchase of an option, warrant or convertible or similar type security), (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of compliance with
Section 8.03, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment, less all returns of principal or equity thereon (and without
adjustment by reason of the financial condition of such other Person) and shall,
if made by the transfer or exchange of property other than cash, be deemed to
have been made in an original principal or capital amount equal to the fair
market value of such property at the time of such transfer or exchange.


"IP Rights" rights of any Person to use any Intellectual Property.


"IRS" means the United States Internal Revenue Service.
 
-27-

--------------------------------------------------------------------------------

"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).


"Issuer Documents" means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.


"Laws" means, collectively, all international, foreign, Federal, state,
provincial and local statutes, treaties, rules, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


"L/C Advance" means each Revolving Lender's funding of its participation in any
L/C Borrowing in accordance with its Applicable Percentage.  All L/C Advances
shall be denominated in Dollars.


"L/C Borrowings" means any Revolving Loans the proceeds of which are used to
repay Unreimbursed Amounts.


"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.


"L/C Issuer" means Encina or such other financial institution approved by Agent
and specified to Borrower Agent as an "L/C Issuer" hereunder by Agent.


"L/C Obligations" means, as at any date of determination, (a) the aggregate
undrawn amount of all outstanding Letters of Credit, plus (b) the aggregate of
all Unreimbursed Amounts, including all L/C Borrowings, plus (c) the aggregate
amount of all accrued and unpaid Letter of Credit Fees.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.07.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be "outstanding" in the amount so remaining available
to be drawn.


"Lender" has the meaning set forth in the preamble to this Agreement and, as the
context requires, includes the L/C Issuer and the Swing Line Lender.


"Lender's Office" means, with respect to any currency, any Lender's address and,
as appropriate, account as set forth on Schedule 1.01B with respect to such
currency, or such other address or account with respect to such currency as a
Lender may from time to time notify to Agent and the Borrower Agent.


"Letter of Credit" means any standby or documentary letter of credit issued by
the L/C Issuer for the account of a Borrower, or any indemnity, guarantee,
exposure transmittal memorandum or similar form of credit support issued by the
L/C Issuer for the benefit of a Borrower.


"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
-28-

--------------------------------------------------------------------------------

"Letter of Credit Expiration Date" means the day that is thirty (30) days prior
to the Revolving Credit Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).


"Letter of Credit Fees" means, collectively or individually as the context may
indicate, the fees with respect to Letters of Credit described in Section
2.08(b).


"Letter of Credit Sublimit" means an amount equal to the lesser of (a)
$2,500,000 and (b) the Revolving Credit Commitment Amount.  The Letter of Credit
Sublimit is part of, and not in addition to, the Revolving Credit Commitment
Amount.


"License" means any license or agreement under which a Loan Party is granted IP
Rights in connection with any manufacture, marketing, distribution or
disposition of Collateral, any use of assets or property or any other conduct of
its business.


"Licensor" means any Person from whom a Loan Party obtains IP Rights.


"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest, or any preference, priority or other security agreement or
preferential arrangement in the nature of a security agreement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).


"Lien Waiver" means an agreement, in form and substance reasonably satisfactory
to Agent, by which (a) for any Collateral including any Eligible Inventory or
Eligible Equipment located on leased premises, the lessor waives or subordinates
any Lien it may have on the Collateral, and agrees to permit Agent to enter upon
the premises and remove the Collateral or to use the premises to store or
dispose of the Collateral; (b) for any Collateral including any Eligible
Inventory or Eligible Equipment held by a warehouseman, processor, shipper,
customs broker or freight forwarder, such Person waives or subordinates any Lien
it may have on the Collateral, agrees to hold any Documents in its possession
relating to the Collateral as agent for Agent, and agrees to deliver the
Collateral to Agent upon request; (c) for any Collateral held by a repairman,
mechanic or bailee, such Person acknowledges Agent's Lien, waives or
subordinates any Lien it may have on the Collateral, and agrees to deliver the
Collateral to Agent upon request; and (d) for any Collateral subject to a
Licensor's IP Rights, the Licensor grants to Agent the right, vis-à-vis such
Licensor, to enforce Agent's Liens with respect to the Collateral, including the
right to dispose of it with the benefit of the Intellectual Property, whether or
not a default exists under any applicable License.


"Line Reserve" means the sum of (a) the Rent and Charges Reserve; (b) the Credit
Product Reserve; (c) the aggregate amount of liabilities at any time secured by
Liens upon Collateral that are senior to Agent's Liens; (d) sums that any Loan
Party may be required to pay under any Section of this Agreement or any other
Loan Document (including taxes, assessments, insurance premiums, or, in the case
of leased assets, rents or other amounts payable under such leases) and has
failed to pay; and (e) amounts for which claims may be reasonably expected to be
asserted against the Collateral and/or Agent or any Lender.


"Loan" means an extension of credit under Article II in the form of a Revolving
Loan, a Term Loan or a Swing Line Loan.


"Loan Account" has the meaning assigned to such term in Section 2.10.
 
-29-

--------------------------------------------------------------------------------

"Loan Documents" means this Agreement, each Note, each Security Instrument, each
Committed Loan Notice, each Swing Line Loan Notice, each Issuer Document, each
Borrowing Base Certificate, each Compliance Certificate, the Intercreditor
Agreement, any agreement creating or perfecting rights in Cash Collateral
securing any Obligation hereunder and all other instruments and documents
heretofore or hereafter executed or delivered to or in favor of Agent or any
Lender in connection with the Loans made and transactions contemplated by this
Agreement.


"Loan Obligations" means all Obligations other than amounts (including fees)
owing by any Loan Party pursuant to any Credit Product Arrangements.


"Loan Parties" means the Borrowers (including, without limitation, the Company),
and each direct or indirect Subsidiary of the Company but excluding any
Subsidiary so long as such Subsidiary is an Inactive Subsidiary.


"London Banking Day" means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or financial condition of either (i) the Borrowers,
taken as a whole or (ii) the Company and its Subsidiaries, taken as a whole; (b)
a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party or on the
ability of Agent to collect any Obligation or realize upon any material portion
of the Collateral.


"Material Contract" means any agreement or arrangement to which a Loan Party or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any securities law applicable to such Loan Party,
including the Securities Act of 1933; (b) for which breach, termination,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect; or (c) that relates to Indebtedness in an aggregate
amount of $100,000 or more.


"Material License" has the meaning assigned to such term in Section 7.17.


"Maturity Date" means November 16, 2019.


"Measurement Period" means, at any date of determination, the most recently
completed twelve (12) consecutive Fiscal Months of the Company and its
Subsidiaries for which financial statements have or should have been delivered
in accordance with Section 7.01(a), 7.01(b) or 7.01(c).


"Minimum Collateral Amount" means, at any time, (a) with respect to Cash
Collateral consisting of cash or Deposit Account balances provided in accordance
with the provisions of this Agreement, an amount equal to 105% of the
Outstanding Amount of all L/C Obligations, and (b) otherwise, an amount
determined by Agent in its sole discretion.


"Moody's" means Moody's Investors Service, Inc. and any successor thereto.
 
-30-

--------------------------------------------------------------------------------

"Mortgage Related Documents" means, with respect to any Real Estate subject to a
Mortgage, the following, in form and substance reasonably satisfactory to Agent
and with respect to Real Estate acquired after the date hereof received by Agent
for review at least 15 days prior to the effective date of the Mortgage:  (a) a
mortgagee title policy (or binder therefor) covering Agent's interest under the
Mortgage, in a form and amount and by an insurer reasonably acceptable to Agent,
which must be fully paid on such effective date; (b) such assignments of leases,
estoppel letters, attornment agreements, consents, waivers and releases as Agent
may reasonably require with respect to other Persons having an interest in the
real estate; (c) a ALTA Survey by a licensed surveyor reasonably acceptable to
Agent; (d) a life-of-loan flood hazard determination and, if the real estate is
located in a flood plain, an acknowledged notice to borrower and flood insurance
in an amount, with endorsements and by an insurer reasonably acceptable to
Agent; (e) a current appraisal of the real estate, prepared by an appraiser
acceptable to Agent, and in form and substance reasonably satisfactory to Agent;
(f) an environmental assessment, prepared by environmental engineers reasonably
acceptable to Agent, and accompanied by such reports, certificates, studies or
data as Agent may reasonably require, which shall all be in form and substance
satisfactory to Agent; and (g) an environmental indemnity agreement and such
other documents, instruments or agreements as Agent may reasonably require with
respect to any environmental risks regarding the real estate.


"Mortgaged Property" means the Real Estate of the Loan Parties listed on
Schedule 1.01C hereto and such other Real Estate required from time to time to
be subject to a Mortgage pursuant to the terms of the Loan Documents.


"Mortgages" means the mortgages, leasehold mortgages, deeds of trust, leasehold
deeds of trust or deeds to secure debt executed by an Loan Party on or about the
Closing Date, or from time to time thereafter as may be required under the Loan
Documents, in favor of Agent, for the benefit of the Credit Parties, by which
such Loan Party has granted to Agent, as security for the Obligations, a Lien
upon the Real Estate described therein, together with all mortgages, deeds of
trust and comparable documents now or at any time hereafter securing the whole
or any part of the Obligations.


"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.


"Multiple Employer Plan" means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.


"Net Cash Proceeds" means:


(a)           with respect to the sale of any asset by any Loan Party or any
Subsidiary, the excess, if any, of (a) the sum of the cash and cash equivalents
received in connection with such sale (including any cash received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (b) the sum of (i) the
principal amount of any Indebtedness that is secured by such asset and that is
required to be repaid in connection with the sale thereof (other than
Indebtedness under the Loan Documents and Indebtedness owing to the Company or
any Subsidiary), (ii) the out‑of‑pocket expenses incurred by such Loan Party or
any Subsidiary in connection with such sale, including any brokerage
commissions, underwriting fees and discount, legal fees, finder's fees and other
similar fees and commissions, (iii) taxes paid or reasonably estimated to be
payable by the Loan Party or any Subsidiary in connection with the relevant
asset sale, (iv) the amount of any reasonable reserve required to be established
in accordance with GAAP against liabilities (other than taxes deducted pursuant
to clause (iii) above) to the extent such reserves are (x) associated with the
assets that are the object of such sale and (y) retained by such Loan Party or
applicable Subsidiary, and (v) the amount of any reasonable reserve for purchase
price adjustments and retained fixed liabilities reasonably expected to be
payable by such Loan Party or applicable Subsidiary in connection therewith to
the extent such reserves are (1) associated with the assets that are the object
of such sale and (2) retained by such Loan Party or applicable Subsidiary;
provided that the amount of any subsequent reduction of any reserve provided for
in clause (iii) or (iv) above (other than in connection with a payment in
respect of such liability) shall (X) be deemed to be Net Cash Proceeds of such
asset sale occurring on the date of such reduction, and (Y) immediately be
applied to the prepayment of Loans in accordance with Section 2.05(b)(vi).
 
-31-

--------------------------------------------------------------------------------

(b)           with respect to any Event of Loss by any Loan Party or any
Subsidiary, all Insurance Proceeds and Condemnation Awards arising therefrom,
net of reasonable direct costs incurred in connection with the collection of
such proceeds, awards or other payments; and


(c)           with respect to any offering of equity securities of a Loan Party
or any Subsidiary or the issuance of any Indebtedness by a Person,  cash and
cash equivalent proceeds received by or for such Person's account, net of
reasonable legal, underwriting, and other fees and expenses incurred as a direct
result thereof.


"NOLV" means a fraction, expressed as a percentage, (a) the numerator of which
is the net orderly liquidation value of the Borrower's Inventory or Equipment
that might be realized at an orderly, negotiated sale held within a reasonable
period of time, net of all liquidation expenses, as determined from time to time
by reference to the most recent appraisal received by Agent conducted by an
independent appraiser engaged by Agent, and (b) the denominator of which is the
Cost of such Inventory or Equipment such to such appraisal.


"Non-Extension Notice Date" has the meaning specified in Section 2.03(b)(ii).


"Note" means a Revolving Loan Note, a Term A Loan Note or a Term B Loan Note.


"Obligations" means (a) all amounts owing by any Loan Party to Agent, any Lender
or any other Credit Party pursuant to or in connection with this Agreement or
any other Loan Document or otherwise with respect to any Loan or Letter of
Credit, including without limitation, all principal, interest (including any
interest accruing after the filing of any petition in bankruptcy or the
commencement of any proceeding under any Debtor Relief Law relating to any Loan
Party or would accrue but for such filing or commencement, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
all reimbursement obligations, fees, expenses, indemnification and reimbursement
payments, costs and expenses (including all out-of-pocket reasonable fees and
expenses of counsel to Agent incurred pursuant to this Agreement or any other
Loan Document), whether direct or indirect, absolute or contingent, liquidated
or unliquidated, now existing or hereafter arising hereunder or thereunder,
together with all renewals, extensions, modifications or refinancings thereof
and (b) all Credit Product Obligations; provided that the Obligations of any
Loan Party shall not include its Excluded Swap Obligations.


"Ordinary Course of Business" means the ordinary course of business of the
Company and its Subsidiaries, consistent with past practices and undertaken in
good faith.


"Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
-32-

--------------------------------------------------------------------------------

"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.


"Outstanding Amount" means (a) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and any prepayments or repayments of Revolving
Loans or Swing Line Loans occurring on such date; (b) with respect to any L/C
Obligations on any date, the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
amounts paid under outstanding unpaid drawings under any Letters of Credit or
any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date; (c) with respect to the Term A Loan on any
date, the aggregate outstanding principal amount thereof after giving effect to
any prepayments or repayments of the Term A Loan occurring on such date; and (d)
with respect to the Term B Loan on any date, the aggregate outstanding principal
amount thereof after giving effect to any prepayments or repayments of the Term
B Loan occurring on such date.


"Overadvance" has the meaning given to such term in Section 2.01(b).


"PACA" means the Perishable Agriculture Commodities Act, 1930 and all
regulations promulgated thereunder, as amended from time to time.


"Participant" has the meaning assigned to such term in clause  Section 10.06(b).


"PASA" means the Packers and Stockyard Act, 1921 and all regulations promulgated
thereunder, as amended from time to time.


"Patent Security Agreement" means any patent security agreement pursuant to
which a Loan Party grants to Agent, for the benefit of the Credit Parties, a
security interest in such Person's interests in its patents, as security for the
Obligations.


"Payment in Full" or "Paid in Full" means (a) the indefeasible payment in full
in cash of all Obligations, together with all accrued and unpaid interest and
fees thereon, other than L/C Obligations that have been fully Cash
Collateralized in an amount equal to 105% of the amount thereof or as to which
other arrangements with respect thereto satisfactory to Agent shall have been
made, (b) the Commitments shall have terminated or expired, (c) the obligations
and liabilities of each other Borrower under all Credit Product Arrangements
(other than with respect to Treasury Management and Other Services) shall have
been fully, finally and irrevocably paid and satisfied in full and such Credit
Product Arrangements (other than Treasury Management and Other Services) shall
have expired or been terminated, or other arrangements satisfactory to the
counterparties shall have been made with respect thereto, and (d) all claims of
the Loan Parties against any Secured Party arising on or before the payment date
shall have been released on terms acceptable to Agent; provided that
notwithstanding full payment or Cash Collateralization of the Obligations as
provided herein, Agent shall not be required to terminate its Liens in any
Collateral unless, with respect to any damages Agent may incur as a result of
the dishonor or return of Payment Items applied to Obligations, Agent receives
(a) a written agreement, executed by Borrowers and any Person whose advances are
used in whole or in part to satisfy the Obligations, indemnifying Agent from any
such damages; or (b) such Cash Collateral as Agent, in its discretion, deems
reasonably necessary to protect against any such damages.
 
-33-

--------------------------------------------------------------------------------

"Payment Item" means each check, draft or other item of payment payable to a
Borrower, including those constituting proceeds of any Collateral.


"Payments" has the meaning specified in Section 4.02(f).


"PBGC" means the Pension Benefit Guaranty Corporation.


"Pension Act" means the Pension Protection Act of 2006.


"Pension Funding Rules" means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.


"Pension Plan" means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.


"Permitted Discretion" means a determination made by Agent in good faith in the
exercise of reasonable (from the perspective of an asset-based secured lender)
business judgment.


"Permitted Liens" has the meaning specified in Section 8.01.


"Permitted Sale/Leaseback Transaction" means a sale-leaseback transaction
regarding the real property located at 510 Sumpter Drive, Fort Wayne, Indiana
46804, which transaction results in Net Cash Proceeds to the Loan Parties in an
amount not less than the amount necessary to repay the Term B Loan Facility in
full and is consummated on an arms' length basis for a fair market value at a
time when no Event of Default exists, and in respect of which Agent is provided
with at least ten (10) Business Days prior written notice (or such later notice
as is acceptable to Agent in its reasonable discretion) and copies of the
definitive sale-leaseback documentation.


"Permitted WJS Disposition" means a sale of all of the Equity Interests of WJS
or a sale of all or substantially all of the assets of WJS, which sale is
consummated at a time when no Event of Default exists to a third party that is
not an Affiliate of any Loan Party on an arm's-length basis.


"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
-34-

--------------------------------------------------------------------------------

"Plan" means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company, any
Loan Party, or any ERISA Affiliate or any such plan to which the Company, any
Loan Party, or any ERISA Affiliate is required to contribute on behalf of any of
its employees.


"Pledged Interests" means any Instrument, Investment Property or other Equity
Interests constituting Collateral (other than Excluded Assets) hereunder,
including the Pledged Interests as of the Closing Date which are set forth on
Schedule 4.02 hereto.


"PPSA" means the Personal Property Security Act (Ontario); provided, that if the
attachment, perfection or priority of the security interests granted to Agent
pursuant to any applicable Loan Document are governed by the personal property
security laws of any jurisdiction in Canada other than Ontario, PPSA shall mean
those personal property security laws in such other jurisdiction in Canada for
the purpose of the provisions of any applicable Loan Document and any financing
statement relating to such attachment, perfection or priority.


"Prepayment" has the meaning set forth in Section 8.11(a).


"Properly Contested" means with respect to any obligation of a Loan Party, (a)
the obligation is subject to a bona fide dispute regarding amount of such Loan
Party's liability to pay; (b) the obligation is being properly contested in good
faith by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not have a Material Adverse Effect, nor result in forfeiture
or sale of any assets of a Loan Party; (e) no Lien is imposed on assets of a
Loan Party, unless bonded and stayed to the satisfaction of Agent; and (f) if
the obligation results from entry of a judgment or other order, such judgment or
order is stayed pending appeal or other judicial review.


"Protective Advances" has the meaning set forth in Section 2.01(e)


"Qualified ECP" means any Loan Party with total assets exceeding $10,000,000, or
that constitutes an "eligible contract participant" under the Commodity Exchange
Act and can cause another Person to qualify as an "eligible contract
participant" under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


"Qualifying Foreign Subsidiary" means any Subsidiary of the Company that is a
Foreign Subsidiary that becomes a Borrower or Guarantor hereunder or that
otherwise is a "Borrower" or "Guarantor" under the Second Lien Indebtedness
Documents.


"Real Estate" means all land, together with the buildings, structures, parking
areas, and other improvements thereon, now or hereafter owned by any Loan Party,
including all easements, rights-of-way, and similar rights appurtenant thereto
and all leases, tenancies, and occupancies thereof.


"Realty Reserves" means such reserves as Agent from time to time determines in
good faith as being appropriate to reflect the impediments to Agent's ability to
realize upon any Eligible Real Estate.  Without limiting the generality of the
foregoing, Realty Reserves may include (but are not limited to) (i) reserves for
(A) municipal taxes and assessments, (B) repairs and (C) remediation of title
defects, and (ii) reserves for Indebtedness secured by Liens having priority
over the Lien of Agent.


"Recipient" means (a) Agent, (b) any Lender or (c) any other recipient of any
payment to be made by or on account of any obligation of any Loan Party
hereunder, as applicable.
 
-35-

--------------------------------------------------------------------------------

"Referenced Customers" means Lowe's and any other customer approved as a
"Referenced Customer" by Agent in its discretion.


"Register" has the meaning specified in Section 11.06(c).


"Registered Public Accounting Firm" has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed in the Securities
Laws.


"Reinvestment Amount" has the meaning specified in Section 2.05(b)(i).


"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person's Affiliates.


"Rent and Charges Reserve" means the aggregate of (a) all past due rent and
other amounts owing by a Borrower to any landlord, warehouseman, processor,
repairman, mechanic, shipper, freight forwarder, broker or other Person who
possesses any Collateral or could assert a Lien on any Collateral; and (b) a
reserve at least equal to three months' rent and other charges that could be
payable to any such Person.


"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period referred to in
Section 4043(c) of ERISA has been waived.


"Request for Credit Extension" means (a) with respect to a Borrowing, a
Committed Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of
Credit Application and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.


"Required Lenders" means, as of any date of determination, Lenders holding more
than 50% of the sum of (a) Total Outstandings and (b) aggregate unused
Commitments; provided, that the unused Commitments of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.


"Reserve" means any reserve constituting all or any portion of the Dilution
Reserve, the Availability Reserve or the Line Reserve.


"Responsible Officer" means, with respect to each Loan Party, the chief
executive officer, president, chief financial officer, treasurer, controller or
assistant treasurer or any vice president of such Loan Party.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.


"Restricted Payment" means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Company or any Subsidiary, (ii) any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest
of the Company, or on account of any return of capital to the Company's
stockholders, partners or members (or the equivalent Person thereof) or (iii)
any distribution, advance or repayment of Indebtedness to or for the account of
a holder of Equity Interests of the Company.
 
-36-

--------------------------------------------------------------------------------

"Restructuring Costs" means, with respect to any period, those cash payments
made by the Borrowers for non-recurring costs and expenses arising from
contracts and other commitments that the Borrowers have incurred for (i)
advisory fees and expenses of Alvarez and Marsal, (ii) advisory fees and
expenses of FTI Consulting, (iii) advisory fees and expenses of Huron Consulting
Group, Inc., (iv) advisory fees and expenses of SierraConstellation Partners,
LLC, (v) advisory fees and expenses of PwC, (vi) advisory fees and expenses of
Crowe Horwath LLP, (vii) the Borrowers’ and BMO Harris Bank N.A.’s attorneys’
fees and expenses paid to Ropes and Gray LLP and Goldberg Kohn Ltd.,
respectively, (viii) the refinancing of the Indebtedness owing to BMO Harris
Bank, N.A. and the transactions contemplated by this Agreement, including
attorneys’ fees and expenses of counsel to the Borrowers, Second Lien Agent,
Second Lien Lenders, Agent and Lenders and further including all of Agent’s
diligence-related, appraisal and collateral examination fees and expenses and
fees paid in accordance with Section 2.08(c) hereof, (ix) all forbearance and
accommodation fees and facility termination fees paid to BMO Harris Bank, N.A.,
and (x) obligations between the Company or its Affiliates and  Houlihan Lokey.


"Revolving Borrowing" means a borrowing consisting of simultaneous Revolving
Loans of the same Type made by each of the Revolving Lenders pursuant to Section
2.01(a).


"Revolving Credit Commitment" means, as to each Revolving Lender, its obligation
to (a) make Revolving Loans to the Borrowers pursuant to Section 2.01(a), (b)
purchase participating in L/C Obligations and (c) purchase participations in
Swing Line Loans, in each case in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Revolving Lender's
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.


"Revolving Credit Commitment Amount" means $25,000,000, as adjusted from time to
time pursuant to the terms of this Agreement.


"Revolving Credit Facility" means the facility described in Section 2.01(a) or
2.03 providing for Revolving Loans, Letters of Credit Loans and Swing Line Loans
to or for the benefit of the Borrowers by the Revolving Lenders, L/C Issuer or
Swing Line Lender, as the case may be, in the maximum aggregate principal amount
at any time outstanding up to the Revolving Credit Commitment Amount.


"Revolving Credit Termination Date" means the earliest of (a) the Maturity Date,
(b) the date of termination of the Revolving Credit Commitment pursuant to
Section 2.06, and (c) the date of termination of the commitment of the Revolving
Lenders to make Revolving Loans and of the obligation of the Revolving Lenders
to make L/C Credit Extensions pursuant to Section 9.02.


"Revolving Lender" means each Lender that has a Revolving Credit Commitment or,
following termination of the Revolving Credit Commitments, has Revolving Loans
outstanding or participations in an outstanding Letter of Credit or Swing Line
Loan.


"Revolving Loan" means a Base Rate Loan or a Eurodollar Rate Loan made to the
Borrowers pursuant to Section 2.01(a).


"Revolving Loan Note" means a promissory note made by the Borrowers in favor of
a Revolving Lender evidencing Revolving Loans made by a Revolving Lender,
substantially in the form of Exhibit A-1.


"Royalties" means all royalties, fees, expense reimbursement and other amounts
payable by a Loan Party under a License.
 
-37-

--------------------------------------------------------------------------------

"S&P" means Standard & Poor's Financial Services LL/C, a subsidiary of The
McGraw‑Hill Companies, Inc. and any successor thereto.


"Same Day Funds" means immediately available funds.


"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


"Second Lien Agent" means the "Agent" as defined in the Second Lien Indebtedness
Documents.


"Second Lien Credit Agreement" means that certain Second Lien Credit and
Security Agreement dated as of the April 7, 2015 among the Borrowers, the
lenders party thereto, and the Second Lien Agent, pursuant to which such lenders
have agreed to make term loans to Borrowers (other than 2155375 Ontario Inc. and
CCP Canada Inc.) , as amended prior to the Closing Date and as amended by that
certain Fifth Amendment to Second Lien Credit and Security Agreement and Limited
Waiver dated as of the Closing Date.


"Second Lien Indebtedness" means Indebtedness in the aggregate principal amount
outstanding on the Closing Date of $39,657,825.59 (plus all capitalized interest
and fees added to the principal amount thereon and minus all principal payments
made thereunder) owing by the Company, CCP, FTW and FWP, and such other
Borrowers party thereto from time to time to the Second Lien Lenders which is at
all times subject to the Second Lien Intercreditor Agreement, as such
Indebtedness may be referenced from time to time in accordance with the Second
Lien Intercreditor Agreement.


"Second Lien Indebtedness Documents" means all notes, credit agreements, loan
agreements, security agreements, pledge agreements, guarantees, documents and
agreements executed or delivered in connection with the Second Lien Indebtedness
from time to time.


"Second Lien Intercreditor Agreement" means that certain Intercreditor and
Subordination Agreement dated as of the Closing Date by and between Agent and
the Second Lien Agent, as amended, restated, supplemented or otherwise modified
from time to time in accordance with its terms.


"Second Lien Lenders" means VPC SBIC I, LP and Centrex Plastics, LLC with
Victory Park Management, LLC acting as the administrative agent and the
collateral agent for each of the foregoing and, in the case of a refinancing of
the Second Lien Indebtedness in accordance with the terms of the Second Lien
Intercreditor Agreement, the holders of such Second Lien Indebtedness, provided
such holders or the agent for such holders, as the case may be, have become
bound by the terms of the Second Lien Intercreditor Agreement effective at the
time of such refinancing.  With respect to Centrex Plastics, LLC in its capacity
as a Second Lien Lender, all references in this Agreement and the other Loan
Documents to any "Second Lien Lender" or "Second Lien Lenders" shall mean
Centrex Plastics, LLC in its capacity as a "Seller-Related Lender" under the
Second Lien Credit Agreement and shall not include Centrex Plastics, LLC as the
seller under the Centrex Purchase Agreement or as a party to any Centrex
Acquisition Documents.


"Securities Laws" means the Securities Act of 1933, the Exchange Act,
Sarbanes-Oxley Act of 2002 and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the Public Company Accounting Oversight Board, as each of the
foregoing may be amended and in effect on any applicable date hereunder.
 
-38-

--------------------------------------------------------------------------------

"Security Instruments" means, collectively or individually as the context may
indicate, the Security Agreement, the Control Account Agreements, the Mortgages,
the Mortgage Related Documents, the Patent Security Agreements, the Trademark
Security Agreements, each Lien Waiver and all other agreements (including
securities account control agreements), instruments and other documents, whether
now existing or hereafter in effect, pursuant to which any Loan Party or other
Person shall grant or convey to Agent a Lien in property as security for all or
any portion of the Obligations.


"Shrink" means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.


"Solvent" means, as to any Person, such Person (a) owns property or assets whose
fair salable value is greater than the amount required to pay all of its debts
(including contingent, subordinated, unmatured and unliquidated liabilities and
assuming that the debt and other obligations will become due at their respective
maturities); (b) owns property or assets whose present fair salable value (as
defined below) is greater than the probable total liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities and assuming
that the debt and other obligations will become due at their respective
maturities) of such Person as they become absolute and matured; (c) is able to
pay all of its debts as they mature; (d) has capital that is not unreasonably
small for its business and is sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage;
and (e) has not incurred (by way of assumption or otherwise) any obligations or
liabilities (contingent or otherwise) under any Loan Documents, or made any
conveyance in connection therewith, with actual intent to hinder, delay or
defraud either present or future creditors of such Person or any of its
Affiliates.  "Fair salable value" means the amount that could be obtained for
assets within a reasonable time, either through collection or through sale under
ordinary selling conditions by a capable and diligent seller to an interested
buyer who is willing (but under no compulsion) to purchase.  For purposes
hereof, the amount of all contingent liabilities at any time shall be computed
as the amount that, in light of all the facts and circumstances existing at the
time, can reasonably be expected to become an actual or matured liability.


"Special Setoff Rights" means any right of any Loan Party to cause the Centrex
Earnout Payments to be reduced pursuant to the terms of the Centrex Purchase
Agreement, without the payment of any cash or cash equivalent or other property
by any Loan Party, or the incurrence of any Indebtedness or other obligation of
any kind by any Loan Party, due to a claim for indemnification by any Loan Party
for breach of any representation or warranty against any other party to the
Centrex Purchase Agreement or Centrex Acquisition Documents.


"Specified Event of Default" means an Event of Default occurring under Section
9.01(a) or Section 9.01(f).


"Specified Loan Party" means a Loan Party that is not then an "eligible contract
participant" under the Commodity Exchange Act (determined prior to giving effect
to Section 2.12(c)).


"Specified Subordinated Indebtedness" means Indebtedness in the aggregate
original principal amount not to exceed $200,000 issued by the Company in favor
of the Specified Subordinated Lenders as evidenced by the Specified Subordinated
Indebtedness Documents which is expressly subordinated in right of payment to
the prior payment in full of the Obligations and which is in form and on terms
approved in writing by the Agent and is at all times subject to the Specified
Subordinated Indebtedness Subordination Agreement.


"Specified Subordinated Indebtedness Subordination Agreement" means that certain
Subordination Agreement dated as of April 7, 2015 by and among BMO Harris Bank
N.A., certain of the Loan Parties and the Specified Subordinated Lenders. 
Borrowers acknowledge that Agent intends to treat the Obligations as refinanced
or replaced "Senior Indebtedness" under and as defined in the Specified
Subordinated Indebtedness Subordination Agreement.
 
-39-

--------------------------------------------------------------------------------

"Specified Subordinated Indebtedness Documents" means (i) that certain Amended
and Restated Subordinated Note Due December 31, 2019 dated as of April 7, 2015
in the original principal amount of $100,000 payable to Daniel B. Carroll; (ii)
that certain Amended and Restated Subordinated Note Due December 31, 2019 dated
as of April 7, 2015 in the original principal amount of $100,000 payable to
Wallace E. Carroll, Jr.; and (ii) the Specified Subordinated Indebtedness
Subordination Agreement.


"Specified Subordinated Lenders" means Daniel B. Carroll and Wallace E. Carroll,
Jr.


"Subordinated Indebtedness" means all Indebtedness (including the Second Lien
Indebtedness, the Specified Subordinated Indebtedness and the Centrex Earnout
Payments) payable by a Borrower or any of its Subsidiaries to a Person other
than another Borrower which is expressly subordinated in right of payment to the
prior payment in full of the Obligations and which is in form and on terms
approved in writing by the Lender and is at all times subject to an
Intercreditor Agreement.
 
"Subordinated Indebtedness Documents" means all notes, documents and agreements
executed or delivered in connection with the Subordinated Indebtedness from time
to time, including without limitation the Specified Subordinated Indebtedness
Documents and the Second Lien Indebtedness Documents.


"Subordinated Lender" means any holder of any Subordinated Indebtedness.


"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (but not a representative
office of such Person) of which a majority of the shares of securities or other
interests having ordinary voting power for the election of directors or other
governing body (other than securities or interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person.  Unless otherwise
specified, all references herein to a "Subsidiary" or to "Subsidiaries" shall
refer to a Subsidiary or Subsidiaries of the Company.


"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.


"Swap Obligation" means, with respect to any Loan Party, any obligation to
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of Section 1a(47) of the Commodity Exchange Act.
 
-40-

--------------------------------------------------------------------------------

"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include Agent, any Lender or any
Affiliate thereof).


"Swing Line" means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.17.


"Swing Line Borrowing" means a borrowing of a Swing Line Loan pursuant to
Section 2.17.


"Swing Line Exposure" means, at any time, the Outstanding Amount of all Swing
Line Loans outstanding at such time.  The Swing Line Exposure of any Lender at
any time shall be its Applicable Percentage of the total Swing Line Exposure at
such time.


"Swing Line Lender" means Encina in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.


"Swing Line Loan" has the meaning specified in Section 2.17(a).


"Swing Line Loan Notice" means a notice of a Swing Line Borrowing pursuant to
Section 2.17(b), which, if in writing, shall be substantially in the form of
Exhibit G.


"Swing Line Sublimit" means an amount equal to $2,500,000.  The Swing Line
Sublimit is part of, and not in addition to, the aggregate Revolving Credit
Commitments.


"Synthetic Lease Obligation" means the monetary obligation of a Person under (a)
a so‑called synthetic, off‑balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


"Term A Borrowing" means a borrowing consisting of simultaneous Term A Loans of
the same Type made by each of the Term Lenders pursuant to Section 2.02.


"Term A Lender" means each Lender that has a Term A Loan Commitment or,
following termination of the Term A Loan Commitments, has Term A Loans
outstanding.


"Term A Loan" means a Base Rate Loan or a Eurodollar Rate Loan made to the
Borrowers pursuant to Section 2.01(c).


"Term A Loan Amortization Amount" means an amount equal to $57,633.00; provided,
that, solely with respect to the months ending during the period commencing on
November 30, 2017 and ending on October 31, 2018, the Term A Loan Amortization
Amount may be reduced (to an amount not less than $0), at the written election
of Borrower Agent, by an amount equal to the Term A Loan Amortization Adjustment
Amount.  For the sake of clarity, as further set forth in Section 2.04(b), no
Term A Loan Amortization Amount shall be required to be paid with respect to the
months ending during the period commencing on November 30, 2016 and ending on
October 31, 2017.
 
-41-

--------------------------------------------------------------------------------

"Term A Loan Amortization Adjustment Amount" means, for any applicable month, an
amount equal to (a) 70% of the aggregate net invoice amount (excluding taxes,
shipping, delivery, handling, installation, overhead and other so called "soft"
costs) of all Consolidated Capital Expenditures for Equipment (in each case,
which Equipment is acceptable to Agent in its sole discretion for inclusion in
the calculation of the Term A Loan Amortization Adjustment Amount) incurred
during the period from the Closing Date through and including October 31, 2018,
minus (b) the aggregate amount of Term A Loan Amortization Adjustment Amounts
utilized by Borrowers to reduce the Term A Loan Amortization Amount.


"Term A Loan Commitment" means, as to each Term A Lender, its obligation to make
Term A Loans to the Borrowers pursuant to Section 2.01(c) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term A Lender's name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Term A Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.


"Term A Loan Facility" means the facility described in Section 2.01(c),
providing for Term A Loans to the Borrowers by the Term A Lenders in the maximum
aggregate principal amount of $3,458,000.00.


"Term A Loan Note" means a promissory note made by the Borrowers in favor of a
Term A Lender evidencing Term A Loans made by such Term A Lender, substantially
in the form of Exhibit A-2.


"Term A Loan Outstandings" means, with respect to any Term A Lender at any time,
the sum of the Outstanding Amount of such Term A Lender's Term A Loans at such
time.


"Term B Borrowing" means a borrowing consisting of simultaneous Term A Loans of
the same Type made by each of the Term Lenders pursuant to Section 2.02.


"Term B Lender" means each Lender that has a Term B Loan Commitment or,
following termination of the Term B Loan Commitments, has Term B Loans
outstanding.


"Term B Loan" means a Base Rate Loan or a Eurodollar Rate Loan made to the
Borrowers pursuant to Section 2.01(d).


"Term B Loan Amortization Amount" means an amount equal to $28,259.00.  For the
sake of clarity, as further set forth in Section 2.04(c), no Term B Loan
Amortization Amount shall be required to be paid with respect to the months
ending during the period commencing on November 30, 2016 and ending on October
31, 2017.


"Term B Loan Commitment" means, as to each Term B Lender, its obligation to make
Term B Loans to the Borrowers pursuant to Section 2.01(d) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term B Lender's name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Term B Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.


"Term B Loan Facility" means the facility described in Section 2.01(d),
providing for Term B Loans to the Borrowers by the Term B Lenders in the maximum
aggregate principal amount of $3,052,000.
 
-42-

--------------------------------------------------------------------------------

"Term B Loan Note" means a promissory note made by the Borrowers in favor of a
Term B Lender evidencing Term B Loans made by such Term B Lender, substantially
in the form of Exhibit A-3.


"Term B Loan Outstandings" means, with respect to any Term B Lender at any time,
the sum of the Outstanding Amount of such Term B Lender's Term B Loans at such
time.


"Term Borrowing" means any Term A Borrowing or Term B Borrowing, as required by
the context.


"Term Lender" means each Term A Lender and each Term B Lender.


"Term Loan" means, collectively, the Term A Loan and the Term B Loan.


"Term Loan Facility" means, collectively, the Term A Loan Facility and the Term
B Loan Facility.


"Term Loan Outstandings" means, collectively, the Term A Loan Outstandings and
the Term B Loan Outstandings.


"Termination Fee" has the meaning specified in Section 2.06.


"Total Facility Amount" means the sum of (a) the maximum aggregate principal
amount of the Revolving Credit Facility and (b) the aggregate principal amount
of the Term Loan Facility on the Closing Date.


"Total Outstandings" means the Outstanding Amount of all Loans and L/C
Obligations at such time.


 "Total Revolving Credit Outstandings" means, without duplication, the aggregate
Outstanding Amount of all Revolving Loans, Swing Line Loans and L/C Obligations
at such time.


"Trademark Security Agreement" means any trademark security agreement pursuant
to which any Loan Party grants to Agent, for the benefit of the Credit Parties,
a security interest in such Person's interest in its trademarks as security for
the Obligations.


"Transaction" means, individually or collectively, the entering by the Borrowers
of the Loan Documents to which they are a party and the funding of the initial
Facilities under this Agreement.


"Treasury Management and Other Services" means (a) all arrangements for the
delivery of treasury management services, (b) all commercial credit card and
merchant card services; and (c) all other banking products or services, other
than Letters of Credit, in each case, to or for the benefit of any Borrower
which are entered into or maintained with Agent, any Lender or any Affiliate
thereof and which are not prohibited by the express terms of the Loan Documents.


"Type" means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.


"UCC" means the Uniform Commercial Code as in effect from time to time in the
State of Illinois; provided that if, with respect to any financing statement or
by reason of any mandatory provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to Agent pursuant
to any applicable Loan Document is governed by the Uniform Commercial Code as in
effect in a jurisdiction of the United States other than Illinois, the term
"UCC" shall also include the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions of this
Agreement, each Loan Document and any financing statement relating to such
perfection or effect of perfection or non-perfection.
 
-43-

--------------------------------------------------------------------------------

"United States" and "U.S." mean the United States of America.


"Unreimbursed Amount" means, at any time, any amounts drawn or paid under any
Letter of Credit not reimbursed the L/C Issuer in cash.


"Unused Fee" has the meaning specified in Section 2.08(a).


"U.S. Person" means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.


"Value" means, for an Eligible Account, the face amount of such Eligible
Account, net of any returns, rebates, discounts (calculated on the shortest
terms), deposits, credits, allowances or Taxes (including sales, excise or other
taxes) that have been or could reasonably be expected to be claimed by the
Account Debtor or any other Person against the Eligible Account.


"WJS" means W.J. Smith Wood Preserving Company.


"WJS Net Proceeds" means the amount of Net Cash Proceeds realized from a
Permitted WJS Disposition.


1.02         Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:


(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words "include," "includes" and "including" shall be deemed to be followed
by the phrase "without limitation."  The word "will" shall be construed to have
the same meaning and effect as the word "shall."  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), including any such amendments, supplements or modifications in
connection with this Agreement of documents entered into in connection with the
Existing Agreement, (ii) any reference herein to any Person shall be construed
to include such Person's successors and assigns, (iii) the words "herein,"
"hereof" and "hereunder," and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words "asset" and "property" shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
-44-

--------------------------------------------------------------------------------

(b)          In the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including;" the words "to"
and "until" each mean "to but excluding;" and the word "through" means "to and
including."


(c)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.


1.03         Accounting Terms.


(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.


(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower Agent or Required Lenders shall so request,
Agent, the Lenders and the Borrower Agent shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower Agent shall provide to Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.


(c)           Acquisitions and Dispositions.  All defined terms used in the
calculation of Consolidated Fixed Charge Coverage Ratio hereof shall be
calculated on a historical pro forma basis giving effect (by inclusion or
exclusion, as applicable), during any Measurement Period that includes any
Disposition permitted by Sections 8.05(b), 8.05(c), or 8.05(d), to the actual
historical results of the Person or line of business so acquired or asset so
Disposed and which amounts shall include only adjustments as are otherwise
reasonably satisfactory to Agent.


(d)          Other Pro Forma Calculations.  Any pro forma calculation of the
Consolidated Fixed Charge Coverage Ratio shall be made (i) as if all
Indebtedness incurred or Investments or Disposition made at the time of such
measurement had been incurred or made, as applicable, on the first day of the
Measurement Period most recently ended for which the Borrower Agent has
delivered (or was required to deliver) financial statements pursuant to Sections
7.01(a), 7.01(b) or 7.01(c), (ii) as if all Indebtedness repaid at the time of
such measurement had been paid on the last day of the Measurement Period most
recently ended for which the Borrower Agent has delivered (or was required to
deliver) financial statements pursuant to Sections 7.01(a), 7.01(b) or 7.01(c),
and (iii) pro forma for any other element of the relevant transaction that would
affect the calculation of Consolidated Fixed Charge Coverage Ratio.


(e)           Consolidation of Variable Interest Entities.  Except as expressly
provided otherwise herein, all references herein to consolidated financial
statements of the Company and its Subsidiaries or to the determination of any
amount for the Company and its Subsidiaries on a consolidated basis or any
similar reference shall, in each case, be deemed to include each variable
interest entity that the Company is required to consolidate pursuant to FASB ASC
810 as if such variable interest entity were a Subsidiary as defined herein.
 
-45-

--------------------------------------------------------------------------------

(f)            In computing financial ratios and other financial calculations of
the Company and its Subsidiaries required to be submitted pursuant to this
Agreement, all Indebtedness of the Company and its Subsidiaries shall be
calculated at par value irrespective if the Company has elected the fair value
option pursuant to FASB Interpretation No. 159 – The Fair Value Option for
Financial Assets and Financial Liabilities—Including an amendment of FASB
Statement No. 115 (February 2007).


1.04         Uniform Commercial Code.  As used herein, the following terms are
defined in accordance with the UCC in effect in the State of Illinois from time
to time:  "Account," "Certificated Security," "Chattel Paper," "Deposit
Account," "Equipment," "Financial Asset," "Document," "Electronic Chattel
Paper," Financial Asset," "Fixture," "General Intangibles," Goods,"
"Health‑Care‑Insurance Receivables," "Instruments," "Inventory," "Investment
Property," "Letter of Credit Rights," "Payment Intangibles," "Proceeds,"
"Record," "Security," "Security Entitlement," "Software," "Supporting
Obligations," "Tangible Chattel Paper" and "Uncertificated Security."


1.05         Rounding.  Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


1.06         Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).


1.07         Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.


ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01         Loan Commitments.


(a)           Revolving Credit Commitment.  Subject to the terms and conditions
set forth herein, each Lender severally agrees to make Revolving Loans to the
Borrowers from time to time during the Availability Period for the Revolving
Credit Facility, in an aggregate amount not to exceed at any time outstanding
the lesser of (x) such Lender's Revolving Credit Commitment, or (y) such
Lender's Applicable Percentage of the Borrowing Base; subject in each case to
the following limitations:


(i)            after giving effect to any Revolving Borrowing, the Total
Revolving Credit Outstandings shall not exceed the lesser of (A) the Revolving
Credit Commitment Amount minus the Reserves and (B) the Borrowing Base,


(ii)           the Outstanding Amount of all L/C Obligations shall not at any
time exceed the Letter of Credit Sublimit, and
 
-46-

--------------------------------------------------------------------------------

(iii)          the Outstanding Amount of all Swing Line Loans shall not at any
time exceed the Swing Line Sublimit.


Within the limits of each Lender's Revolving Credit Commitment, and subject to
the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01(a), prepay under the terms of this Agreement, and reborrow under
this Section 2.01(a).


(b)           Overadvances.  If the Total Revolving Credit Outstandings exceed
the Borrowing Base ("Overadvance") at any time, the excess amount shall be
payable by Borrowers on demand by Agent, but all such Revolving Loans shall
nevertheless constitute Obligations secured by the Collateral and entitled to
all benefits of the Loan Documents.  Any funding or sufferance of an Overadvance
shall not constitute a waiver of the Event of Default caused thereby.


(c)           Term A Loan Commitments.  Subject to the terms and conditions set
forth herein, each Lender severally agrees to make a Term A Loan to the
Borrowers on the Closing Date, in an amount not to exceed such Lender's Term A
Loan Commitment.  The advance of the Term A Loan shall be made simultaneously by
the Lenders in accordance with their respective Applicable Percentages of the
Term A Loan Facility. Amounts borrowed under this Section 2.01(c) and repaid or
prepaid may not be reborrowed.


(d)           Term B Loan Commitments.  Subject to the terms and conditions set
forth herein, each Lender severally agrees to make a Term B Loan to the
Borrowers on the Closing Date, in an amount not to exceed such Lender's Term B
Loan Commitment.  The advance of the Term B Loan shall be made simultaneously by
the Lenders in accordance with their respective Applicable Percentages of the
Term B Loan Facility. Amounts borrowed under this Section 2.01(d) and repaid or
prepaid may not be reborrowed.


(e)           Protective Advances.  Notwithstanding any contrary provision of
this Agreement or any other Loan Document, at any time (1) after the occurrence
and during the continuance of an Event of Default or (2) that any of the other
applicable conditions precedent set forth in Article V  hereof or otherwise are
not satisfied, Agent is authorized by each Borrower and each Lender, from time
to time, in Agent's Permitted Discretion, to make such Revolving Loans to, or
for the benefit of, Borrowers, as Agent in its Permitted Discretion deems
necessary or reasonably desirable (i) to preserve or protect the Collateral, or
any portion thereof, or (ii) to enhance the likelihood of repayment of the
Obligations (the Revolving Loans described in this Section 2.01(e) shall be
referred to as "Protective Advances"); provided, that in no event shall a
Protective Advance be made or permitted to continue to the extent it would cause
Total Revolving Credit Outstanding to exceed the Revolving Credit Commitment
Amount.  Notwithstanding any contrary provision of this Agreement or any other
Loan Document, Agent may disburse the proceeds of any Protective Advance to a
Borrower or to such other Person(s) as Agent determines in its sole discretion. 
All Protective Advances shall be deemed to be a Revolving Loan hereunder, shall
bear interest at the rate applicable to all other Revolving Loans and shall be
payable within three (3) Business Days of written demand therefor.  Agent's
determination that funding or permitting a Protective Advance is appropriate
shall be conclusive.  Each Revolving Lender's obligation to fund its Applicable
Percentage of any Protective Advance permitted hereunder shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) the
failure of any conditions set forth in Article V hereof to be satisfied, (B) any
set-off, counterclaim, recoupment, defense or other right which such Revolving
Lender may have against Agent, the Borrowers or any other Person for any reason
whatsoever, (C) the occurrence or continuance of a Default, or (D) any other
occurrence, event or condition, whether or not similar to any of the foregoing. 
In no event shall any Borrower or other Loan Party be deemed a beneficiary of
this Section 2.01(e) nor authorized to enforce any of its terms.
 
-47-

--------------------------------------------------------------------------------

(f)           Excess Cash on Hand.  Borrower may not request a Revolving Loan if
after giving effect to such Revolving Loan and the contemporaneous use of the
proceeds thereof, the aggregate amount of Borrowers' cash and Cash Equivalents
would exceed $250,000.


2.02         Borrowings, Conversions and Continuations of Loans.


(a)           Each Borrowing shall be made upon the Borrower's irrevocable
notice to Agent, which may be given by telephone or other electronic method
satisfactory to Agent.  Each such notice must be received by Agent not later
than 11:00 a.m. on the requested date of any Borrowing.  Each telephonic notice
by the Borrowers pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower Agent.


(b)          Following receipt of a Committed Loan Notice for a Facility, Agent
shall promptly notify each Appropriate Lender of the amount of its Applicable
Percentage under such Facility of the applicable Loans.  In the case of a Term
Loan Borrowing or Revolving Credit Borrowing, each Appropriate Lender shall make
the amount of its Loan available to Agent in immediately available funds at
Agent's Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice.  Upon satisfaction of the applicable conditions set
forth in Section 5.02 (and, if such Borrowing is the initial Credit Extension,
Section 5.01), Agent shall make all funds so received available to the Borrowers
in like funds as received by Agent either by wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) Agent by the Borrower Agent; provided, however, that if, on the date a
Committed Loan Notice with respect to a Revolving Credit Borrowing is given by
the Borrower Agent, there are L/C Borrowings outstanding, then the proceeds of
such Revolving Credit Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the Borrowers
as provided above.  The Borrower Agent shall, from time to time as appropriate,
deliver to Agent a complete and executed Authorized Accounts Form regarding
Borrowers' operating account(s) into which the proceeds of Loans are to be paid
in the form of Exhibit H attached hereto.


(c)          Subject only to Section 3.02 and Section 3.03, all Loans shall
constitute Eurodollar Loans.  In the event that the Eurodollar Rate cannot be
utilized as a reference rate for the Loans as described in Section 3.02 and/or
Section 3.03, all Loans shall constitute Base Rate Loans.


(d)          Agent shall promptly notify the Borrower Agent and each Lender of
the interest rate applicable to any Eurodollar Loans upon determination of such
interest rate.  At any time that Base Rate Loans are outstanding, Agent shall
notify the Borrower Agent and the Lenders of any change in Agent's prime rate
used in determining the Base Rate promptly following the public announcement of
such change.


(e)           Borrowers and each Lender hereby irrevocably authorize Agent, in
Agent's sole discretion, to advance to Borrowers, and/or to pay and charge to
Borrowers' Loan Account hereunder, all sums necessary to pay (i) any interest
accrued on the Obligations when due and to pay all fees, costs and expenses and
other Obligations at any time owed by any Loan Party to Agent or any Lender
hereunder and (ii) any service charge or Credit Party Expenses when due.  Agent
shall advise the Borrower Agent of any such advance or charge promptly after the
making thereof.  Such action on the part of Agent shall not constitute a waiver
of Agent's rights and the Borrowers' obligations under Section 2.05(b)(v).  Any
amount which is added to the principal balance of the Loan Account as provided
in this Section 2.02(e) shall constitute Revolving Loans (notwithstanding the
failure of the Borrowers to satisfy any of the conditions to Credit Extensions
in Section 5.02) and Obligations hereunder and shall bear interest at the
interest rate then and thereafter applicable hereunder to all other Revolving
Loans.
 
-48-

--------------------------------------------------------------------------------

2.03         Letters of Credit.


(a)           The Letter of Credit Commitment.


(i)            Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Revolving Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the earlier to occur of the Letter of Credit
Expiration Date or the termination of the Availability Period, to issue Letters
of Credit at the request of the Borrower Agent for the account of the Borrowers,
and to amend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drafts under the Letters of Credit; and
(B) the Revolving Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrowers and any drawings thereunder; provided
that the L/C Issuer shall not be obligated to make any L/C Credit Extension with
respect to any Letter of Credit, and no Revolving Lender shall be obligated to
participate in any Letter of Credit, if as of the date of such L/C Credit
Extension, (A) the Total Revolving Credit Outstandings would exceed the
Borrowing Base, (B) the Total Revolving Credit Outstandings of any Revolving
Lender would exceed such Revolving Lender's Revolving Credit Commitment, minus
its allocable portion of the Reserves, (C) the aggregate Total Revolving Credit
Outstandings would exceed the Revolving Credit Commitment Amount, minus the
Reserves, or (D) the Outstanding Amount of the L/C Obligations would exceed the
Letter of Credit Sublimit.  Each request by the Borrower Agent for the issuance
or amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower Agent that the L/C Credit Extension so requested complies with the
conditions set forth in the proviso to the preceding sentence.  Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrowers'
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrowers may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.


(ii)          The L/C Issuer shall not issue any Letter of Credit, if:


(A)         subject to Section 2.03(b), the expiry date of such requested Letter
of Credit would occur (i) as to standby Letters of Credit, more than twelve
months after the date of issuance or last renewal, and (ii) as to commercial
Letters of Credit, later than the earlier of (1) 270 days after the date of
issuance thereof and (2) the Letter of Credit Expiration Date, unless in each
case the L/C Issuer has approved such expiry date; or


(B)          the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Revolving Lenders
have approved such expiry date;


(iii)         The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:


(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it; or
 
-49-

--------------------------------------------------------------------------------

(B)          the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer;


(C)          such Letter of Credit is in an initial amount less than $10,000; or


(D)          any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrowers or
such Lender to eliminate the L/C Issuer's actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.


(iv)         The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.


(v)          The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.


(vi)         The L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities (A)
provided to Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term "Agent" as used in Article X included the L/C
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the L/C Issuer.


(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto‑Extension Letters of Credit.


(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower Agent delivered to the L/C Issuer (with a
copy to Agent) in the form of a Letter of Credit Application, appropriately
completed and signed by a Responsible Officer of the Borrower Agent and, if
applicable, of the applicable Borrower.  Such Letter of Credit Application must
be received by the L/C Issuer and Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the L/C Issuer and Agent may agree
in a particular instance in its sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer:  (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing or presentation thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing or
presentation thereunder; and (G) such other matters as the L/C Issuer may
reasonably require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may reasonably require.  Additionally, the Borrower Agent shall
furnish to the L/C Issuer and Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or Agent may require.
 
-50-

--------------------------------------------------------------------------------

(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with Agent (by telephone or in writing) that Agent has
received a copy of such Letter of Credit Application from the applicable
Borrower and, if not, the L/C Issuer will provide Agent with a copy thereof. 
Unless the L/C Issuer has received written notice from any Revolving Lender,
Agent or any Borrower, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article V shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer's usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Revolving Lender's Applicable
Percentage times the amount of such Letter of Credit.


(iii)          If the Borrower Agent so requests in any applicable Letter of
Credit Application, the L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit other than a commercial Letter of Credit that
has automatic extension provisions (each, an "Auto‑Extension Letter of Credit");
provided that any such Auto‑Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve‑month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the "Non-Extension
Notice Date") in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the L/C Issuer,
the Borrower Agent shall not be required to make a specific request to the L/C
Issuer for any such extension.


(iv)         Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to Agent and the
Borrower Agent a true and complete copy of such Letter of Credit or amendment.


(c)           Drawings and Reimbursements.


(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing or presentation of documents under such Letter of Credit,
the L/C Issuer shall notify Agent and the Borrower Agent thereof.  Not later
than 1:00 p.m. on the date of any payment by the L/C Issuer under a Letter of
Credit (each such date, an "Honor Date"), any Borrower shall reimburse the L/C
Issuer through Agent in Dollars and in an amount equal to the amount of such
drawing.  If the Borrowers fail so to reimburse the L/C Issuer by such time,
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing or payment (the "Unreimbursed Amount"), and the
amount of such Revolving Lender's Applicable Percentage thereof.  In such event,
the Borrower Agent shall be deemed to have requested a Revolving Borrowing of
Revolving Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Revolving Loans, but subject to the
amount of the unutilized portion of the aggregate Revolving Credit Commitment of
all Lenders and the conditions set forth in Section 5.02 (other than the
delivery of a Committed Loan Notice).  Agent is irrevocably authorized at any
time to make a Revolving Loan to fund an L/C Borrowing.
 
-51-

--------------------------------------------------------------------------------

(ii)           Each Revolving Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (and Agent may apply Cash Collateral provided
for this purpose) to Agent for the account of the L/C Issuer, in Dollars, for
Dollar denominated payments an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 3:00 p.m. on the Business Day specified in
such notice by Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Revolving Lender that so makes funds available shall be
deemed to have made a Revolving Loan to the Borrowers in such amount.  Agent
shall remit the funds so received to the L/C Issuer in Dollars.


(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Borrowing because the conditions set forth in Section
5.02 cannot be satisfied or for any other reason, the Borrowers shall be deemed
to have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate.  In such event, each Revolving Lender's payment to Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Revolving Lender in satisfaction of its
participation obligation under this Section 2.03.


(iv)          Until each Revolving Lender funds its Revolving Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Lender's Applicable Percentage of such amount shall be solely for the account of
the L/C Issuer.


(v)           Each Revolving Lender's obligation to make Revolving Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing. 
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrowers to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.


(vi)          If any Revolving Lender fails to make available to Agent for the
account of the L/C Issuer any amount required to be paid by such Revolving
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Revolving
Lender (acting through Agent), on demand, such amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the overnight rate (determined by Agent in accordance with banking industry
rules on interbank compensation) from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing.  A certificate of the L/C Issuer submitted to
any Revolving Lender (through Agent) with respect to any amounts owing under
this clause (vi) shall be conclusive absent manifest error.
 
-52-

--------------------------------------------------------------------------------

(d)          Repayment of Participations.  At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Lender such Revolving Lender's L/C Advance in respect of such payment in
accordance with Section 2.03(c), if Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrowers or otherwise, including proceeds of
Cash Collateral applied thereto by Agent), Agent will distribute to such
Revolving Lender its Applicable Percentage thereof in Dollars (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Revolving Lender's L/C Advance was outstanding) and in the same funds
as those received by Agent.


(e)          Obligations Absolute.  The obligation of the Borrowers to reimburse
the L/C Issuer for each drawing under each Letter of Credit, and to repay each
L/C Borrowing shall be joint and several and absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:


(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;


(ii)           the existence of any claim, counterclaim, set-off, defense or
other right that any Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;


(iii)          any draft, demand, certificate or other document or endorsement 
presented under or in connection with such Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;


(iv)          any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit, or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or


(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Borrower or
any Subsidiary.
 
-53-

--------------------------------------------------------------------------------

(f)           Role of the L/C Issuer.  Each Revolving Lender and the Borrowers
agree that, in paying any drawing under a Letter of Credit, the L/C Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  Each
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit.  The L/C Issuer may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument endorsing, transferring or assigning
or purporting to endorse, transfer or assign a Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason.


(g)          Applicability of ISP and UCP.  Unless otherwise expressly agreed by
the L/C Issuer and the Borrower Agent, when a Letter of Credit is issued, (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.


(h)          Fronting Fee and Documentary and Processing Charges Payable to the
L/C Issuer.  If required by the L/C Issuer, the Borrowers shall pay directly to
the L/C Issuer for its own account a fronting fee with respect to each Letter of
Credit, at a rate equal to one-eighth of one percent (0.125%), computed on the
amount of such Letter of Credit (a "Fronting Fee"), and payable upon the
issuance or renewal (automatic or otherwise)  thereof or upon any amendment
increasing the amount thereof.  In addition, the Borrowers shall pay directly to
the L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit issued by it as from
time to time in effect.  Such customary fees and standard costs and charges are
due and payable on demand and are nonrefundable.


(i)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.


(j)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary or any other Borrower,
each Borrower shall be obligated to reimburse the L/C Issuer hereunder for any
and all drawings under such Letter of Credit.  Each Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of Subsidiaries or any
other Borrower inures to the benefit of such Borrower, and that such Borrower's
business derives substantial benefits from the businesses of such Subsidiaries
or other Borrower.


2.04        Repayment of Loans.


(a)          Revolving Loans.  The Borrowers shall repay to Agent, for the
account of each Revolving Lender, on the Maturity Date the aggregate principal
amount of all Revolving Loans outstanding on such date plus any interest then
due and all other Obligations (other than contingent indemnification obligations
for which no claim has then been made).


(b)          Term A Loan. The Borrowers shall repay to Agent, for the account of
each Term A Lender, the Term A Loan in monthly installments equal to the Term A
Loan Amortization Amount on the last day of each month, commencing with November
30, 2017, with a final scheduled installment on the Maturity Date in the amount
equal to the remaining outstanding principal amount of the Term A Loan.


(c)          Term B Loan. The Borrowers shall repay to Agent, for the account of
each Term B Lender, the Term B Loan in monthly installments equal to the Term B
Loan Amortization Amount on the last day of each month, commencing with November
30, 2017, with a final scheduled installment on the Maturity Date in the amount
equal to the remaining outstanding principal amount of the Term B Loan.
 
-54-

--------------------------------------------------------------------------------

(d)           Swing Line Loans.  The Borrowers shall repay each Swing Line Loan
on the earlier to occur of (i) each refinancing date arising under Section
2.17(c) and (ii) the Maturity Date.


2.05         Prepayments.


(a)           Optional. The Borrowers may, upon notice to Agent from the
Borrower, at any time or from time to time voluntarily prepay Revolving Loans or
Swing Line Loans in whole or in part without premium or penalty; provided that:
(A) such notice must be received by Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (2)
on the date of prepayment of Base Rate Loans; and (B) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $250,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding.  Each such notice shall specify the date and amount of
such prepayment.  If such notice is given by the Borrower Agent, the Borrowers
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.  Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.


(b)           Mandatory.


(i)           Asset Dispositions.  If any Loan Party or any of its Subsidiaries
Disposes of any property (other than any Disposition of any property permitted
by Sections 8.05(f) and 8.05(g), or a Disposition arising from an Event of Loss
with respect to any Real Estate (which is governed by Section 7.08)) which
results in the realization by such Person of Net Cash Proceeds, the Borrowers
shall prepay an aggregate principal amount of Loans equal to 100% of such Net
Cash Proceeds (including any WJS Net Proceeds) within three (3) Business Days
after receipt thereof by such Person; provided, however, that  with respect to
any Net Cash Proceeds realized under a Disposition of any asset or property
(other than any Disposition of any property permitted by Section 8.05(f) and
8.05(g) or  a Disposition with respect to any Real Estate) described in this
Section 2.05(b)(i), at the election of the Borrowers (as notified by the
Borrower Agent to the Lender on or prior to the date of such Disposition), and
so long as no Default shall have occurred and be continuing, such Loan Party or
such Subsidiary may reinvest all or any portion of such Net Cash Proceeds in
operating assets (the amount of such Net Cash Proceeds to be reinvested, the
"Reinvestment Amount") so long as: (A) the Borrower’s purchase of such
replacement operating assets is consummated within 180 days after the receipt of
such Net Cash Proceeds (as certified by the Borrower Agent in writing to the
Lender); (B) such replacement operating assets are free and clear of Liens other
than Permitted Liens; and (C) any Net Cash Proceeds not so reinvested shall be
immediately applied to the prepayment of the Loans as set forth in Section
2.05(b)(i).


(ii)           Equity Issuance.  Upon the sale or issuance by any Loan Party or
any of its Subsidiaries of any of its Equity Interests (other than any sales or
issuances of Equity Interests (A) to another Loan Party, (B) pursuant to any
employee incentive plan or (C) pursuant to Section 2.01(c) of the Second Lien
Credit Agreement, the Centrex Side Letter or as a result of a conversion of
preferred Equity Interests), the Borrowers shall prepay an aggregate principal
amount of Loans equal to 100% of all Net Cash Proceeds received therefrom
immediately upon receipt thereof by such Loan Party or such Subsidiary.


(iii)          Debt Incurrence.  Upon the incurrence or issuance by any Loan
Party or any of its Subsidiaries of any Indebtedness (other than Indebtedness
expressly permitted to be incurred or issued pursuant to Section 8.02), the
Borrowers shall prepay an aggregate principal amount of Loans equal to 100% of
all Net Cash Proceeds received therefrom immediately upon receipt thereof by
such Loan Party or such Subsidiary.
 
-55-

--------------------------------------------------------------------------------

(iv)          Extraordinary Receipts.  Upon receipt of any cash or cash
equivalents by (or paid to or for the account of) any Loan Party not in the
ordinary course of business, including tax refunds, pension plan reversions,
Insurance Proceeds (including business interruption insurance), judgments,
settlements or other payments in connection with any other Event of Loss,
indemnity payments and any purchase price adjustments, and not otherwise
included in clause (i), (ii) or (iii) of this Section 2.05(b) or described in
Section 7.08, the Borrowers shall prepay an aggregate principal amount of Loans
equal to 100% of all Net Cash Proceeds therefrom immediately upon receipt;
provided, however, that with respect to any Insurance Proceeds, Condemnation
Awards or similar payments (or payments in lieu thereof), or indemnity payments,
at the election of the Borrowers (as notified by the Borrower Agent to Agent on
or prior to the date of receipt of such Insurance Proceeds, Condemnation Awards
or indemnity payments), and so long as no Default shall have occurred and be
continuing, such Loan Party or such Subsidiary may apply within 180 days after
the receipt of such cash proceeds to replace or repair the equipment, fixed
assets or real property in respect of which such Net Cash Proceeds were
received; and provided, further, however, that any Net Cash Proceeds not so
applied shall be immediately applied to the prepayment of the Loans as set forth
in this Section 2.05(b)(iv).


(v)           Overadvances.  If for any reason the Total Revolving Credit
Outstandings at any time exceed the Borrowing Base at such time, the Borrowers
shall upon demand prepay Revolving Loans, Swing Line Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(v) unless,
after the prepayment of the Revolving Loans and Swing Line Loans, the Total
Revolving Credit Outstandings exceed the Revolving Credit Commitment Amount at
such time.


(vi)          Application of Mandatory Prepayments.


(A)         Each prepayment of Loans pursuant to the foregoing provisions of
this Section 2.05(b) shall be applied to the Revolving Credit Facility;
provided, that (1) any prepayment resulting from the Disposition of any
Equipment shall only be applied to the Term A Loan Facility in the inverse order
of maturity until paid in full (without, for the avoidance of doubt, any
requirement that the excess be applied to the Revolving Credit Facility), and
(2) any prepayment resulting from the Disposition of any Real Estate (other than
WJS Net Proceeds, which shall be applied to the Revolving Credit Facility) shall
be applied first to the Term B Loan Facility in the inverse order of maturity
until paid in full and, thereafter, applied to the Revolving Credit Facility. 
All prepayments of the Revolving Credit Facility shall be in the manner set
forth in clause (B) of this Section 2.05(b)(vi).  No prepayment of the Loans
pursuant to the foregoing provisions of Section 2.05(b) shall be a permanent
reduction of the Revolving Credit Commitment or the Letter of Credit Sublimit.


(B)          Except as otherwise provided in this Agreement, prepayments of the
Revolving Credit Facility made pursuant to this Section 2.05(b), first, shall be
applied ratably to the L/C Borrowings and Swing Line Loans, second, shall be
applied ratably to the outstanding Revolving Loans, third, shall be used to Cash
Collateralize the remaining L/C Obligations in the Minimum Collateral Amount
and, fourth, the amount remaining, if any, after the prepayment in full of all
L/C Borrowings, Swing Line Loans and Revolving Loans outstanding at such time
and the Cash Collateralization of the remaining L/C Obligations in the Minimum
Collateral Amount may be retained by the Borrowers for use in the ordinary
course of Borrowers' business.  Upon the drawing of any Letter of Credit that
has been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from the Borrowers or any other
Loan Party) to reimburse Agent.
 
-56-

--------------------------------------------------------------------------------

2.06         Termination or Reduction of Commitment; Termination Fee.
 
(a)           Revolving Credit Commitment.  The Borrowers may, upon notice to
Agent from the Borrower Agent, terminate the aggregate Revolving Credit
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit, or from
time to time permanently reduce the aggregate Revolving Credit Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit; provided that (i) any such
notice shall be received by Agent not later than 11:00 a.m. five Business Days
prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of $1,000,000 or any whole multiple of $500,000
in excess thereof, (iii) the Borrowers shall not terminate or reduce (A) the
aggregate Revolving Credit Commitments if, after giving effect thereto and to
any concurrent prepayments hereunder, the Total Revolving Credit Outstandings
would exceed the aggregate Revolving Credit Commitments, (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit or (C) the Swing Line Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swing
Line Loans would exceed the Swing Line Sublimit, and (iv) if, after giving
effect to any reduction or termination of the aggregate Revolving Credit
Commitments or the Letter of Credit Sublimit exceeds the amount of the aggregate
Revolving Credit Commitments such Sublimit shall be automatically reduced by the
amount of such excess.


(b)          Termination Fee.  If all or any portion of any Facility is
voluntarily terminated, or all or any portion of the Revolving Credit Commitment
Amount is permanently reduced, in each case on or prior to the second
anniversary of the Closing Date, the Borrowers shall pay to Agent, for the
ratable benefit of the Lenders, a one-time payment of the Facility so
terminated, or the Revolving Credit Commitment Amount so permanently reduced, as
applicable, as follows (such payment being the "Termination Fee"):
 
Date of Termination
Applicable Percent
On or prior to the first anniversary of the Closing Date
3.00%
After the first anniversary of the Closing Date but on or prior to the second
anniversary of the Closing Date
1.50%

 
Notwithstanding the foregoing, the Termination Fee shall not apply to the amount
of the repayment of the Term B Loan Facility from Net Cash Proceeds of a
Permitted Sale/Leaseback to the extent consummated on or before August 31, 2017.


The Termination Fee will also be owing and shall be paid by the Borrowers to
Agent, for the ratable benefit of the Lenders, if any Facility is terminated on
account of an Event of Default or any acceleration of the Obligations, including
by reason of any automatic termination or acceleration as a result of any
Insolvency Proceeding (as defined in the Second Lien Intercreditor Agreement) by
or against any Borrower, in each case to the extent occurring on or prior to the
second anniversary of the Closing Date. Borrowers hereby acknowledge that the
Termination Fee shall be included as part of the Obligations under the Credit
Agreement, and shall be secured by the Collateral.  All fees accrued until the
effective date of any termination of any Facility shall be paid on the effective
date of such termination.
 
-57-

--------------------------------------------------------------------------------

2.07         Interest.


(a)           Subject to the provisions of subsection (b) below: (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the
Eurodollar Rate plus the Applicable Margin; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin.


(b)           (i)            If any amount payable by the Borrowers under any
Loan Document is not paid when due (after giving effect to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then all
outstanding Loan Obligations shall thereafter (from the time not paid or, if
applicable, following the expiration of any applicable grace period) at the
discretion of Agent (or at the direction of the Required Lenders) bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.


(i)            If any other Event of Default exists, then Agent, and upon the
request of the Required Lenders shall, require (and notify the Borrowers
thereof) that all outstanding Loan Obligations shall thereafter bear interest at
a fluctuating interest rate per annum at all times equal to the Default Rate.


(ii)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.


(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.08         Fees.


(a)           Unused Fee.  The Borrowers shall pay to Agent, for the account of
each Revolving Lender in accordance with its Applicable Percentage, a fee (the
"Unused Fee") equal to 0.50% per annum times the actual daily amount by which
the Revolving Credit Commitment Amount exceeds the sum of (i) the Outstanding
Amount of Revolving Loans and (ii) the Outstanding Amount of L/C Obligations. 
The Unused Fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article V is
not met, and shall be due and payable in arrears on the first Business Day of
each month, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period.  The Outstanding Amount of Swing
Line Loans shall not be considered usage of the Aggregate Revolving Credit
Commitments for purposes of determining the Unused Fee.
 
-58-

--------------------------------------------------------------------------------

(b)          Letter of Credit Fees.  Subject to the provisions of the last
sentence of this subsection (b), the Borrowers shall pay to Agent, for the
account of each Revolving Lender in accordance with its Applicable Percentage,
in Dollars, (i) a Letter of Credit fee  ("Letter of Credit Fee") for each Letter
of Credit equal to the Applicable Margin for Eurodollar Rate Loans constituting
Revolving Loans times the daily maximum amount available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit).  For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.07.  The Letter of Credit Fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article V is not met, and shall be due
and payable in arrears on the first Business Day of each month, commencing with
the first such date to occur after the Closing Date, and on the last day of the
Availability Period.  If there is any change in the Applicable Margin for
Eurodollar Rate Loans during any quarter, the daily maximum amount of each
Letter of Credit shall be computed and multiplied by the Applicable Margin for
Eurodollar Rate Loans separately for each period during such quarter that such
Applicable Margin was in effect.  At all times that the Default Rate shall be
applicable to any Loans pursuant to Section 2.07(b), the Letter of Credit Fees
payable under this subsection (b) shall accrue and be payable at the Default
Rate.


(c)          Closing Fee.  The Borrowers agree to pay to Agent, for its own
account, the fees payable in the amounts and at the times set forth in the Fee
Letter.


(d)          Generally.  All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to Agent.  Fees paid shall not be
refundable under any circumstances.


2.09        Computation of Interest and Fees.  All computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.11, bear interest for one day.  Each determination by Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.


2.10         Evidence of Debt.


(a)          Loan Account.  The Credit Extensions made by the Lenders shall be
evidenced by one or more accounts or records maintained by Agent (the "Loan
Account") in the ordinary course of business.  In addition, each Lender may
record in such Lender's internal records, an appropriate notation evidencing the
date and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, and each payment of interest, fees and other amounts
due in connection with the Obligations due to such Lender.  The accounts or
records maintained by Agent shall be conclusive absent manifest error of the
amount of the Credit Extensions made by Agent to the Borrowers and the interest
and payments thereon.  Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of Agent in respect of such matters, the accounts and
records of Agent shall control in the absence of manifest error.  Upon the
request of any Lender, the Borrowers shall execute and deliver to such Lender a
Note, which shall evidence such Lender's Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.


2.11         Payments Generally; Agent's Clawback.


(a)          General.  All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to Agent, for the account of the respective
Lenders to which such payment is owed, at the Agent's Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein.  Subject to Section 2.16 and payments made from the Concentration
Account, Agent will promptly distribute to each Lender its Applicable Percentage
in respect of the relevant Facility (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender's Lending Office.  All payments received by Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.  If any payment to be made by the
Borrowers shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.
 
-59-

--------------------------------------------------------------------------------

(b)           Presumptions by Agent.


(i)            Funding by Lenders.  Unless Agent shall have received notice from
a Lender prior to the proposed date of any Borrowing that such Lender will not
make available to Agent such Lender's share of such Borrowing, Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to Agent, then the
applicable Lender and the Borrowers severally agree to pay to Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrowers to but excluding the date of payment to Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Rate and a rate determined by Agent in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
charged by Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans, in each case, without penalty or premium.  If the Borrowers and such
Lender shall pay such interest to Agent for the same or an overlapping period,
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period.  If such Lender pays its share of the applicable
Borrowing to Agent, then the amount so paid shall constitute such Lender's Loan
included in such Borrowing.  Any payment by the Borrowers shall be without
prejudice to any claim the Borrowers may have against a Lender that shall have
failed to make such payment to Agent or as a result of any default by such
Lender hereunder.


(ii)           Payments by Borrower.  Unless Agent shall have received notice
from the Borrower Agent prior to the time at which any payment is due to Agent
for the account of the Lenders or the L/C Issuer hereunder that the Borrowers
will not make such payment, Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due.  In such event, if the Borrowers have not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuer, as the
case may be, severally agrees to repay to Agent forthwith on demand the amount
so distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to Agent, at the greater
of the Federal Funds Rate and a rate determined by Agent in accordance with
banking industry rules on interbank compensation.


(iii)          A notice of Agent to any Lender or any Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.


(c)            Failure to Satisfy Conditions Precedent.  If any Lender makes
available to Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrowers by Agent because the conditions to the applicable
Credit Extension set forth in  Article V are not satisfied or waived in
accordance with the terms hereof, Agent shall return such funds (in like funds
as received from such Lender) to such Lender, without interest.
 
-60-

--------------------------------------------------------------------------------

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term Loans and Revolving Loans, to fund participations in
Letters of Credit and Swing Line Loans and to make payments pursuant to Section
11.04(c) are several and not joint.  The failure of any Lender to make any Loan,
to fund any such participation or to make any payment under Section 11.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 11.04(c).


(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.


(f)            Insufficient Funds.  If at any time insufficient funds are
received by and available to Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied as
provided in Section 2.05(b).


2.12        Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) the Loan Obligations due and payable to such Lender hereunder and under the
other Loan Documents at such time in excess of its ratable share (according to
the proportion of (i) the amount of such Loan Obligations due and payable to
such Lender at such time to (ii) the aggregate amount of the Loan Obligations
due and payable to all Lenders hereunder and under the other Loan Documents at
such time) of payments on account of the Loan Obligations due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) the Loan Obligations owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Loan Obligations owing (but not due and payable) to such Lender
at such time to (ii) the aggregate amount of the Loan Obligations owing (but not
due and payable) to all Lenders hereunder and under the other Loan Documents at
such time) of payments on account of the Loan Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then, in each case under
clauses (a) and (b) above, the Lender receiving such greater proportion shall
(A) notify Agent of such fact, and (B) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Loan Obligations then
due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:


(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and


(ii)           the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of any Loan Party pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of Cash Collateral, or (C) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to any Loan Party or any Affiliate thereof
(as to which the provisions of this Section shall apply).


-61-

--------------------------------------------------------------------------------

(iii)          Each Loan Party consents to the foregoing and agrees, to the
extent it may effectively do so under applicable Law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


2.13         Settlement Among Lenders.


(a)           The amount of each Revolving Lender's Applicable Percentage of
outstanding Revolving Loans shall be computed weekly (or more frequently in
Agent's discretion) and shall be adjusted upward or downward based on all
Revolving Loans and repayments of Revolving Loans received by Agent as of 3:00
p.m. on the first Business Day (such date, the "Settlement Date") following the
end of the period specified by Agent.


(b)           Agent shall deliver to each of the Revolving Lenders promptly
after a Settlement Date a summary statement of the amount of outstanding
Revolving Loans for the period and the amount of repayments received for the
period.  As reflected on the summary statement, (i)  Agent shall transfer to
each Revolving Lender its Applicable Percentage of repayments, and (ii) each
Revolving Lender shall transfer to Agent (as provided below) or shall transfer
to each Revolving Lender, such amounts as are necessary to insure that, after
giving effect to all such transfers, the Revolving Credit Outstandings of each
Revolving Lender shall be equal to such Revolving Lender's Applicable Percentage
of all the Total Revolving Credit Outstandings as of such Settlement Date.  If
the summary statement requires transfers to be made to Agent by the Revolving
Lenders and is received prior to 1:00 p.m. on a Business Day, such transfers
shall be made in immediately available funds no later than 3:00 p.m. that day;
and, if received after 1:00 p.m., then no later than 3:00 p.m. on the next
Business Day. The obligation of each Revolving Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by Agent.  If and
to the extent any Revolving Lender shall not have so made its transfer to Agent,
such Lender agrees to pay to Agent, forthwith on demand such amount, together
with interest thereon, for each day from such date until the date such amount is
paid to Agent, equal to the greater of the Federal Funds Rate and a rate
determined by Agent in accordance with banking industry rules on interbank
compensation plus any reasonable administrative, processing, or similar fees
charged by Agent in connection with the foregoing.


2.14        Nature and Extent of Each Borrower's Liability.


(a)           Joint and Several Liability.  Each Borrower agrees that it is
jointly and severally liable for all Obligations except Excluded Swap
Obligations and all agreements under the Loan Documents.  Each Borrower agrees
that its guaranty obligations hereunder constitute a continuing guaranty of
payment and not of collection, that such obligations shall not be discharged
until the Facility Termination Date, and that such obligations are absolute and
unconditional, irrespective of (i) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument or agreement to
which any Borrower is or may become a party or be bound; (ii) the absence of any
action to enforce this Agreement (including this Section) or any other Loan
Document, or any waiver, consent or indulgence of any kind by Agent or any
Lender with respect thereto; (iii) the existence, value or condition of, or
failure to perfect a Lien or to preserve rights against, any security or
guaranty for the Obligations or any action, or the absence of any action, by
Agent or any Lender in respect thereof (including the release of any security or
guaranty); (iv) the insolvency of any Borrower; (v) any election by Agent or any
Lender in proceeding under Debtor Relief Laws for the application of Section
1111(b)(2) of the Bankruptcy Code; (vi) any borrowing or grant of a Lien by any
other Borrower, as debtor-in-possession under Section 364 of the Bankruptcy Code
or otherwise; (vii) the disallowance of any claims of Agent or any Lender
against any Borrower for the repayment of any Obligations under Section 502 of
the Bankruptcy Code or otherwise; or (viii) any other action or circumstances
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, except full payment in cash or Cash Collateralization of
all Obligations on the Facility Termination Date.
 
-62-

--------------------------------------------------------------------------------

(b)          Waivers.


(i)            Each Borrower expressly waives all rights that it may have now or
in the future under any statute, at common law, in equity or otherwise, to
compel Agent or any Lender to marshal assets or to proceed against any Borrower,
other Person or security for the payment or performance of any Obligations
before, or as a condition to, proceeding against such Borrower.  Each Borrower
waives all defenses available to a surety, guarantor or accommodation co-obligor
other than full payment of all Obligations.  It is agreed among each Borrower,
Agent and each Lender that the provisions of this Section 2.12 are of the
essence of the transaction contemplated by the Loan Documents and that, but for
such provisions, Agent and the Lenders would decline to make Loans and issue
Letters of Credit.  Each Borrower acknowledges that its guaranty pursuant to
this Section is necessary to the conduct and promotion of its business, and can
be expected to benefit such business.


(ii)           Agent and the Lenders may, in their discretion, pursue such
rights and remedies as they deem appropriate, including realization upon
Collateral by judicial foreclosure or nonjudicial sale or enforcement, without
affecting any rights and remedies under this Section 2.12.  If, in taking any
action in connection with the exercise of any rights or remedies, Agent or any
Lender shall forfeit any other rights or remedies, including the right to enter
a deficiency judgment against any Borrower or other Person, whether because of
any Applicable Laws pertaining to "election of remedies" or otherwise, each
Borrower consents to such action and waives any claim based upon it, even if the
action may result in loss of any rights of subrogation that such Borrower might
otherwise have had.  Any election of remedies that results in denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower's obligation to pay the
full amount of the Obligations.  Each Borrower waives all rights and defenses
arising out of an election of remedies, such as nonjudicial foreclosure with
respect to any security for the Obligations, even though that election of
remedies destroys such Borrower's rights of subrogation against any other
Person.  Agent may bid all or a portion of the Obligations at any foreclosure or
trustee's sale or at any private sale, and the amount of such bid need not be
paid by Agent but shall be credited against the Obligations.  The amount of the
successful bid at any such sale, whether Agent or any other Person is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral, and the difference between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 2.12, notwithstanding that any present
or future law or court decision may have the effect of reducing the amount of
any deficiency claim to which Agent or any Lender might otherwise be entitled
but for such bidding at any such sale.


(c)           Extent of Liability; Contribution.


(i)            Notwithstanding anything herein to the contrary, each Borrower's
liability under this Section 2.12 shall be limited to the greater of (i) all
amounts for which such Borrower is primarily liable, as described below, and
(ii) such Borrower's Allocable Amount.
 
-63-

--------------------------------------------------------------------------------

(ii)           If any Borrower makes a payment under this Section 2.12 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
"Guarantor Payment") that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower's Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.  The "Allocable
Amount" for any Borrower shall be the maximum amount that could then be
recovered from such Borrower under this Section 2.12 without rendering such
payment voidable under Section 548 of the Bankruptcy Code or under any
applicable state fraudulent transfer or conveyance act, or similar statute or
common law.


(iii)          Each Loan Party that is a Qualified ECP when its guaranty of or
grant of a Lien as security for a Swap Obligation becomes effective hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support to each Specified Loan Party with respect to
such Swap Obligation as may be needed by such Specified Loan Party from time to
time to honor all of its obligations under the Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP's
obligations and undertakings under this Section 2.12 voidable under any
applicable fraudulent transfer or conveyance act).  The obligations and
undertakings of each Qualified ECP under this Section shall remain in full force
and effect until Payment in Full of the Obligations.  Each Loan Party intends
this Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a "keepwell, support or other agreement"
for the benefit of, each Loan Party for all purposes of the Commodity Exchange
Act.


(d)           Direct Liability; Separate Borrowing Availability.  Nothing
contained in this Section 2.12 shall limit the liability of any Borrower to pay
Loans made directly or indirectly to that Borrower (including Loans advanced to
any other Borrower and then re-loaned or otherwise transferred to, or for the
benefit of, such Borrower), L/C Obligations relating to Letters of Credit issued
to support such Borrower's business, and all accrued interest, fees, expenses
and other related Obligations with respect thereto, for which such Borrower
shall be primarily liable for all purposes hereunder.


(e)           Joint Enterprise.  Each Borrower has requested that Agent and the
Lenders make this credit facility available to Borrowers on a combined basis, in
order to finance Borrowers' business most efficiently and economically.  The
Borrowers' business is a mutual and collective enterprise, and the successful
operation of each Borrower is dependent upon the successful performance of the
integrated group.  The Borrowers believe that consolidation of their credit
facility will enhance the borrowing power of each Borrower and ease
administration of the facility, all to their mutual advantage.  The Borrowers
acknowledge that Agent's and the Lenders' willingness to extend credit and to
administer the Collateral on a combined basis hereunder is done solely as an
accommodation to Borrowers and at Borrowers' request.
 
(f)           Subordination.  Each Loan Party hereby subordinates any claims,
including any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Loan Party, howsoever arising, to the full payment in
cash or Cash Collateralization of all Obligations on the Facility Termination
Date.
 
-64-

--------------------------------------------------------------------------------

(g)           Borrower Agent.


(i)            Each Borrower hereby irrevocably appoints and designates CCP
("Borrower Agent") as its representative and agent and attorney-in-fact for all
purposes under the Loan Documents, including requests for Credit Extensions,
designation of interest rates, delivery or receipt of communications,
preparation and delivery of Borrowing Base and financial reports, receipt and
payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with Agent, the L/C Issuer or
any Lender.

 
(ii)           Each other Loan Party hereby irrevocably appoints and designates
the Borrower Agent as its agent and attorney-in-fact to receive statements on
account and all other notices from Agent and the Lenders with respect to the
Obligations or otherwise under or in connection with this Agreement and the
other Loan Documents.


(iii)          Any notice, election, representation, warranty, agreement or
undertaking by or on behalf of any Loan Party by the Borrower Agent shall be
deemed for all purposes to have been made by such Loan Party and shall be
binding upon and enforceable against such Loan Party to the same extent as if
made directly by such Loan Party.


(iv)          The Borrower Agent hereby accepts the appointment by each Loan
Party hereunder to act as its agent and attorney-in-fact.


(v)          Agent and the Lenders shall be entitled to rely upon, and shall be
fully protected in relying upon, any notice or communication (including any
notice of borrowing) delivered by Borrower Agent on behalf of any Borrower or
other Loan Party.  Agent and the Lenders may give any notice to or communication
with a Borrower or other Loan Party hereunder to Borrower Agent on behalf of
such Borrower or Loan Party.  Each of Agent, L/C Issuer and each Lender shall
have the right, in its discretion, to deal exclusively with Borrower Agent for
any or all purposes under the Loan Documents.  Each Borrower and each other Loan
Party agrees that any notice, election, communication, representation, agreement
or undertaking made on its behalf by Borrower Agent shall be binding upon and
enforceable against it.


2.15          Cash Collateral.


(a)           Certain Credit Support Events.  If (i) as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, or (ii)
the Borrowers shall be required to provide Cash Collateral pursuant to this
Agreement, the Borrowers shall within one Business Day following any request by
Agent, provide Cash Collateral in an amount not less than the Minimum Collateral
Amount.


(b)          Grant of Security Interest.  The Borrowers hereby grant to (and
subjects to the control of) Agent and agree to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.13(c).  If at any time
Agent determines that Cash Collateral is less than the Minimum Collateral
Amount, the Borrowers will, promptly upon demand by Agent, pay or provide to
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.  All Cash Collateral (other than credit support not constituting
funds subject to deposit) shall be maintained in one or more blocked,
non-interest bearing deposit accounts at Agent.
 
-65-

--------------------------------------------------------------------------------

(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided in respect of Letters of Credit or
Swing Line Loans, shall be held and applied to the satisfaction of the specific
L/C Obligations, Swing Line Loans and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.


2.16         Defaulting Lenders and Substitution of Lenders.


(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)            Waivers and Amendments.  Such Defaulting Lender's right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of "Required
Lenders" and Section 11.01.


(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article IX or
otherwise) or received by Agent from a Defaulting Lender pursuant to Section
11.08 shall be applied at such time or times as may be determined by Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
Agent hereunder; second, if such Defaulting Lender is a Revolving Lender, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuer or Swing Line Lender hereunder; third, if such Defaulting Lender
is a Revolving Lender, to Cash Collateralize the L/C Issuer's and Agent's
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.15; fourth, as the Borrower Agent may request (so long as no Default
or Event of Default exists) to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by Agent; fifth, if so determined by Agent and the
Borrower Agent, to be held in a deposit account and released in order to (x)
satisfy such Defaulting Lender's potential future funding obligations with
respect to Loans under this Agreement and (y) if such Defaulting Lender is a
Revolving Lender, Cash Collateralize the L/C Issuer's and Agent's future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit and Protective Advances; sixth, in the case of a Defaulting
Lender under any Facility, to the payment of any obligations owing to the other
Lenders under such Facility (in the case of the Revolving Credit Facility,
including the L/C Issuer or Swing Line Lender) as a result of any judgment of a
court of competent jurisdiction obtained by any Lender under such Facility (in
the case of the Revolving Credit Facility, including the L/C Issuer and Swing
Line Lender) against such Defaulting Lender as a result of such Defaulting
Lender's breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 5.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all non-Defaulting Lenders under
the applicable Facility on a pro rata basis (and ratably among all applicable
Facilities computed in accordance with the Defaulting Lenders' respective
funding deficiencies) prior to being applied to the payment of any Loans of, or
L/C Obligations owed to, such Defaulting Lender under the applicable Facility
until such time as all Loans and funded and unfunded participations in L/C
Obligations, Swing Line Loans and Protective Advances are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.16(a)(iv).  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
 
-66-

--------------------------------------------------------------------------------

(iii)          Certain Fees.  No Defaulting Lender shall be entitled to receive
any Unused Fee payable pursuant to Section 2.09(a) for any period during which
that Lender is a Defaulting Lender (and the Borrowers shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).  Each Defaulting Lender which is a Revolving Lender
shall be entitled to receive Letter of Credit Fees for any period during which
that Lender is a Defaulting Lender only to the extent allocable to its
Applicable Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.15.  With respect to any Letter
of Credit Fee not required to be paid to any Defaulting Lender pursuant to this
clause (iii), the Borrowers shall (A) pay to each non-Defaulting Lender which is
a Revolving Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender's participation in L/C
Obligations that has been reallocated to such non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to the L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer's Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.


(iv)          Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender's participation in L/C
Obligations, Swing Line Loans and Protective Advances shall be reallocated among
the non-Defaulting Lenders which are Revolving Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender's Revolving Credit Commitment) but only to the extent that (x) the
conditions set forth in Section 5.02 are satisfied at the time of such
reallocation (and, unless the Borrower Agent shall have otherwise notified Agent
at such time, the Borrowers shall be deemed to have represented and warranted
that such conditions are satisfied at such time), and (y) such reallocation does
not cause the aggregate Revolving Credit Outstandings of any non-Defaulting
Lender to exceed such non-Defaulting Lender's Revolving Credit Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender's increased exposure following such
reallocation.


(b)           Defaulting Lender Cure.  If the Borrower, Agent and, in the case
that a Defaulting Lender is a Revolving Lender, the L/C Issuer and the Swing
Line Lender, agree in writing that a Lender is no longer a Defaulting Lender,
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Revolving
Loans of the other Lenders or take such other actions as Agent may determine to
be necessary to cause the Revolving Loans and funded and unfunded participations
in Letters of Credit, Swing Line Loans and Protective Advances to be held on a
pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender's having
been a Defaulting Lender.
 
-67-

--------------------------------------------------------------------------------

(c)           Substitution of Lender.  In the event (a) the Borrowers receive a
claim from any Lender for compensation under Section 3.01 or 3.04 hereof, (b)
the Borrowers receive notice from any Lender of any illegality pursuant to
Section 3.02 hereof, (c) any Lender is then a Defaulting Lender or such Lender
is a Subsidiary or Affiliate of a Person who after the Closing Date has been
deemed insolvent or becomes the subject of a bankruptcy or insolvency proceeding
or a receiver or conservator has been appointed for any such Person, or (d) a
Lender fails to consent to an amendment or waiver as a Non-Consenting Lender the
effectiveness of which requires the consent of such Lender at a time when the
Required Lenders have approved such amendment or waiver (any such Lender
referred to in clause (a), (b), (c), or (d) above being hereinafter referred to
as an "Affected Lender"), the Borrower may, in addition to any other rights the
Borrower may have hereunder or under applicable law, require, at its reasonable
expense, any such Affected Lender to assign, at par, without recourse, all of
its interest, rights, and obligations hereunder (including all of its
Commitments and the Loans and participation interests in Letters of Credit and
other amounts at any time owing to it hereunder and the other Loan Documents) to
an Eligible Assignee specified by the Borrower Agent, provided, that (i) such
assignment shall not conflict with or violate any law, rule or regulation or
order of any court or other governmental authority, (ii) the Borrower shall have
paid to the Affected Lender all monies other than such principal owing to it
hereunder, (iii) the assignment is entered into in accordance with, and subject
to the consents required by, Section 11.06 hereof (provided any assignment fees
(unless waived) and reasonable reimbursable expenses due thereunder shall be
paid by the Borrowers) and such Affected Lender is paid such principal owing to
it hereunder and (iv) in the case of an Affected Lender, described in the
preceding clause (d), the Eligible Assignee specified by the Borrower consents
to such amendment or waiver.  If the Affected Lender shall refuse or fail to
execute and deliver the applicable Assignment and Acceptance prior to the
effective date of such substitution, the Affected Lender shall be deemed to have
executed and delivered such Assignment and Acceptance subject to the other terms
and conditions set forth in this Section 2.16(c).


2.17         Swing Line Loans.


(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender may, but shall not be obligated to, make loans in
reliance upon the agreements of the other Lenders set forth in this Section 2.17
in Dollars (each such loan, a "Swing Line Loan") to the Borrowers from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Loans and L/C
Obligations of the Revolving Lender acting as Swing Line Lender, may exceed the
amount of such Revolving Lender's Revolving Credit Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Revolving Credit Outstandings shall not exceed the Borrowing Base, and (ii) the
Revolving Credit Outstandings of any Revolving Lender shall not exceed such
Revolving Lender's Revolving Credit Commitment, and provided, further, that the
Borrowers shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan.  Within the foregoing limits and subject to the
discretion of the Swing Line Lender to make Swing Line Loans, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this Section
2.17, prepay under Section 2.05, and reborrow under this Section 2.17. 
Immediately upon the making of a Swing Line Loan, each Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Revolving Lender's Applicable Percentage times the
amount of such Swing Line Loan.
 
-68-

--------------------------------------------------------------------------------

(b)          Borrowing Procedures.  Each Swing Line Borrowing shall be made upon
the Borrower Agent's irrevocable notice to the Swing Line Lender and Agent,
which may be given by telephone.  Each such notice must be received by the Swing
Line Lender and Agent not later than 11:00 a.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$500,000 and integral multiples of $100,000 in excess thereof, and (ii) the
requested borrowing date, which shall be a Business Day.  Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and Agent
of a written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower Agent.  Promptly after receipt by the Swing
Line Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
(i) deliver notice to the Borrower Agent and Agent as to whether it will or will
not make such Swing Line Loan available to the Borrowers and, if agreeing to
make such Swing Line Loan, (ii) confirm with Agent (by telephone or in writing)
that Agent has also received such Swing Line Loan Notice and, if not, the Swing
Line Lender will notify Agent (by telephone or in writing) of the contents
thereof.  Unless the Swing Line Lender has received notice (by telephone or in
writing) from Agent (including at the request of any Revolving Lender) prior to
1:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 2.17(a),
or (B) that one or more of the applicable conditions specified in ARTICLE V is
not then satisfied, then, subject to the terms and conditions hereof, the Swing
Line Lender may, not later than 3:00 p.m. on the borrowing date specified in
such Swing Line Loan Notice, make the amount of its Swing Line Loan available to
the Borrower Agent at its office by crediting the account of the Borrower Agent
on the books of the Swing Line Lender in Same Day Funds.


(c)           Refinancing of Swing Line Loans.


(i)            The Swing Line Lender at any time in its sole and absolute
discretion, but no less frequently than weekly, may request, on behalf of the
Borrowers (which hereby irrevocably authorizes the Swing Line Lender to so
request on its behalf), that each Revolving Lender make a Revolving Loan in an
amount equal to such Revolving Lender's Applicable Percentage of the amount of
Swing Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02 without regard
to the minimum and multiples specified therein for the principal amount of
Loans, but subject to the unutilized portion of the aggregate Revolving Credit
Commitments and the conditions set forth in Section 5.02.  The Swing Line Lender
shall furnish the Borrower Agent with a copy of the applicable Committed Loan
Notice promptly after delivering such notice to Agent.  Each Revolving Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Committed Loan Notice available to Agent in Same Day Funds (and Agent
may apply cash collateral available with respect to the applicable Swing Line
Loan) for the account of the Swing Line Lender at Agent's Office not later than
2:00 p.m. on the day specified in such Committed Loan Notice, whereupon, subject
to Section 2.17(c)(ii), each Revolving Lender that so makes funds available
shall be deemed to have made a Revolving Loan to the Borrowers in such amount. 
Agent shall remit the funds so received to the Swing Line Lender.


(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Borrowing in accordance with Section 2.17(c)(i), the request
for Revolving Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender's payment to Agent for the account of the Swing Line Lender
pursuant to Section 2.17(c)(i) shall be deemed payment in respect of such
participation.
 
-69-

--------------------------------------------------------------------------------

(iii)          If any Revolving Lender fails to make available to Agent for the
account of the Swing Line Lender any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.17(c) by
the time specified in Section 2.17(c)(i), the Swing Line Lender shall be
entitled to recover from such Revolving Lender (acting through Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swing Line Lender at a rate per annum equal to the applicable overnight
rate (determined by Agent in accordance with banking industry rules on interbank
compensation) from time to time in effect, plus any administrative processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  A certificate of the Swing Line Lender submitted to any Revolving
Lender (through Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.


(iv)          Each Revolving Lender's obligation to make Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.17(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Revolving Lender may have against the Swing Line
Lender, the Borrowers or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Lender's obligation to make Revolving Loans pursuant to this
Section 2.17(c) is subject to the conditions set forth in Section 5.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrowers to repay Swing Line Loans, together with interest as provided
herein.


(v)           All refinancings and fundings under this Section 2.17(c) shall be
in addition to and without duplication of the settlement procedures and
obligations under Section 2.13.


(d)          Repayment of Participations.  At any time after any Revolving
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Lender its Applicable
Percentage of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Revolving Lender's
risk participation was funded) in the same funds as those received by the Swing
Line Lender.


(e)          Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrowers for interest on the Swing Line
Loans.  Until each Revolving Lender funds its Revolving Loan or risk
participation pursuant to this Section 2.17 to refinance such Revolving Lender's
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.


(f)           Payments Directly to Swing Line Lender.  The Borrowers shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
 
-70-

--------------------------------------------------------------------------------

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01         Taxes.


(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.


(i)            Any and all payments by or on account of any obligation of the
Loan Parties hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Laws require the Loan
Parties to withhold or deduct any Tax, such Tax shall be withheld or deducted in
accordance with such Laws as determined by the Borrower Agent, Agent or any
Lender, as the case may be, upon the basis of the information and documentation
to be delivered pursuant to subsection (d) below.


(ii)           If any Loan Party shall be required by the Code or other
applicable Laws to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Borrowers shall withhold or make such deductions as are determined by Agent to
be required based upon the information and documentation it has received
pursuant to subsection (d) below, (B) the Borrowers shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code or other applicable Laws, as the case may be, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Loan Parties shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) Agent and each Lender, as applicable, receives an amount equal to
the sum it would have received had no such withholding or deduction been made.


(b)           Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Law.


(c)           Tax Indemnification by the Borrowers.  Without limiting the
provisions of subsection (a) or (b) above, each Loan Party shall, and does
hereby, indemnify Agent and each Lender, and shall make payment in respect
thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Loan Parties or Agent or any Lender or paid by Agent
or any Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.


(d)           Evidence of Payments.  Upon request by the Borrower Agent, Agent
or any Lender, as the case may be, after any payment of Taxes by the Loan
Parties or by Agent or any Lender to a Governmental Authority as provided in
this Section 3.01, the Borrower Agent shall deliver to Agent or the applicable
Lender or Agent or the applicable Lender shall deliver to the Borrower Agent, as
the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower Agent, Agent or the applicable Lender, as the case
may be.
 
-71-

--------------------------------------------------------------------------------

(e)           Status of Lenders.


(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Borrower Agent, at the time or times reasonably
requested by the Borrower or the Borrower Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the Borrower
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding.  In addition, any Lender, if reasonably requested
by the Borrower or the Borrower Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Borrower Agent as will enable the Borrower or the Borrower Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
applicable Lender's reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.


(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Borrower,


(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Borrower Agent on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Borrower Agent), executed originals of IRS Form
W-9 certifying that such Lender is exempt from U.S. federal backup withholding
tax;


(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Borrower Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Borrower Agent),
whichever of the following is applicable:


(I)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W‑8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "interest" article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W‑8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "business profits" or "other income" article of such tax treaty;


(II)        executed originals of IRS Form W‑8ECI;


(III)       in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E‑1 to the effect that such
Foreign Lender is not a "bank" within the meaning of Section 881(c)(3)(A) of the
Code, a "10 percent shareholder" of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a "controlled foreign corporation" described in
Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and (y)
executed originals of IRS Form W‑8BEN; or
 
-72-

--------------------------------------------------------------------------------

(IV)       to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E‑2 or
Exhibit E‑3, IRS Form W‑9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E‑4 on
behalf of each such direct and indirect partner;


(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Borrower Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Borrower Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Borrower Agent to determine the
withholding or deduction required to be made; and


(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable) such
Lender shall deliver to the Borrower and the Borrower Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Borrower Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) any such additional
documentation reasonably requested by the Borrower or the Borrower Agent as may
be necessary for the Borrower and the Borrower Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender's obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for the purposes of this clause (D), "FATCA"
shall include any amendments made to FATCA after the date of this Agreement.


(f)           Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Borrower Agent in writing of its legal inability to do so.


(g)          Treatment of Certain Refunds.  If Agent, the L/C Issuer or any
Lender determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by any Loan Party or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section, it shall pay to such Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by any Loan Party under this Section with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses incurred by
Agent, the L/C Issuer or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that each Loan Party, upon the request of
Agent, the L/C Issuer or such Lender, agrees to repay the amount paid over to
any Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to Agent, the L/C Issuer or such Lender in the
event Agent, the L/C Issuer or such Lender is required to repay such refund to
such Governmental Authority.  This subsection shall not be construed to require
Agent, the L/C Issuer or such Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.
 
-73-

--------------------------------------------------------------------------------

3.02         Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower Agent
through Agent, (i) any obligation of such Lender to make or continue Eurodollar
Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by Agent without reference to the Eurodollar Rate
component of the Base Rate, in each case until such Lender notifies the Borrower
Agent and Agent that the circumstances giving rise to such determination no
longer exist.  Upon receipt of such notice, (x) the Loan Parties shall, upon
demand from such Lender (with a copy to Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by Agent without reference to the
Eurodollar Rate component of the Base Rate), immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, such Lender shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until Agent is advised in writing by such
Lender it is no longer illegal for such Lender to determine or charge interest
rates based upon the Eurodollar Rate.  Upon any such prepayment or conversion,
the Loan Parties shall also pay accrued interest on the amount so prepaid or
converted.


3.03         Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and an interest period of one (1) month of such Eurodollar Rate Loan, (b)
adequate and reasonable means do not exist for determining the Eurodollar Rate
for an interest period of one (1) month with respect to a proposed Eurodollar
Rate Loan or in connection with an existing or proposed Base Rate Loan, or (c)
the Eurodollar Rate for an interest period of one (1) month with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
the Lenders of funding such Loan, Agent will promptly so notify the Borrower
Agent and each Lender.  Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
Agent (upon the instruction of the Required Lenders) revokes such notice.  Upon
receipt of such notice, the Borrower Agent may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
 
-74-

--------------------------------------------------------------------------------

3.04         Increased Costs; Reserves on Eurodollar Rate Loans.


(a)           Increased Costs Generally.  If any Change in Law shall:


(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;


(ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit, or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.01 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or the L/C Issuer); or


(iii)          impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Loan Parties will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.


(b)          Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender's or the L/C Issuer's holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender's or the L/C Issuer's capital or on
the capital of such Lender's or the L/C Issuer's holding company, if any, as a
consequence of this Agreement, the Revolving Credit Commitment of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the L/C Issuer, to a level below that which
such Lender or the L/C Issuer or such Lender's or the L/C Issuer's holding
company could have achieved but for such Change in Law (taking into
consideration such Lender's or the L/C Issuer's policies and the policies of
such Lender's or the L/C Issuer's holding company with respect to capital
adequacy), then from time to time pursuant to subsection (c) below the Loan
Parties will pay to such Lender or the L/C Issuer such additional amount or
amounts as will compensate such Lender or the L/C Issuer or such Lender's or the
L/C Issuer's holding company for any such reduction suffered.


(c)          Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section 3.04 and delivered to the
Borrower Agent shall be conclusive absent manifest error.  The Loan Parties
shall pay such Lender or the L/C Issuer the amount shown as due on any such
certificate within 10 Business Days after receipt thereof.
 
-75-

--------------------------------------------------------------------------------

(d)          Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section 3.04 shall not constitute a waiver of such Lender's or the L/C
Issuer's right to demand such compensation, provided that the Loan Parties shall
not be required to compensate such Lender or the L/C Issuer pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
the L/C Issuer notifies the Loan Parties of the Change in Law giving rise to
such increased costs or reductions and of such Lender's or the L/C Issuer's
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine‑month period referred to above shall be extended to include the period of
retroactive effect thereof).


(e)          Reserves on Eurodollar Rate Loans.  The Borrowers shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as "Eurocurrency Liabilities"), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower Agent shall have received at least 10 days' prior notice
(with a copy to Agent) of such additional interest from such Lender.  If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.


3.05         Mitigation Obligations; Designation of a Different Lending Office. 
If the Borrowers are required to pay any additional amount to any Lender, the
L/C Issuer or any Governmental Authority for the account of any Lender or the
L/C Issuer pursuant to Section 3.01, then such Lender or the L/C Issuer, as
applicable, shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01, as the
case may be, in the future, as applicable, and (ii) in each case, would not
subject such Lender or the L/C Issuer to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or the L/C Issuer.  The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender or the L/C issuer in connection with any such designation or assignment.


3.06         Certificate of Lender.  If any Lender or the L/C Issuer claims
reimbursement or compensation pursuant to this Article III, such Lender or the
L/C Issuer shall deliver to the Borrower Agent a certificate setting forth in
reasonable detail the amount payable to such Lender or the L/C Issuer hereunder
and the basis therefor.


3.07         Survival.  All of the Borrowers' obligations under this Article III
shall survive the occurrence of the Facility Termination Date.


ARTICLE IV
SECURITY AND ADMINISTRATION OF COLLATERAL


4.01        Security Interest in Collateral.  To secure the prompt payment and
performance to the Lender of the Obligations, each Loan Party hereby grants to
Agent (for itself and on behalf of the Credit Parties) a continuing Lien upon
all of such Loan Party's assets, including all of the following property and
interests in property of such Loan Party (but, for the avoidance of doubt,
expressly excluding the Excluded Assets and the Excluded Deposit Accounts),
whether now owned or existing or hereafter created, acquired or arising and
wheresoever located:
 
-76-

--------------------------------------------------------------------------------

(a)           all Accounts;


(b)           all Goods, including, without limitation, all Equipment (including
Rolling Stock), Fixtures and Inventory;


(c)           all Chattel Paper (whether tangible or electronic);


(d)           the Commercial Tort Claims specified on Schedule 4.01;


(e)           all Deposit Accounts, all cash, and all other property from time
to time deposited therein or otherwise credited thereto and the monies and
property in the possession or under the control of Agent or any affiliate,
representative, agent or correspondent of Agent;


(f)            all Documents


(g)           all General Intangibles (including, without limitation, all
Payment Intangibles, Intellectual Property and Licenses);


(h)           all Instruments (including, without limitation, Promissory Notes);


(i)            all Investment Property;


(j)            all Letter‑of‑Credit Rights;


(k)           all Pledged Interests;


(l)            all Supporting Obligations;


(m)          all refunds for Taxes,


(n)           all other tangible and intangible personal property of such Loan
Party (whether or not subject to the UCC or PPSA), including, without
limitation, all bank and other accounts and all cash and all investments
therein, all proceeds, products, offspring, accessions, rents, profits, income,
benefits, substitutions and replacements of and to any of the property of such
Loan Party described in the preceding clauses of this Section 4.01 hereof
(including, without limitation, any Insurance Proceeds thereon and all causes of
action, claims and warranties now or hereafter held by such Loan Party in
respect of any of the items listed above), and all books, correspondence, files
and other Records including, without limitation, all tapes, disks, cards,
Software, data and computer programs in the possession or under the control of
such Loan Party or any other Person from time to time acting for such Loan Party
that at any time evidence or contain information relating to any of the property
described in the preceding clauses of this Section 4.01 hereof or are otherwise
necessary or helpful in the collection or realization thereof; and


(o)           all Proceeds, including all Cash Proceeds and Noncash Proceeds,
and products of any and all of the foregoing Collateral;


in each case howsoever such Loan Party's interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise).


Notwithstanding anything herein to the contrary, for the avoidance of doubt, the
term "Collateral" shall not include, and no Loan Party is pledging, nor granting
a security interest hereunder in, any Excluded Assets and the Excluded Deposit
Accounts.
 
-77-

--------------------------------------------------------------------------------

4.02         Other Collateral.


(a)           Commercial Tort Claims.  The Loan Parties shall promptly notify
Agent in writing upon any Loan Party incurring or otherwise obtaining a
Commercial Tort Claim after the Closing Date against any third party and, upon
request of Agent, promptly enter into an amendment to this Agreement and do such
other acts or things deemed appropriate by Agent to give Agent a security
interest in any such Commercial Tort Claim.  The Loan Parties represent and
warrant that as of the date of this Agreement, to their knowledge, no Loan Party
possesses any Commercial Tort Claims, except as disclosed on Schedule 4.01.


(b)           Other Collateral.  The Loan Parties shall promptly notify Agent in
writing upon acquiring or otherwise obtaining any Collateral after the date
hereof consisting of Deposit Accounts (other than Excluded Deposit Accounts),
Investment Property, Letter of Credit Rights or Electronic Chattel Paper and,
upon the request of Agent, promptly execute such other documents, and do such
other acts or things deemed appropriate by Agent to deliver to Agent control
with respect to such Collateral; promptly notify Agent in writing upon acquiring
or otherwise obtaining any Collateral after the date hereof consisting of
Documents or Instruments and, upon the request of Agent, will promptly execute
such other documents, and do such other acts or things deemed appropriate by
Agent to deliver to Agent possession of such Documents (to the extent
negotiable) and Instruments, and with respect to non‑negotiable Documents, to
have such non‑negotiable Documents issued in the name of Agent; and with respect
to Collateral in the possession of a third party, other than Certificated
Securities and Goods covered by a Document, obtain an acknowledgment from the
third party that it is holding the Collateral for the benefit of Agent.


(c)           Lien Perfection; Further Assurances.  The Loan Parties shall
execute such UCC‑1 or PPSA financing statements as are required by the UCC or
the PPSA, as applicable and such other instruments, assignments or documents as
are necessary to perfect Agent's Lien upon any of the Collateral and shall take
such other action as may be required to perfect or to continue the perfection of
Agent's Lien upon the Collateral, other than, in each case, Excluded Perfection
Actions.  Unless prohibited by applicable law, each Loan Party hereby authorizes
Agent to execute and file any such financing statement, including financing
statements that indicate the Collateral (a) as all assets of such Loan Party or
words of similar effect, or (b) as being of an equal or lesser scope, or with
greater or lesser detail, than as set forth in Section 4.01 on such Loan Party's
behalf.  Each Loan Party also hereby ratifies its authorization for Agent to
have filed in any jurisdiction any like financing statements or amendments
thereto if filed prior to the date hereof.  At Agent's request, each Loan Party
shall also promptly execute or cause to be executed and shall deliver to Agent
any and all documents, instruments and agreements deemed necessary by Agent, to
give effect to or carry out the terms or intent of the Loan Documents, provided
that no Loan Party shall be required to take any Excluded Perfection Action.


(d)           Investment Property and other Equity Interests.


(i)            Form of Pledged Interests.  At no time shall any Pledged
Interests: (a) be held or maintained in the form of a security entitlement or
credited to any securities account other than security entitlements credited to
a securities account that is listed on Schedule 6.19 (as supplemented from time
to time) and that is subject to the control of Agent pursuant to Section 4.05;
and (b) which constitute a "security" under Article 8 of any applicable UCC (or
if applicable, the PPSA) be maintained in the form of uncertificated
securities.  With respect to any Pledged Interests that are "securities" under
Article 8 of the applicable UCC (or if applicable the PPSA), such Pledged
Interests are, and shall at all times be, represented by the share certificates
listed on Schedule 4.02 hereto (as supplemented from time to time), and such
share certificates, with stock powers duly executed in blank by the applicable
Loan Party, shall have been delivered to Agent.
 
-78-

--------------------------------------------------------------------------------

(ii)           Delivery of Certificates.  All certificates or instruments
representing or evidencing any Pledged Interests shall be delivered to and held
by or on behalf of Agent pursuant hereto, shall be in suitable form for further
transfer by delivery, and shall be accompanied by all necessary instruments of
transfer or assignment, duly executed in blank.  The Pledged Interests
consisting of Equity Interests pledged hereunder have been duly authorized and
validly issued and are fully paid and non-assessable


(iii)          Issuer Agreements. Upon request of Agent, each Loan Party that is
the issuer of any Pledged Interests shall and shall cause each other Person that
is the issuer of any Pledged Interests to (a) acknowledge in writing the
security interest and Lien of Agent in such Collateral granted by the Loan Party
owning such Pledged Interests, (b) agree in writing that, with respect to any
such Pledged Interests, it will comply with the instructions originated by Agent
without further consent of any other Loan Party and (c) confirm and agree in
writing that, with respect to any such Pledged Interests, it has not received
notice of any other continuing Lien therein (other than the Lien in favor of
Agent hereunder) and will not comply with the instructions originated by any
Person (other than Agent) without further consent of Agent.


(iv)          Distributions on Investment Property and other Equity Interests. 
In the event that any cash dividend or cash distribution (a "Dividend") is paid
on any Pledged Interests of any Loan Party at a time when no Event of Default
has occurred and is continuing, such Dividend may be paid directly to the
applicable Loan Party.  If an Event of Default has occurred and is continuing,
then, any such Dividend or payment shall be paid directly to Agent for the
benefit of the Credit Parties.


(v)           Voting Rights with respect to Equity Interests.  So long as no
Event of Default has occurred and is continuing, Loan Parties shall be entitled
to exercise any and all voting and other consensual rights pertaining to any of
the Pledged Interests or any part thereof for any purpose not prohibited by the
terms of this Agreement.  If an Event of Default shall have occurred and be
continuing,  all rights of Loan Parties to exercise the voting and other
consensual rights that it would otherwise be entitled to exercise shall, at
Agent's option, be suspended, and all such rights shall, at Agent's option,
thereupon become vested in Agent for the benefit of the Credit Parties during
the continuation of such Event of Default, and Agent shall, at its option,
thereupon have the sole right to exercise such voting and other consensual
rights and during the continuation of such Event of Default and Agent shall have
the right to act with respect thereto as though it were the outright owner
thereof.  After all Events of Default have been waived in accordance with the
provisions hereof, and so long as the Obligations shall not have been
accelerated, each Loan Party shall have the right to exercise the voting and
other consensual rights and powers that it would have otherwise been entitled to
pursuant to this Section 4.02(d)(v).


(vi)          Securities Accounts.  No Loan Party shall maintain any securities
accounts with any securities intermediary that are not identified on Schedule
6.19 (as supplemented from time to time) and as to which such securities
intermediary and such Loan Party have entered into a control agreement with
Agent in which such Loan Party irrevocably authorizes and directs such
securities intermediary to dispose of such Collateral at the direction of Agent
and to comply with the instructions originated by Agent without further consent
of such Loan Party.  Agent agrees with the Loan Parties that such instruction
shall not be given by Agent unless an Event of Default has occurred and is
continuing.
 
-79-

--------------------------------------------------------------------------------

(vii)         Organizational Documents.  With respect to each issuer of any
Pledged Interests of each Loan Party, such Loan Party shall promptly deliver to
Agent (a) copies of the organizational documents of such issuer, together with
all amendments thereto and any shareholder or similar agreement in respect of
such Pledged Interests to which such Loan Party is a party and (b) at the
request of Agent, the consent of each other party to any such document or
agreement to the pledge by such Loan Party of such Pledged Interests hereunder
and to the transfer of such Pledged Interests to Agent or its nominee at any
time after the occurrence and during the continuance of an Event of Default.


(e)           Lien on Realty.  The due and punctual payment and performance of
the Loan Parties shall also be secured by the Lien created by the Mortgages upon
all property of the Loan Parties described therein.  If any Loan Party shall
acquire at any time or times hereafter any fee simple interest in other real
property, such Loan Party agrees promptly Agent's option to execute and deliver
to Agent, as additional security and Collateral for the Obligations, Mortgages
covering such real property.  The Mortgages shall be duly recorded (at Loan
Parties' expense) in each office where such recording is required to constitute
a valid Lien on the real property covered thereby.  In respect of any Mortgage,
Loan Parties shall deliver to Agent, at Loan Parties' expense, all Mortgage
Related Documents as Agent and its counsel may request relating to the real
property subject to the Mortgages.


4.03         Collateral Administration.


(a)           Administration of Accounts.


(i)            Records and Schedules of Accounts.  Each Borrower shall keep
accurate and complete records of its Accounts, including all payments and
collections thereon.  If during any calendar week Accounts constituting Eligible
Accounts in an aggregate face amount of $100,000 or more cease to be Eligible
Accounts for any reason other than payment in full, Borrower Agent shall notify
Agent of such occurrence promptly (and in any event within one Business Day)
after Borrower Agent has knowledge thereof.


(ii)           Taxes.  If an Account of any Borrower includes a charge for any
Taxes, Agent is authorized, in its discretion after the occurrence of an Event
of Default and during the continuation thereof, to pay the amount thereof to the
proper taxing authority for the account of such Borrower and to charge Borrowers
therefor; provided, however, that Agent shall not be liable for any Taxes that
may be due from Borrowers or with respect to any Collateral.


(iii)          Account Verification.  Whether or not a Default exists, Agent
shall have the right at any time, in the name of Agent, any designee of Agent or
(during the continuance of any Event of Default) any Borrower, to verify the
validity, amount or any other matter relating to any Accounts of Borrowers by
mail, telephone or otherwise.  Borrowers shall cooperate fully with Agent in an
effort to facilitate and promptly conclude any such verification process.


(iv)          Proceeds of Collateral.  Borrowers shall request in writing and
otherwise take all necessary steps to ensure that all payments on Accounts or
otherwise relating to Collateral are made directly to the Concentration Account
(or a lockbox relating to the Concentration Account).  If any Borrower or
Subsidiary receives cash or Payment Items with respect to any Collateral, it
shall hold same in trust for Agent and promptly (not later than the next
Business Day) deposit same into the Concentration Account.
 
-80-

--------------------------------------------------------------------------------

(b)           Administration of Inventory.


(i)            Records and Reports of Inventory.  Each Borrower shall keep
accurate and complete records of its Inventory, including costs and daily
withdrawals and additions.  Each Borrower shall conduct a physical inventory at
least once per calendar year (and on a more frequent basis if requested by Agent
when an Event of Default is continuing) and periodic cycle counts consistent
with historical practices, and shall provide to Agent a report based on each
such inventory and count promptly upon completion thereof, together with such
supporting information as Agent may request.


Agent, in its reasonable discretion, if any Event of Default is continuing, may
cause additional inventories (including physical counts) to be taken as Agent
determines (each, at the expense of the Loan Parties).  Agent may participate in
and observe each physical count.


(ii)           Returns of Inventory.  No Borrower shall return any Inventory to
a supplier, vendor or other Person, whether for cash, credit or otherwise,
unless (a) such return is in the Ordinary Course of Business; (b) no Default,
Event of Default or Overadvance exists or would result therefrom; (c) Agent is
promptly notified if the aggregate value of all Inventory returned in a
particular calendar month exceeds $150,000; and (d) any payment received by a
Borrower for a return is promptly remitted to Agent for application to the
Obligations.


(iii)          Acquisition, Sale and Maintenance.  No Borrower shall report any
Inventory acquired or accepted on consignment or approval as Eligible
Inventory.  Each Borrower shall keep all such Inventory segregated and clearly
and conspicuously identified as being acquired or accepted on consignment or
approval.  Each Borrower shall take all steps to assure that all Inventory is
produced in accordance with applicable Law, including the FLSA.  No Borrower
shall sell any Inventory on consignment or approval or any other basis under
which the customer may return or require a Borrower to repurchase such
Inventory.  The Borrowers shall use, store and maintain all Inventory with
reasonable care and caution, in accordance with applicable standards of any
insurance and in conformity with all applicable Laws, and shall make current
rent payments (within applicable grace periods provided for in leases) at all
locations where any Collateral is located.


(c)           Landlord, Processor and Storage Agreements.  Each Loan Party shall
provide Agent, upon request with copies of all agreements between any Loan Party
or any of its Subsidiaries and any landlord, warehouseman, processor, bailee,
distributor or consignee which owns or is the lessee of any premises at which
any Collateral may, from time to time, be kept.  With respect to any lease
(other than leases for sales offices), bailment, warehousing agreement, any
processing agreement or similar agreement in any case entered into after the
Closing Date, each Loan Party shall use commercially reasonable efforts to
provide Agent with a Lien Waiver with respect to such premises.


4.04         Further Assurances.


(a)           New Deposit Accounts and Securities Accounts.  Concurrently with
or prior to the opening of a Deposit Account, Securities Account, commodities
account, securities entitlement or commodity contract by any Loan Party, other
than any Excluded Deposit Account, such Loan Party shall deliver to Agent a
Control Agreement covering such Deposit Account, Securities Account, securities
entitlement or commodity contract, duly executed by such Loan Party, Agent, the
Second Lien Agent, and the applicable Controlled Account Bank, securities
intermediary or financial institution at which such account is maintained or
with which such entitlement or contract is carried, as the case may be.
 
-81-

--------------------------------------------------------------------------------

(b)           UCC and PPSA Authorization.  Agent is hereby irrevocably
authorized to execute (if necessary) and file or cause to be filed, with or if
permitted by applicable law without the signature of any Borrower appearing
thereon, all UCC and PPSA financing statements reflecting any Borrower as
"debtor" and Agent as "secured party," and continuations thereof and amendments
thereto, as Agent reasonably deems necessary or advisable to give effect to the
transactions contemplated hereby and by the other Loan Documents.


4.05         Cash Management.


(a)           Controlled Deposit Account.  On or prior to the Closing Date, the
relevant Borrower shall enter into a Control Agreement with Agent and the
relevant Controlled Account Bank with respect to each Deposit Account listed on
Schedule 6.19 (other than Excluded Deposit Accounts), which shall include all
lockboxes and related lockbox accounts used for the collection of Accounts. 
Each Loan Party agrees that all invoices rendered and other requests made by any
Loan Party for payment in respect of Accounts shall contain a written statement
directing payment in respect of such Accounts to be paid to a Controlled Deposit
Account in its name.  The Borrower Agent shall cause bank statements and/or
other reports to be delivered to Agent not less often than monthly, accurately
setting forth all amounts deposited in each Deposit Account to ensure the proper
transfer of funds as set forth above.  All remittances received by any Loan
Party on account of Accounts, together with the proceeds of any other
Collateral, shall be held as Agent's property, for its benefit and the benefit
of Agent, by such Loan Party as trustee of an express trust for Agent's benefit
and such Loan Party shall immediately deposit same in kind in a Controlled
Deposit Account.  Agent retains the right at all times after the occurrence and
during the continuance of an Event of Default to notify Account Debtors that a
Loan Party's Accounts have been assigned to Agent and to collect such Loan
Party's  Accounts directly in its own name, or in the name of Agent's agent, and
to charge the collection costs and expenses, including reasonable attorneys'
fees, to the Loan Account.


(b)          Concentration Account.  Each Control Agreement with respect to a
Controlled Deposit Account shall require that at all times the Controlled
Account Bank transfer all cash receipts and other collections by ACH or wire
transfer no less frequently than daily (and whether or not there are then any
outstanding Obligations) to the concentration account maintained by Agent at a
bank acceptable to Agent (the "Concentration Account"); provided, however, that
the Agent shall not require a Controlled Account Bank with respect to a
Controlled Deposit Account maintained in Canada to transfer cash receipts and
other collections by ACH or wire transfer unless (1) the aggregate balance in
all Controlled Deposit Accounts maintained in Canada is in excess of $500,000
(the aggregate amount in such Controlled Deposit Accounts not in excess of
$300,000, the "Peg Balance") or (2) an Event of Default has occurred and is then
continuing.  The Concentration Account shall at all times be under the sole
dominion and control of Agent.  The Loan Parties hereby acknowledge and agree
that (i) the Loan Parties have no right of withdrawal from the Concentration
Account, (ii) the funds on deposit in the Concentration Account shall at all
times be collateral security for all of the Obligations and (iii) the funds on
deposit in the Concentration Account shall be applied as provided in Section
4.05(c) below.  In the event that, notwithstanding the provisions of this
Section 4.05, any Loan Party receives or otherwise has dominion and control of
any such proceeds or collections described above, such proceeds and collections
shall be held in trust by such Loan Party for Agent, shall not be commingled
with any of such Loan Party's other funds or deposited in any account of such
Loan Party and shall, not later than the Business Day after receipt thereof, be
deposited into the Concentration Account or dealt with in such other fashion as
such Loan Party may be instructed by Agent; provided, however, that the
requirements of this sentence shall not apply to the Peg Balance so long as no
Event of Default has occurred and is then continuing.
 
-82-

--------------------------------------------------------------------------------

(c)          Application of Funds in the Concentration Account.  All funds
received in the Concentration Account in immediately available funds shall be
applied on a daily basis first, to the L/C Borrowings and Swing Line Loans and
second, to the outstanding Revolving Loans.  All funds received in the
Concentration Account shall be immediately available funds and shall be deemed
applied by Agent on account of the Obligations for borrowing availability
purposes in accordance with the foregoing sentence on the same Business Day that
such items are received by Agent in Agent's account located in Chicago,
Illinois; provided, that, for purposes of computing interest on the Obligations,
such items shall be deemed applied by Agent two (2) Business Days after receipt
thereof. If as the result of such application of funds a credit balance exists
in the Loan Account, such credit balance shall not accrue interest in favor of
Borrowers but shall, so long as no Default then exists, be disbursed to
Borrowers or otherwise at Borrower Agent's direction, upon Borrower Agent's
request.  Upon and during the continuance of any Event of Default, Agent may, at
its option, offset such credit balance against any of the Obligations or hold
such credit balance as Collateral for the Obligations.


(d)          Transfer of Cash Management Services.  Agent acknowledges that
Borrowers have been given ninety (90) days after the Closing Date to transfer
cash management services and its bank accounts located in the United States and
Canada from BMO and its Affiliates to another financial institution.  Agent
agrees to reasonably cooperate with Borrowers to facilitate such transition to a
mutually-acceptable financial institution along with the delivery of any
necessary Control Agreements with respect to any new Deposit Accounts.


4.06         Information Regarding Collateral.  Each Borrower represents,
warrants and covenants that (a) the chief executive office of each Loan Party on
the Closing Date is located at the address or addresses specified on Schedule
4.06, and (b) Schedule 4.06 contains a true and complete list of (i) the exact
legal name, jurisdiction of formation, and address within the United States or
Canada of each Loan Party and of each other Person that has effected any merger
or consolidation with a Loan Party or contributed or transferred to a Loan Party
any property constituting Collateral at any time since January 1, 2008,
(excluding Persons making sales in the ordinary course of their businesses to a
Loan Party of property constituting Inventory in the hands of such seller), (ii)
the exact legal name, jurisdiction of formation, jurisdiction identification
number, and each location of the chief executive office of each Loan Party at
any time since January 1, 2008, (iii) each location within the United States or
Canada in which material goods constituting Collateral are located as of the
Closing Date (together with the name of each owner of the property located at
such address if not the applicable Loan Party, a summary description of the
relationship between the applicable Loan Party and such Person and the maximum
approximate book or market value of the Collateral held or to be held at such
location).  The Company shall not change, and shall not permit any other Loan
Party to change, its name, jurisdiction of formation (whether by
reincorporation, merger or otherwise), the location of its chief executive
office or any location specified in clause (b)(iii) of the immediately preceding
sentence, or use or permit any other Loan Party to use, any additional trade
name, trademark or other trade style, except upon giving not less than thirty
(30) days' prior written notice to Agent and taking or causing to be taken all
such action at Borrowers' or such other Loan Parties' expense as may be
reasonably requested by Agent to perfect or maintain the perfection and priority
of the Lien of Agent in Collateral.


4.07         Releases.


(a)           Agent shall, at the written request of the Borrower Agent and sole
expense of the Loan Parties, release the following:


(i)           Any Collateral sold, transferred or otherwise disposed of in a
Disposition permitted by this Agreement and the other Loan Documents (including
pursuant to a waiver or consent), and Agent shall, within a reasonable period of
time, execute and deliver to the Borrower Agent or the relevant Loan Party all
releases or other documents reasonably necessary or desirable for the release of
the Liens created hereby on such Collateral; and
 
-83-

--------------------------------------------------------------------------------

(ii)           A Borrower (other than the Company and CCP) from its Obligations
if all of the Equity Interests of such Borrower are sold, transferred or
otherwise disposed of in a Disposition permitted by this Agreement and the other
Loan Documents (including pursuant to a waiver or consent); provided that the
Borrower Agent shall have delivered to Agent a written request at least ten (10)
Business Days prior to the date for release, identifying the relevant Borrower
and the terms of the sale or other disposition in reasonable detail, including
the price thereof and any material expenses in connection therewith, together
with a certification by the Borrower Agent stating that such transaction is in
compliance with this Agreement and the other Loan Documents.


(b)           Upon Payment in Full on the Facility Termination Date, the
Collateral shall be released from the Liens created hereby, and all rights to
the Collateral shall revert to the Borrowers.  At the request and sole expense
of the Borrower Agent following Payment in Full, Agent shall deliver to the
Borrower Agent any Collateral held by Agent hereunder, and execute and deliver
to the Borrower Agent such documents as the Borrower Agent shall reasonably
request in writing to evidence such termination and release of the Liens created
hereby.


ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


5.01         Conditions of Initial Credit Extension.  The obligation of Agent
and the Lenders to make any initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:


(a)           Agent's receipt of the following items, each properly executed by
a Responsible Officer of the signing Loan Party, each dated as of the Closing
Date (or, in the case of certificates of governmental officials, a recent date
before the Closing Date) and each in form and substance satisfactory to Agent
and its legal counsel:


(i)            executed counterparts of this Agreement and each of the Security
Instruments;


(ii)           A Note executed by the Borrowers in favor of each Lender
requesting a Note;


(iii)          such certificates of resolutions or other action, incumbency
certificates (including specimen signatures), and/or other certificates of
Responsible Officers or the Secretary or Assistant Secretary of each Loan Party
as Agent may reasonably require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;


(iv)          such documents and certifications as Agent may reasonably require
to evidence that each Loan Party is duly organized or formed, and that each
Borrower is validly existing, in good standing and qualified to engage in
business in its jurisdiction of organization and in any other jurisdiction in
which the failure to be so qualified could reasonably be expected to have a
Material Adverse Effect, including certified copies of each Loan Party's
Organization Documents, shareholders' agreements, certificates of good standing
and/or qualification to engage in business from each jurisdiction identified on
Schedule 5.01 hereto;
 
-84-

--------------------------------------------------------------------------------

(v)           favorable opinions of Katten Muchin Rosenman LLP, Barnes &
Thornburg LLP and McMillan LLP, counsel to the Loan Parties, each addressed to
Agent and its successors and assigns and as to the matters concerning the Loan
Parties and the Loan Documents as Agent may reasonably request;


(vi)         certificates of Responsible Officers of the Borrower Agent or the
applicable Loan Parties either (A) identifying all consents, licenses and
approvals required in connection with the execution, delivery and performance by
each Borrower and the validity against each such Loan Party of the Loan
Documents to which it is a party, and stating that such consents, licenses and
approvals shall be in full force and effect, and attaching true and correct
copies thereof or (B) stating that no such consents, licenses or approvals are
so required;


(vii)         a certificate signed by a Responsible Officer of the Borrower
Agent certifying (A) that the conditions specified in Sections 5.02(a) and
5.02(b) have been satisfied and (B) as to the matters described in Section
5.01(d);


(viii)        (A) audited financial statements of the Company and its
Subsidiaries for each of the three Fiscal Years immediately preceding the
Closing Date,  (B) unaudited interim financial statements for the Company and
its Subsidiaries as of December 31, 2013, and (C) financial projections of the
Company and its Subsidiaries for the next Fiscal Year;


(ix)          a certificate signed by the Chief Financial Officer or the Chief
Accounting Officer of the Borrower Agent certifying that, after giving effect to
the entering into of the Loan Documents and the consummation of all of the
Transactions, the Borrowers, measured on a consolidated basis, are Solvent;


(x)           evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect;

 
(xi)          an initial Borrowing Base Certificate as of November 4, 2016;


(xii)         initial Committed Loan Notice;


(xiii)        delivery of Uniform Commercial Code and/or PPSA financing
statements, suitable in form and substance for filing in all places required by
applicable law to perfect the Liens of Agent under the Security Instruments as a
first priority Lien as to items of Collateral in which a security interest may
be perfected by the filing of financing statements, and such other documents
and/or evidence of other actions (other than Excluded Perfection Actions) as may
be reasonably necessary under applicable law to perfect the Liens of Agent under
such Security Instruments as a first priority Lien in and to such other
Collateral as Agent may require;


(xiv)        Uniform Commercial Code search results showing only those Liens as
are acceptable to Agent;


(xv)         copies of the Second Lien Indebtedness Documents, all certified as
true and correct by the Borrower Agent;


(xvi)        evidence of the payment in full and cancellation of the Existing
Agreement, including terminations of Uniform Commercial Code, PPSA and other
financing statements filed in connection with the Existing Agreement (or
reasonable assurance thereof) and other evidence of Lien releases and other
related matters on terms acceptable to Agent (or reasonable assurance thereof);
and
 
-85-

--------------------------------------------------------------------------------

(xvii)       The items listed on the most recent Documents and Requirements list
delivered to the Borrower Agent prior to the Closing Date.


(b)           Any fees required to be paid on or before the Closing Date shall
have been paid.


(c)           Unless waived by Agent, the Borrowers shall have paid all
reasonable fees, charges and disbursements of counsel to Agent to the extent
invoiced prior to or on the Closing Date, plus such additional amounts of such
reasonable fees, charges and disbursements as shall constitute its reasonable
estimate of such reasonable fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrowers
and Agent).


(d)           Agent shall be satisfied that after giving effect to (i) the
initial Credit Extension hereunder, (ii) consummation of the Transactions and
payment of all fees and expenses in connection therewith and (iii) any payables
stretched materially beyond customary payment practices during the six (6) month
period prior to the Closing Date, Availability shall be at least $3,000,000.


5.02         Conditions to all Credit Extensions.  The obligation of Agent, the
Lenders and the L/C Issuer, as applicable, to honor any Request for Credit
Extension or make the initial Credit Extension hereunder is subject to the
following conditions precedent:


(a)           The representations and warranties of the Loan Parties contained
in Article VI or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date, and except that for
purposes of this Section 5.02(a), the representations and warranties contained
in subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01.


(b)           No Default shall have occurred and be continuing, or would result
from such proposed Credit Extension or from the application of the proceeds
thereof.


(c)           Agent and, if applicable Swing Line Lender, shall have received a
Request for Credit Extension in accordance with the requirements hereof.


(d)           After giving effect to each Credit Extension, Total Revolving
Credit Outstandings do not exceed the lesser of (i) the Revolving Credit
Commitment Amount minus the Reserves and (ii) the Borrowing Base.


Each Request for Credit Extension submitted by the Borrower Agent shall be
deemed to be a representation and warranty that the conditions specified in
Sections 5.02(a), 5.02(b) and 5.02(d) have been satisfied on and as of the date
of the applicable Credit Extension.
 
-86-

--------------------------------------------------------------------------------

ARTICLE VI
REPRESENTATIONS AND WARRANTIES


To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
Agent and the Lenders, subject to the limitation set forth in Section 5.02(a),
that:


6.01       Existence, Qualification and Power.  Each Loan Party and each
Subsidiary (a) is a corporation, partnership or limited liability company duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation, organization or formation, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business as is now being conducted and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party and to
consummate the Transactions to which it is a party, and (c) is duly qualified
and is licensed and in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


6.02        Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, and the consummation of the Transactions, have been duly authorized by
all necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of the Organization Documents of any such Person; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under (i) any Contractual Obligation to which such Person is a party or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any Law.


6.03        Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Security Instruments, (c) the perfection or
maintenance of the Liens created under the Security Instruments (including the
first priority nature thereof) or (d) the exercise by Agent of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Security Instruments.


6.04        Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except (a) as rights to
indemnification hereunder may be limited by applicable Law and (b) as the
enforcement hereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar Laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.


6.05         Financial Statements; No Material Adverse Effect.


(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (iii) show all material Indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
 
-87-

--------------------------------------------------------------------------------

(b)           The unaudited consolidated and consolidating balance sheet of the
Company and its Subsidiaries dated as of August 31, 2016, and the related
consolidated and consolidating statements of income or operations, shareholders'
equity and cash flows for the month then ended (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.


(c)           Since the date of the Audited Financial Statements there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.


(d)          The Loan Parties, on a Consolidated basis, are Solvent.  No
transfer of property has been or will be made by any Loan Party and no
obligation has been or will be incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of any
Loan Party.


6.06        Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of any Loan Party after due investigation,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Loan Party or any of its Subsidiaries
or against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document or any of the Transactions
or (b) except as specifically disclosed in Schedule 6.06, either individually or
in the aggregate, if determined adversely, could reasonably be expected to have
a Material Adverse Effect, and there has been no adverse change in the status,
or financial effect on any Loan Party or any Subsidiary thereof, of the matters
described on Schedule 6.06.


6.07        No Default.  No Loan Party nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.


6.08         Ownership of Property; Liens.


(a)           Each Loan Party and each of its Subsidiaries has good record and
marketable title in fee simple to or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  Each Loan Party and each of its
Subsidiaries has good and marketable title to, valid leasehold interests in, or
valid licenses to use all personal property and assets material to the ordinary
conduct of its business.


(b)           Schedule 6.08(b)(1) sets forth the address (including street
address, county and state) of all Real Estate that is owned by the Loan Parties
as of the Closing Date.  Each Loan Party and each of its Subsidiaries has good,
marketable and insurable fee simple title to the real property owned by such
Loan Party or such Subsidiary, free and clear of all Liens, other than Permitted
Liens.  Schedule 6.08(b)(2) sets forth the address (including street address,
county and state) of all material operating leases of the Loan Parties, together
with a list of the lessor and its contact information with respect to each such
lease as of the Closing Date.  Each of such leases is in full force and effect
and, except with respect to the Hazelwood Lease, the Loan Parties are not in
default of any material terms thereof.
 
-88-

--------------------------------------------------------------------------------

(c)           Schedule 8.01 sets forth a complete and accurate list of all Liens
on the property or assets of each Loan Party and each of its Subsidiaries,
showing as of the date hereof the lienholder thereof, the principal amount of
the obligations secured thereby and the property or assets of such Loan Party or
such Subsidiary subject thereto.  The property of each Loan Party and each of
its Subsidiaries is subject to no Liens, other than Liens set forth on Schedule
8.01, and Permitted Liens.


6.09         Environmental Compliance.


(a)           Except as disclosed in Schedule 6.09, no Loan Party or any
Subsidiary thereof (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law with respect to the Loan Party or any Subsidiary's
operations, (ii) has become subject to a pending claim with respect to any
Environmental Liability or (iii) has received written notice of any claim with
respect to any Environmental Liability except, in each case, as could not,
individually or in the aggregate, reasonably be expected to result in
liabilities in excess of $500,000.


(b)           Except as otherwise set forth in Schedule 6.09 or as could not
individually or in the aggregate reasonably be expected to result in a Material
Adverse Effect, (i) none of the properties currently owned or operated by any
Loan Party or any Subsidiary thereof is listed or, to the knowledge of the Loan
Parties, proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list or is adjacent to any such property; (ii) there are
no and, to the knowledge of the Loan Parties, never have been any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any Subsidiary thereof; (iii) to the knowledge of the Loan Parties, there is
no asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party or Subsidiary thereof; and (iv) Hazardous Materials
have not been released, discharged or disposed of by any Loan Party or
Subsidiary in violation of Environmental Laws or, to the knowledge of the Loan
Parties, by any other Person in violation of Environmental Laws on any property
currently owned or operated by any Loan Party or any Subsidiary thereof, which
could reasonably be expected to result in a Material Adverse Effect.


(c)           Except as otherwise set forth on Schedule 6.09 or as could not
individually or in the aggregate reasonably be expected to result in a Material
Adverse Effect, no Loan Party or any Subsidiary thereof is undertaking, and no
Loan Party or any Subsidiary thereof has completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law; and all Hazardous
Materials generated, used, treated, handled or stored by any Loan Party or any
Subsidiary at, or transported to or from by or on behalf of any Loan Party or
any Subsidiary, any property currently owned or operated by any Loan Party or
any Subsidiary thereof have, to the knowledge of the Loan Parties, been disposed
of in a manner not reasonably expected to result in material liability to any
Loan Party or any Subsidiary thereof.


(d)           Each Loan Party conducts in the Ordinary Course of Business a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
each Loan Party has reasonably concluded that, except as set forth on Schedule
6.09, such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
-89-

--------------------------------------------------------------------------------

6.10       Insurance.  The properties of the Loan Parties and their Subsidiaries
are insured with financially sound and reputable insurance companies which are
not Affiliates of the Loan Parties, in such amounts, with such deductibles and
covering such risks (including, without limitation, workmen's compensation,
public liability, business interruption and property damage insurance) as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties or the applicable
Subsidiary operates.  Schedule 6.10 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties as of the Closing Date.  Each
insurance policy listed on Schedule 6.10 is in full force and effect and all
premiums in respect thereof that are due and payable have been paid.


6.11        Taxes.  Each Loan Party and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being Properly
Contested and except where the failure to file such returns or reports could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  There is no proposed tax assessment against the Company or any
Subsidiary that could, if made, reasonably result in liabilities in excess of
$500,000.


6.12         ERISA Compliance.


(a)           Each Plan is in compliance with the applicable provisions of
ERISA, the Code and other Federal or state Laws, except for any noncompliance
that would not reasonably be expected to have a Material Adverse Effect.  Each
Plan that is intended to be a qualified plan under Section 401(a) of the Code
has received a favorable determination letter from the Internal Revenue Service
to the effect that the form of such Plan is qualified under Section 401(a) of
the Code and the trust related thereto has been determined by the Internal
Revenue Service to be exempt from federal income tax under Section 501(a) of the
Code, or an application for such a letter is currently being processed by the
Internal Revenue Service, or the Plan is covered by an opinion or advisory
letter issued by the Internal Revenue Service.  To the best knowledge of each
Loan Party, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.


(b)           There are no pending or, to the knowledge of any Loan Party,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.


(c)           Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred,
and no Loan Party nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) each Loan Party and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained;
(iii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
60% or higher and no Loan Party nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) no Loan Party has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due that are unpaid; (v) no Loan Party has engaged in a transaction that
could be subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no
Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.
 
-90-

--------------------------------------------------------------------------------

(d)          No Loan Party maintains or contributes to, or has any unsatisfied
obligation to contribute to, or liability under, any active or terminated
Pension Plan other than (A) on the Closing Date, those listed on Schedule
6.12(d) hereto and (B) thereafter, Pension Plans not otherwise prohibited by
this Agreement.


(e)          With respect to each scheme or arrangement mandated by a government
other than the United States (a "Foreign Government Scheme or Arrangement") and
with respect to each employee benefit plan maintained or contributed to by any
Loan Party or any Subsidiary of any Loan Party that is not subject to United
States law (a "Foreign Plan"), except as would not reasonably be expected to
have a Material Adverse Effect:


(i)            any employer and employee contributions required by law or by the
terms of any Foreign Government Scheme or Arrangement or any Foreign Plan have
been made, or, if applicable, accrued, in accordance with normal accounting
practices;


(ii)           the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the Closing Date, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles;


(iii)          each Foreign Plan required to be registered has been registered
and has been maintained in good standing with applicable regulatory authorities;
and

 
(iv)          no Borrower or other Loan Party currently contributes to or is
obligated to contribute to a Foreign Plan.


6.13        Subsidiaries; Equity Interests.  No Loan Party (a) has any
Subsidiaries other than those specifically disclosed in part (a) of Schedule
6.13 (which Schedule sets forth the legal name, jurisdiction of incorporation or
formation and authorized Equity Interests of each such Subsidiary) or created or
acquired in compliance with Section 7.13 and (b) has any equity investments in
any other corporation or entity other than those specifically disclosed on part
(b) of Schedule 6.13 or made after the Closing Date in compliance with this
Agreement and the other Loan Documents.  Each Inactive Subsidiary is designated
as such on Schedule 6.13. All of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party (or a Subsidiary of a Loan Party) in the amounts specified
on Part (a) of Schedule 6.13 free and clear of all Liens except for those
created under the Security Instruments or other Liens in favor or Agent.  All of
the outstanding Equity Interests in the Loan Parties have been validly issued,
and are fully paid and non-assessable and are owned in the amounts specified on
part (c) of Schedule 6.13 free and clear of all Liens except for those created
under the Security Instruments.
 
-91-

--------------------------------------------------------------------------------

6.14         Margin Regulations; Investment Company Act.  No Loan Party is
engaged nor will engage, principally or as one of its important activities, in
the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.  None of the Loan Parties, any Person
Controlling any Loan Party, nor any Subsidiary is or is required to be
registered as an "investment company" under the Investment Company Act of 1940.


6.15         Disclosure.  Each Loan Party has disclosed or caused the Borrower
Agent to disclose to Agent all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  No report, financial
statement, certificate (including the Borrowing Base Certificates) or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party or any Subsidiary to Agent in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, each Loan Party
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being acknowledged and
agreed by Agent that projections as to future events are not to be viewed as
facts and are not guarantees of financial performance and that the actual
results during the period or periods covered by such projections may differ from
the projected results and such differences may be material).


6.16         Compliance with Laws.  Each Loan Party and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted, or (b) the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.


6.17         Intellectual Property; Licenses, Etc.  Each Loan Party and its
Subsidiaries own, or possess the right to use, all of the Intellectual Property
(including IP Rights) that are reasonably necessary for the operation of their
respective businesses, without known conflict with the IP Rights of any other
Person, except to the extent any failure so to own or possess the right to use
could not reasonably be expected to have a Material Adverse Effect.  To the
knowledge of each Loan Party, the operation by each Loan Party and its
Subsidiaries of their respective businesses does not infringe upon any IP Rights
held by any other Person.


6.18         Labor Matters.  Except as would not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect or as set
forth on Schedule 6.18, there are no strikes, lockouts, slowdowns or other
material labor disputes against any Loan Party or any Subsidiary thereof pending
or, to the knowledge of any Loan Party, threatened.  The hours worked by and
payments made to employees of the Loan Parties comply with the Fair Labor
Standards Act and any other applicable federal, state, local or foreign Law
dealing with such matters in all material respects.  No Loan Party or any of its
Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Act or similar state Law.  All payments due from any
Loan Party and its Subsidiaries, or for which any claim may be made against any
Loan Party, on account of wages and employee health and welfare insurance and
other benefits, have been paid or properly accrued in all material respects in
accordance with GAAP as a liability on the books of such Loan Party.  Except as
set forth on Schedule 6.18 or otherwise disclosed to Agent in writing from time
to time, no Loan Party or any Subsidiary is a party to or bound by any
collective bargaining agreement, management agreement, employment agreement with
a senior executive in excess of $250,000 in aggregate annual compensation, or
bonus arrangement with a senior executive in excess of $250,000 in the
aggregate, and, as of the Closing Date, no Loan Party or any Subsidiary is a
party to or bound by any restricted stock, stock option, or stock appreciation
plan or agreement or any similar plan, agreement or arrangement.  There are no
representation proceedings pending or, to any Loan Party's knowledge, threatened
to be filed with the National Labor Relations Board, and no labor organization
or group of employees of any Loan Party or any Subsidiary has made a pending
demand for recognition, except as could not reasonably be expected to result in
a Material Adverse Effect.  There are no complaints, unfair labor practice
charges, grievances, arbitrations, unfair employment practices charges or any
other claims or complaints against any Loan Party or any Subsidiary pending or,
to the knowledge of any Loan Party, threatened to be filed with any Governmental
Authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment of any
employee of any Loan Party or any of its Subsidiaries, except as could not
reasonably be expected to result in a Material Adverse Effect.  The consummation
of the transactions contemplated by the Loan Documents will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which any Loan Party or any of its
Subsidiaries is bound.
 
-92-

--------------------------------------------------------------------------------

6.19         Deposit Accounts and Securities Accounts.


(a)          Part (a) of Schedule 6.19 sets forth a list of all Deposit Accounts
maintained by the Loan Parties as of the Closing Date, which Schedule includes,
with respect to each Deposit Account (i) the name and address of the depository;
(ii) the account number(s) maintained with such depository; and (iii) a contact
person at such depository.


(b)          Part (b) of Schedule 6.19 sets forth a list of all Securities
Accounts or securities entitlement or commodity contracts maintained by the Loan
Parties as of the Closing Date, which Schedule includes (i) the name and address
of the securities intermediary or institution holding such account or party to
such contract; (ii) the account number(s) maintained with such securities
intermediary or institution; and (iii) a contact person at such securities
intermediary or institution.


6.20       Accounts; Equipment; Inventory.  Agent may rely, in determining which
Accounts are Eligible Accounts, on all statements and representations made by
the Loan Parties with respect thereto.  Each Borrower warrants, with respect to
each Account at the time it is shown as an Eligible Account in a Borrowing Base
Certificate, that:


(a)           it is genuine and in all respects what it purports to be, and is
not evidenced by a judgment;


(b)           it arises out of a completed, bona fide sale and delivery of goods
in the Ordinary Course of Business, and substantially in accordance with any
purchase order, contract or other document relating thereto;


(c)           it is for a sum certain, maturing as stated in the invoice
covering such sale, a copy of which has been furnished or is available to Agent
on request;


(d)           it is not subject to any offset, Lien (other than Agent's Lien),
deduction, defense, dispute, counterclaim or other adverse condition except as
arising in the Ordinary Course of Business and disclosed to Agent; and it is
absolutely owing by the Account Debtor, without contingency in any respect;


(e)           no purchase order, agreement, document or applicable Laws
restricts assignment of the Account to Agent (regardless of whether, under the
UCC, the restriction is ineffective), and the applicable Borrower is the sole
payee or remittance party shown on the invoice;
 
-93-

--------------------------------------------------------------------------------

(f)            no extension, compromise, settlement, modification, credit,
deduction or return has been authorized with respect to the Account, except
discounts or allowances granted in the Ordinary Course of Business for prompt
payment that are reflected on the face of the invoice related thereto and in the
reports submitted to Agent hereunder; and


(g)           to each Borrower's knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectability of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Borrower's
customary credit standards, is Solvent, is not contemplating or subject to any
proceeding under any Debtor Relief Laws, and has not failed, or suspended or
ceased doing business; and (iii) there are no proceedings or actions threatened
or pending against any Account Debtor that could reasonably be expected to have
a material adverse effect on the Account Debtor's financial condition.


(h)           each Account, item of Inventory or item of Equipment which
Borrowers shall, expressly or by implication, request Agent to classify as an
Eligible Account, as Eligible Inventory or Eligible Equipment, respectively,
shall, as of the time when such request is made, conform in all respects to the
requirements of such classification as set forth in the respective definitions
of Eligible Account, and Eligible Inventory and Eligible Equipment as set forth
herein and as otherwise established by Agent in its Permitted Discretion from
time to time.


6.21         Anti-Terrorism Laws and Foreign Asset Control Regulations.  Each
Loan Party and its Subsidiaries is in compliance in all material respects with,
and the advances of the Loans and use of the proceeds thereof will not violate,
(a) the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the
"Trading With the Enemy Act") or any of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) (the "Foreign Assets Control Regulations") and any other enabling
legislation or executive order relating thereto, thereto (which for the
avoidance of doubt shall include, but shall not be limited to Executive Order
13224 of September 21, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the "Executive Order")) and/or (b) the Uniting And Strengthening
America by Providing Appropriate Tools Required To Intercept And Obstruct
Terrorism (USA Patriot Act of 2001).  Furthermore, none of the Borrowers or
their Affiliates (a) is or will become a "blocked person" as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) knowingly engages or will engage in any dealings or
transactions, or be otherwise associated, with any such "blocked person" or in
any manner violative of any such order.  No part of the proceeds of the Loans
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.


6.22         Brokers.  Other than any obligations between the Company or its
Affiliates and  Houlihan Lokey, no broker or finder brought about the obtaining,
making or closing of the Loans or transactions contemplated by the Loan
Documents, and no Loan Party or Affiliate thereof has any obligation to any
Person in respect of any finder's or brokerage fees in connection therewith.


6.23         Customer and Trade Relations.  There exists no actual or, to the
knowledge of any Loan Party, threatened, termination or cancellation of, or any
modification or change in the business relationship of any Loan Party with any
customers or suppliers which are, individually or in the aggregate, material to
its operations, to the extent that such cancellation, modification or change
could reasonably be expected to result in a Material Adverse Effect.
 
-94-

--------------------------------------------------------------------------------

6.24         Material Contracts.  Schedule 6.24 sets forth all Material
Contracts to which any Loan Party is a party or is bound as of the Closing
Date.  The Loan Parties have delivered true, correct and complete copies of such
Material Contracts to Agent on or before the date hereof.
 
6.25         Casualty.  Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other Casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
6.26         Senior Indebtedness.  Except as expressly provided otherwise in the
Second Lien Intercreditor Agreement, all Obligations including those to pay
principal of and interest (including post-petition interest, whether or not
allowed as a claim under bankruptcy or similar laws) on the Loans and other
Obligations, and fees and expenses in connection therewith, constitute "Senior
Indebtedness" or similar term relating to the Obligations and all such
Obligations are entitled to the benefits of the subordination created by the
applicable Intercreditor Agreement or any other applicable Subordinated
Indebtedness Document, as applicable.  Except as expressly provided otherwise in
the Second Lien Intercreditor Agreement, all Liens securing all Obligations
including those to pay principal of and interest (including post-petition
interest, whether or not allowed as a claim under bankruptcy or similar laws) on
the Loans and other Obligations, and fees and expenses in connection therewith,
are prior to all Liens securing any Second Lien Indebtedness and such Liens are
entitled to the benefits created by the Second Lien Intercreditor Agreement. 
Each Loan Party acknowledges that Agent is entering into this Agreement and is
extending its Commitments in reliance upon the subordination provisions of the
Intercreditor Agreements.
 
6.27         Inactive Subsidiaries.  Each Subsidiary of the Company which is not
a Loan Party is an Inactive Subsidiary.
 
ARTICLE VII
AFFIRMATIVE COVENANTS
 
So long as Agent or any Lender shall have any Commitment hereunder or any Loan
Obligation hereunder shall remain unpaid or unsatisfied, each Loan Party shall,
and shall cause each Subsidiary to:
 
7.01         Financial Statements.  Deliver to Agent and the Lenders:
 
(a)         as soon as available, but in any event within 90 days after the end
of each Fiscal Year of the Company or, if earlier, 15 days after the date
required to be filed with the SEC (without giving effect to any extension
permitted by the SEC), a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such Fiscal Year, and the related consolidated
statements of income or operations, shareholders' equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of a Registered Public Accounting Firm of nationally-recognized standing
reasonably acceptable to Agent (and Agent acknowledges that UHY LLP is an
acceptable firm) (the "Auditor"), which report and opinion shall be prepared in
accordance with audit standards of the Public Company Accounting Oversight Board
and applicable Securities Laws and shall not be subject to any "going concern"
or like qualification or exception or any qualification or exception as to the
scope of such audit and shall include a certificate of the Auditor stating that
in making the examination necessary with respect to such audit it has not become
aware of any Default  in respect of any term, covenant, condition of
Section 8.10 or, if any such Default shall exist, stating the nature and status
of such event; provided that the Borrower shall only be required to use
reasonable efforts exercised in good faith to obtain such certificate;
 
-95-

--------------------------------------------------------------------------------

(b)          Quarterly, as soon as available, but in any event within 45 days
after the end of each Fiscal Quarter, unaudited consolidated balance sheets of
the Company and its Subsidiaries as of the end of such quarter and the related
statements of income and cash flow for such quarter and for the portion of the
Fiscal Year then elapsed, on a consolidated basis for the Company and its
Subsidiaries, setting forth in comparative form corresponding figures for the
preceding Fiscal Year and certified by the chief financial officer of Borrower
Agent as prepared in accordance with GAAP and fairly presenting the financial
condition, results of operations, shareholders equity and cash flows for such
month and period, subject to normal year-end adjustments consistent with
historical practices and the absence of footnotes;
 
(c)          Monthly, as soon as available, but in any event within 30 days
after the end of each Fiscal Month (other than for the months of March, June,
September and December which shall be delivered in accordance with
Section 7.01(b), unaudited consolidated balance sheets of the Company and its
Subsidiaries as of the end of such month and the related statements of income
and cash flow for such month and for the portion of the Fiscal Year then
elapsed, on a consolidated basis for the Company and its Subsidiaries, setting
forth in comparative form corresponding figures for the preceding Fiscal Year
and certified by the chief financial officer of Borrower Agent as prepared in
accordance with GAAP and fairly presenting the financial condition, results of
operations, shareholders equity and cash flows for such month and period,
subject to normal year-end adjustments consistent with historical practices and
the absence of footnotes;
 
(d)          as soon as available but not later than thirty (30) days after the
end of each Fiscal Year, annual financial projections of the Company and its
Subsidiaries on a consolidated basis, in form reasonably satisfactory to Agent,
of (i) monthly consolidated balance sheets and statements of income or
operations and cash flows and (ii) monthly Availability for Borrowers for the
immediately following Fiscal Year.
 
7.02         Borrowing Base Certificate; Other Information.  Deliver to Agent
and the Lenders, in form and detail reasonably satisfactory to Agent:
 
(a)          On or before the Wednesday of each week from and after the date
hereof, Borrower Agent shall deliver to Agent, in form acceptable to Agent, a
Borrowing Base Certificate as of the last day of the immediately preceding week,
with such supporting materials as Agent shall reasonably request, including
weekly reporting of rolling forward accounts receivable data by reporting weekly
sales, cash collections and credits, weekly accounts receivables agings,
accounts payable agings and accounts receivable ineligibles (other than with
respect to rebates and allowances, which will be reported monthly under clause
(b) below).  All calculations of Availability in any Borrowing Base Certificate
shall originally be made by the Borrower Agent and certified by a Responsible
Officer of the Borrower Agent, provided that Agent may from time to time review
and adjust any such calculation (i) to reflect its reasonable estimate of
declines in value of any Collateral, due to collections received in the
Concentration Account or otherwise; (ii) to adjust advance rates to reflect
changes in dilution, quality, mix and other factors affecting Collateral; and
(iii) to the extent the calculation is not made in accordance with this
Agreement or does not accurately reflect the Reserves or the Borrowing Base.
 
(b)          On or before the 20th day of each calendar month from and after the
date hereof (or while a Default exists, more frequently upon the request of
Agent), Borrower Agent shall deliver to Agent, in the form reasonably acceptable
to Agent, a Borrowing Base Certificate as of the last day of such calendar
month, together with (i) reconciliations of all Borrowers' accounts receivable
as shown on the month end Borrowing Base Certificate for the immediately
preceding month to Borrowers' accounts receivable agings, to Borrowers' weekly
Borrowing Base Certificate submitted closest to the end of such calendar month,
to Borrowers' general ledger and to Borrowers' most recent financial statements,
(ii) accounts payable agings with reconciliations thereof to Borrowers' general
ledger and financial statements, (iii) accounts receivable agings and accounts
receivables ineligibles (including rebates and allowances), (iv) a reporting of
gross Inventory and Inventory ineligibles with reconciliations of Borrowers'
Inventory as shown on Borrowers' perpetual inventory, to Borrowers' general
ledger and to Borrowers' financial statements, (v) Inventory status reports and
(vi) reconciliations of the loan statement provided to Borrowers by Agent for
such month to Borrowers' general ledger, to Borrowers' most recent financial
statements and to Borrowers' weekly Borrowing Base Certificate submitted closest
to the end of such calendar month, all with supporting materials as Agent shall
reasonably request; provided, that, at any time that Availability (determined
without giving effect to the Additional Availability Amount) is less than
$1,000,000, a reporting of gross Inventory and Inventory ineligibles shall be
delivered to Agent more frequently than monthly as Agent may reasonably request
(but in any event no more frequently than bi-weekly);
 
-96-

--------------------------------------------------------------------------------

(c)          a Compliance Certificate executed by the chief financial officer of
Borrower Agent concurrently with delivery of financial statements under
Sections 7.01(a), 7.01(b) and 7.01(c) above;
 
(d)          promptly after the same are available, copies of each annual
report, proxy or financial statement sent to the stockholders of the Company,
and copies of all annual, regular, periodic and special reports and registration
statements which the Company may file or be required to file with the SEC under
Section 13 or 15(d) of the Exchange Act, and not otherwise required to be
delivered to Agent pursuant hereto;
 
(e)          promptly, such additional information regarding the business,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as Agent may from time to time
reasonably request; and
 
(f)          concurrently with the furnishing thereof any material notice,
statement or report furnished to the Second Lien Agent or any holder of any of
the Second Lien Indebtedness or to the Second Lien Lenders, which is not
otherwise required to be delivered hereto, including supporting materials,
reconciliations, agings and reports and appraisals; and
 
(g)        within twenty-one (21) days following the end of each calendar month
through October 31, 2018, a reasonably detailed report setting forth the
aggregate net invoice amount (excluding taxes, shipping, delivery, handling,
installation, overhead and other so called "soft" costs) of all Consolidated
Capital Expenditures for Equipment (which shall include a summary of Financed
Capital Expenditures) incurred during such month, together with invoices and
other documents evidencing such Consolidated Capital Expenditures as may be
reasonably requested by Agent.
 
7.03        Notices.  Promptly notify Agent:
 
(a)          of the occurrence of any Default;
 
(b)          of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of any Loan Party or any
Subsidiary or, to the knowledge of any Borrower, to the extent that any
Responsible Officer is aware of such breach, non-performance or default, a
breach or non-performance of, or default under, a Contractual Obligation to
which any Loan Party or any Subsidiary is a party by the other party thereto;
(ii) any dispute, litigation, investigation, proceeding or suspension between
any Loan Party or any Subsidiary and any Governmental Authority; (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Subsidiary, including pursuant to any applicable
Environmental Laws; (iv) the violation or receipt by any Loan Party or any
Subsidiary of written assertion, to the extent a Responsible Officer is aware of
such assertion, of violation of any applicable Law;
 
-97-

--------------------------------------------------------------------------------

(c)          of the occurrence of any ERISA Event that could reasonably be
expected to result in liability to any Loan Party of $250,000 or more;
 
(d)          the creation or acquisition of any Subsidiary;
 
(e)          of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof;
 
(f)          of any change in any Loan Party's chief executive officer,
president or chief financial officer;
 
(g)         of the discharge by any Loan Party of its present Auditors or any
withdrawal or resignation by such Auditors;
 
(h)         of any collective bargaining agreement or other labor contract to
which a Loan Party becomes a party, or the application for the certification of
a collective bargaining agent;
 
(i)           of the filing of any Lien for unpaid Taxes against any Loan Party
in excess of $25,000;
 
(j)           the receipt of any notice from a supplier, seller, or agent
pursuant to either PACA or PASA with respect to any aggregate liability of
$25,000 or more;
 
(k)          of any Event of Loss with respect to any material portion of the
Collateral;
 
(l)           any facts or circumstances that could reasonably likely give rise
to a Change of Control;
 
(m)         (m)  within two Business Days of receipt or sending, as applicable,
copies of any notices (including notices of default or acceleration, but
excluding interest rate change notices) received from any Subordinated Lender,
the Second Lien Agent, or any Second Lien Lender or given by any Loan Party to
any Subordinated Lender, the Second Lien Agent, or any Second Lien Lender;
 
(n)          within five Business Days following the date that any Inactive
Subsidiary is no longer an Inactive Subsidiary;
 
(o)          within two Business Days of becoming aware thereof, notify Agent if
any Inventory or Equipment identified by Borrowers to Agent as Eligible
Inventory or Eligible Equipment becomes ineligible for any reason; and
 
(p)          of any failure by any Loan Party to pay rent at any of such Loan
Party's locations if such failure continues for more than fifteen (15) days
following the day on which such rent first came due.
 
Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower Agent setting forth details of the
occurrence referred to therein and stating what action the Borrowers have taken
and proposes to take with respect thereto.  Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
 
-98-

--------------------------------------------------------------------------------

7.04         Payment of Obligations.  Pay and discharge as the same shall become
due and payable (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being Properly
Contested; (b) all lawful claims which, if unpaid, would by law become a Lien
upon its property, except to the extent that any such Lien would otherwise be
permitted by Section 8.01 or the same are being Properly Contested; and (c) all
Indebtedness having an aggregate principal amount (including undrawn committed
or available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $500,000 as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.
 
7.05         Preservation of Existence, Etc.  (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization or formation except in a transaction
permitted by Section 8.04; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered Intellectual Property, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
 
7.06         Maintenance of Properties.  (a) Maintain, preserve and protect all
of its properties (other than insignificant properties) and equipment necessary
in the operation of its business in good working order and condition, ordinary
wear and tear excepted except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; (b) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (c) use
the standard of care typical in the industry in the operation and maintenance of
its facilities.
 
7.07         Maintenance of Insurance.
 
(a)          Except as provided in clause (b) below, maintain with (i) companies
having an A.M. Best Rating of at least "A-" or (ii) financially sound and
reputable insurance companies reasonably acceptable to Agent and not Affiliates
of the Loan Parties, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business and operating in the same or similar
locations or as is required by applicable Law (including, without limitation,
workmen's compensation, public liability, business interruption and property
damage insurance), of such types and in such amounts as are customarily carried
under similar circumstances by such other Persons and as are reasonably
acceptable to Agent.
 
(b)          Maintain insurance against Casualty to the Real Estate under a
policy or policies covering such risks as are presently included in "special
form" (also known as "all risk") coverage, including such risks as are
ordinarily insured against by similar businesses, but in any event including
fire, lightning, windstorm, hail, explosion, riot, riot attending a strike,
civil commotion, damage from aircraft, smoke, vandalism, and malicious
mischief.  Unless otherwise agreed in writing by Agent, such insurance shall be
for the full insurable value of the Real Estate on a replacement cost basis,
with a deductible amount, if any, reasonably satisfactory to Agent.  The term
"full insurable value" means one hundred percent (100%) of the actual
replacement cost of the Real Estate, including tenant improvements (excluding
excavation costs and costs of underground flues, pipes, drains and other
uninsurable items).
 
-99-

--------------------------------------------------------------------------------

(c)          Cause all Casualty policies, including fire and extended coverage
policies, maintained with respect to any Collateral (including the Real Estate)
to be endorsed or otherwise amended to include (i) a non-contributing mortgagee
clause (regarding improvements to real property) and lenders' loss payable
clause (regarding personal property), in form and substance reasonably
satisfactory to Agent, which endorsements or amendments shall provide that the
insurer shall pay all proceeds otherwise payable to the Loan Parties under the
policies directly to Agent, (ii) a provision to the effect that none of the Loan
Parties, Credit Parties or any other Person shall be a co-insurer and (iii) such
other provisions as Agent may reasonably require from time to time to protect
the interests of the Credit Parties.
 
(d)          Cause commercial general liability policies to be endorsed to name
Agent as an additional insured; and cause business interruption policies to name
Agent as a loss payee and to be endorsed or amended to include (i) a provision
that, from and after the Closing Date, the insurer shall pay all proceeds
otherwise payable to the Loan Parties under the policies directly to Agent,
(ii) a provision to the effect that none of the Loan Parties, Agent or any other
party shall be a co‑insurer and (iii) such other provisions as Agent may
reasonably require from time to time to protect the interests of the Credit
Parties.
 
(e)          Cause each such policy referred to in this Section 7.07 to also
provide that it shall not be canceled, or not renewed (i) by reason of
nonpayment of premium except upon not less than ten (10) days' prior written
notice thereof by the insurer to Agent (giving Agent the right to cure defaults
in the payment of premiums) or (ii) for any other reason except upon not less
than thirty (30) days' prior written notice thereof by the insurer to Agent.
 
(f)           Deliver to Agent, prior to the cancellation, or non‑renewal of any
such policy of insurance, a copy of a renewal or replacement policy or insurance
certificate (or other evidence of renewal of a policy previously delivered to
Agent, including an insurance binder) together with evidence reasonably
satisfactory to Agent of payment of the premium then due therefor.
 
(g)          Permit any representatives that are designated by Agent to inspect
the insurance policies maintained by or on behalf of the Loan Parties and to
inspect books and records related thereto and any properties covered thereby. 
The Loan Parties shall pay the reasonable and documented, out-of-pocket fees and
expenses of any representatives retained by Agent to conduct any such
inspection; provide that the Borrowers shall only be obligated to pay such fees
and expenses for one (1) such inspection during any twelve (12) month period
(unless an Event of Default has occurred and is continuing).
 
(h)          None of the Credit Parties, or their agents or employees shall be
liable for any loss or damage insured by the insurance policies required to be
maintained under this Section 7.07.  Each Loan Party shall look solely to its
insurance companies or any other parties other than the Credit Parties for the
recovery of such loss or damage and such insurance companies shall have no
rights of subrogation against any Credit Party or its agents or employees.  If,
however, the insurance policies do not provide waiver of subrogation rights
against such parties, as required above, then the Loan Parties hereby agree, to
the extent permitted by law, to waive their right of recovery, if any, against
the Credit Parties and their agents and employees.  The designation of any form,
type or amount of insurance coverage by the any Credit Party under this
Section 7.07 shall in no event be deemed a representation, warranty or advice by
such Credit Party that such insurance is adequate for the purposes of the
business of the Loan Parties or the protection of their properties.
 
(i)           Agent is authorized, at its sole and absolute option, to commence,
appear in and prosecute, in its own or any Borrower's name, any action or
proceeding relating to any Event of Loss, and to make proof of loss for and to
settle or compromise any claim in connection therewith.  In such case, Agent
shall have the right to receive all Condemnation Awards and Insurance Proceeds,
and may deduct therefrom any and all of its expenses incurred at any time
incurred in connection therewith.  However, so long as no Event of Default has
occurred and is continuing and the Borrowers are diligently pursuing their
rights and remedies with respect to any claim arising from such Event of Loss,
Agent will obtain the Borrower Agent's written consent (which consent shall not
be unreasonably withheld or delayed) before making proof of loss for or settling
or compromising such claim.  Each Borrower agrees to diligently assert its
rights and remedies with respect to each such claim and to promptly pursue the
settlement and compromise of each such claim subject to Agent's approval, which
approval shall not be unreasonably withheld or delayed.  If, prior to the
receipt by Agent of any Condemnation Award or Insurance Proceeds, any Real
Estate shall have been sold pursuant to the provisions of a Mortgage, Agent
shall have the right to receive such funds.  If any Condemnation Awards or
Insurance Proceeds are paid to a Borrower, that Borrower shall receive the same
in trust for Agent.  Within five (5) days after Borrower's receipt of any
Condemnation Awards or Insurance Proceeds, such Borrower shall deliver such
awards or proceeds to Agent in the form in which they were received, together
with any endorsements or documents that may be necessary to effectively
negotiate or transfer the same to Agent.  Each Borrower agrees to execute and
deliver from time to time, upon the request of Agent, such further instruments
or documents as may be requested by Agent to confirm the grant and assignment to
Agent of any Condemnation Awards or Insurance Proceeds.
 
-100-

--------------------------------------------------------------------------------

7.08         Utilization of Net Proceeds.
 
(a)          Net Cash Proceeds arising from any Event of Loss with respect to
any Real Estate must be utilized either for payment of the Obligations or for
the restoration of such Real Estate.  Net Cash Proceeds may be utilized for the
restoration of such Real Estate only if no Default shall exist and only if in
the reasonable judgment of Agent (i) there has been no material adverse change
in the financial viability of the improvements on such Real Estate, (ii) the Net
Cash Proceeds, together with other funds deposited with Agent for that purpose,
are sufficient to pay the cost of the restoration pursuant to a budget and plans
and specifications approved by Agent, (iii) the restoration can be completed
prior to the Maturity Date and prior to the date required by any purchase and
sale agreement or by any Lease, and (iv) following restoration, such Real Estate
will have a fair market value at least equal to its fair market value
immediately prior to the Event of Loss.  Otherwise, Net Cash Proceeds shall be
utilized for payment of the Obligations in such order and in such proportions as
determined by Agent in its sole discretion.
 
(b)          If Net Cash Proceeds are to be utilized for the restoration of such
Real Estate, (i) the Borrowers shall, at their sole cost and expense, promptly
commence and diligently and continuously perform to completion the restoration
in a good and workmanlike manner and in compliance with all Laws and the
requirements of the Permitted Liens, whether or not the Borrowers shall have
satisfied the requirements of this Section 7.08(b) in order to cause the Net
Cash Proceeds to be made available for such restoration and whether or not such
insurance proceeds on account of the Casualty shall be sufficient for such
purpose, and (ii) the Net Cash Proceeds, together with any other funds deposited
with Agent for that purpose, must be deposited in a an account maintained by
Agent solely for the purposes described in this Section 7.08 ("Borrower's
Deposit Account"), which shall be a non-interest-bearing account.  Subject to
the terms of this Section 7.08, Agent shall have the exclusive right to manage
and control all funds in the Borrower's Deposit Account, but Agent shall have no
fiduciary duty with respect to such funds.  Prior to the advance by Agent of any
funds so deposited and the commencement of such restoration, the Borrowers shall
take all steps necessary to avoid the imposition of any mechanics' liens on the
Real Estate or the improvements thereon.  Thereafter, Agent will advance the
deposited funds from time to time to the Borrowers for the payment of costs of
restoration of the Real Estate upon presentation of evidence by the Borrowers
acceptable to Agent that such portion of the restoration has been completed
satisfactorily and Lien-free.  If at any time Agent reasonably determines that
there is a deficiency in the funds available in the Borrower's Deposit Account
to complete the restoration as contemplated, then the Borrowers shall promptly
deposit in the Borrower's Deposit Account additional funds equal to the amount
of the deficiency.  Any account fees and charges may be deducted from the
balance, if any, in the Borrower's Deposit Account.
 
-101-

--------------------------------------------------------------------------------

 (c)          Each Borrower grants to Agent (for itself and on behalf of the
Credit Parties) a security interest in the Borrower's Deposit Account and all
funds hereafter deposited to such deposit account, and any proceeds thereof, as
security for the Obligations.  Such security interest shall be governed by the
UCC, and Agent shall have available to it all of the rights and remedies
available to a secured party thereunder.  The Borrower's Deposit Account may be
established and held in such name or names as Agent shall deem appropriate,
including in the name of Agent.  Each Borrower hereby constitutes and appoints
Agent and any officer or agent of Agent its true and lawful attorneys-in-fact
with full power of substitution to open the Borrower's Deposit Account and to do
any and every act that Borrower might do on its own behalf to fulfill the terms
of this Section, provided, however, Agent shall not exercise such power (other
than the power to open the Borrower's Deposit Account) unless an Event of
Default has occurred and is continuing.  To the extent permitted by Law, each
Borrower hereby ratifies all that said attorneys shall lawfully do or cause to
be done by virtue hereof.  It is understood and agreed that this power of
attorney, which shall be deemed to be a power coupled with an interest, cannot
be revoked.
 
7.09         Compliance with Laws.  Comply in all material respects with the
requirements of all Laws (including without limitation all applicable
Environmental Laws) and all orders, writs, injunctions and decrees applicable to
it or to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being Properly
Contested; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.
 
7.10         Books and Records.  (a)  Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
(subject to normal year-end adjustments consistent with historical practices)
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Loan Parties or such Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over any Loan Party or such Subsidiary, as the case may
be.
 
7.11         Inspection Rights and Appraisals; Meetings with the Lenders.
 
(a)          Permit Agent or its designees or representatives from time to time,
subject to reasonable notice and normal business hours (except, in each case,
when a Default exists), to conduct Field Exams and/or appraisals of Inventory
and to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers and Auditors; provided that representatives of the
Borrower Agent shall be given the opportunity to participate in any discussions
with the Auditors.  Agent shall not have any duty to any Loan Party to share any
results of any Field Exam with any Loan Party.  Appraisals may be shared with
the Borrower Agent upon request.  The Loan Parties acknowledge that all Field
Exams, appraisals and reports are prepared by or for Agent for its purposes, and
Loan Parties shall not be entitled to rely upon them.
 
(b)          Reimburse Agent for all reasonable and documented out-of-pocket
charges, costs and expenses of Agent in connection with up to one (1) Field Exam
during each Fiscal Quarter period commencing with the Fiscal Quarter beginning
January 1, 2017 at the Permitted Discretion of Agent; provided, however, that if
any Field Exam is initiated during a Default, all charges, costs and expenses
therefor shall be reimbursed by the Loan Parties without regard to such limits.
 
-102-

--------------------------------------------------------------------------------

(c)          Reimburse Agent for all reasonable and documented out-of-pocket
charges, costs and expenses of Agent in connection with up to one (1) Inventory
Appraisal during each Fiscal Quarter period commencing with the Fiscal Quarter
beginning January 1, 2017 at the Permitted Discretion of Agent; provided,
however, that if any Inventory Appraisal is initiated during a Default, all
charges, costs and expenses therefor shall be reimbursed by the Loan Parties
without regard to such limits.
 
(d)          Reimburse Agent for all reasonable and documented out-of-pocket
charges, costs and expenses of Agent in connection with up to one Real Estate
appraisal and up to one Equipment appraisal during any twelve (12) month period;
provided, however that if a Real Estate appraisal or Equipment appraisal is
initiated during a Default, all charges, costs and expenses therefor shall be
reimbursed by the Loan Parties without regard to such limits.
 
(e)          Without limiting the foregoing, the Loan Parties will participate
and will cause their key management personnel to participate in meetings with
Agent periodically during each year, which meetings shall be held at such times
and such places as may be reasonably requested by Agent.
 
7.12         Use of Proceeds.  Use the proceeds of the Credit Extensions (i) to
refinance certain Indebtedness under the Existing Agreement, (ii) to pay fees
and expenses in connection with the Transactions and (iii) for working capital,
capital expenditures, and other general corporate purposes not in contravention
of any Law or of any Loan Document.
 
7.13         New Domestic Subsidiaries and Qualifying Foreign Subsidiaries.  As
soon as practicable but in any event within 3 Business Days following the
acquisition or creation of any Domestic Subsidiary or Qualifying Foreign
Subsidiary cause to be delivered to Agent each of the following, as applicable:
 
(a)          a joinder agreement acceptable to Agent duly executed by such
Domestic Subsidiary or Qualifying Foreign Subsidiary, together with executed
counterparts of each other Loan Document reasonably requested by Agent,
including all Security Instruments and other documents reasonably requested to
establish and preserve the Lien of Agent in all Collateral of such Domestic
Subsidiary or Qualifying Foreign Subsidiary;
 
(b)          (i) Uniform Commercial Code financing statements naming such Person
as "Debtor" and naming Agent for the benefit of the Credit Parties as "Secured
Party," in form, substance and number sufficient in the reasonable opinion of
Agent and its special counsel to be filed in all Uniform Commercial Code filing
offices and in all jurisdictions in which filing is necessary to perfect in
favor of Agent for the benefit of the Credit Parties the Lien on the Collateral
conferred under such Security Instrument to the extent such Lien may be
perfected by a Uniform Commercial Code or PPSA filing, and (ii) pledge
agreements, control agreements, Documents and original collateral (including
pledged Equity Interests, Securities and Instruments) and such other documents
and agreements as may be reasonably required by Agent, all as necessary to
establish and maintain a valid, perfected security interest in all Collateral in
which such Domestic Subsidiary or Qualifying Foreign Subsidiary has an interest
consistent with the terms of the Loan Documents, provided that notwithstanding
anything to the contrary in this Section 7.13, no Loan Party shall be required
to take any Excluded Perfection Action or deliver any documents or agreements
with respect to an Excluded Perfection Action;
 
(c)          upon the request of Agent, an opinion of counsel to each such
Domestic Subsidiary or Qualifying Foreign Subsidiary and addressed to Agent, in
form and substance reasonably acceptable to Agent, each of which opinions may be
in form and substance, including assumptions and qualifications contained
therein, substantially similar to those opinions of counsel delivered pursuant
to Section 5.01(a); and
 
-103-

--------------------------------------------------------------------------------

(d)          current copies of the Organization Documents of each such Domestic
Subsidiary or Qualifying Foreign Subsidiary, minutes of duly called and
conducted meetings (or duly effected consent actions) of the Board of Directors,
partners, or appropriate committees or governing bodies thereof (and, if
required by such Organization Documents or applicable law, of the shareholders,
members or partners) of such Person authorizing the actions and the execution
and delivery of documents described in this Section 7.13, all certified by the
applicable Governmental Authority or appropriate officer as Agent may elect.
 
7.14         New Foreign Subsidiaries.  As soon as practicable but in any event
within 3 Business Days following the acquisition or creation of any first-tier
Foreign Subsidiary of the Company or a Loan Party that is a Domestic Subsidiary
(other than Qualifying Foreign Subsidiaries, which are addressed in Section
7.13) cause to be delivered to Agent a pledge of 65% of the Equity Interests of
each such Foreign Subsidiary, provided that notwithstanding anything to the
contrary in this Section 7.14, no Loan Party shall be required to take any
Excluded Perfection Action or deliver any documents or agreements with respect
to an Excluded Perfection Action.
 
7.15         Compliance with ERISA.  Do, and cause the Loan Parties and each
ERISA Affiliate to do, each of the following, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect: 
(a) maintain each Plan and each Foreign Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other applicable
Laws; (b) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; (c) cause each Plan and each Foreign Plan to
maintain any required approvals by any Governmental Authority regulating such
Plan, (d) make all required contributions to any Plan subject to the Pension
Funding Rules, and (e) make all required contributions and payments to any
Foreign Plans.
 
7.16         Further Assurances.  At the Borrowers' cost and expense, upon
request of Agent, duly execute and deliver or cause to be duly executed and
delivered, to Agent such further instruments, documents, certificates, financing
and continuation statements, and do and cause to be done such further acts that
may be reasonably necessary or advisable in the reasonable opinion of Agent to
carry out more effectively the provisions and purposes of this Agreement, the
Security Instruments and the other Loan Document, provided, however, unless an
Event of Default has occurred no Lien on the Equity Interests or assets of an
Inactive Subsidiary shall be required to be granted to Agent; and provided
further, however, if an Event of Default has occurred then at any time
thereafter within five days of Agent's request the Company shall cause a Lien on
the Equity Interests and assets of each Inactive Subsidiary to be granted in
favor of Agent.  Notwithstanding anything to the contrary contained in this
Section 7.16, each Loan Party shall be required to grant a Lien to Agent in any
real or personal property in which the Second Lien Agent or any Second Lien
Lender shall have been granted a Lien.
 
7.17         Licenses.  (a)  Keep in full force and effect each License (i) the
expiration or termination of which could reasonably be expected to materially
adversely affect the realizable value in the use or sale of a material amount of
Inventory or (ii) the expiration or termination of which could reasonably be
expected to have a Material Adverse Effect (each a "Material License");
(b) promptly notify Agent of (i) any material modification to any such Material
License that could reasonably be expected to result in a Material Adverse Effect
and (ii) entering into any new Material License; (c) pay all Royalties (other
than immaterial Royalties or Royalties being Properly Contested) arising under
such Material Licenses when due (subject to any cure or grace period applicable
thereto); and (d) notify Agent of any material default or material breach
asserted in writing by any Person to have occurred under any such Material
License.
 
7.18         Environmental Laws.  Conduct its operations and keep and maintain
its Real Estate in material compliance with all Environmental Laws, other than
any such non-compliance which would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect; (b) obtain and
renew all environmental permits necessary for its operations and properties,
other than any environmental permits the failure of which to obtain would not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect; and (c) implement any and all investigation,
remediation, removal and response actions that are required to comply with
Environmental Laws pertaining to the presence, generation, treatment, storage,
use, disposal, transportation or release of any Hazardous Materials on, at, in,
under or about any of its Real Estate other than any such non-compliance which
would not reasonably be expected to result, individually or in the aggregate, in
a Material Adverse Effect.
 
-104-

--------------------------------------------------------------------------------

7.19         Landlord and Storage Agreements.  Except as otherwise expressly
permitted hereunder or with respect to the Hazelwood Lease, make all payments
and otherwise perform all obligations in respect of all Leases of real property
to which any Loan Party or any of its Subsidiaries is a party and not allow such
Leases to lapse or be terminated by the applicable Loan Party or Subsidiary or
any rights to renew such leases to be forfeited or cancelled by the applicable
Loan Party or Subsidiary, notify Agent of any default by the applicable Loan
Party or Subsidiary with respect to such Leases and cooperate with Agent in all
respects to cure any such default by the applicable Loan Party or Subsidiary,
and cause each of its Subsidiaries to do so, except, in any case, where the
failure to do any of the foregoing, either individually or in the aggregate,
could not be reasonably likely to result in liabilities in excess of $300,000.
 
7.20         Material Contracts.  Perform and observe all the payment terms and
other material terms and provisions of each Material Contract to be performed or
observed by it, maintain each such Material Contract in full force and effect,
enforce each such Material Contract in accordance with its terms, take all such
action to such end as may be from time to time reasonably requested by Agent
and, upon reasonable request of Agent, make to each other party to each such
Material Contract such demands and requests for information and reports or for
action as any Loan Party or any of its Subsidiaries is entitled to make under
such Material Contract, and cause each of its Subsidiaries to do so, except, in
any case, where the failure to do any of the foregoing, either individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
7.21         Tracing of Proceeds of Loans.  Each Borrower shall maintain and
cause each other Loan Party to maintain, detailed and accurate accounting and
records of proceeds of the Loans and transfers of proceeds of the Loans (i)
received by it from Agent, (ii) transferred from it to any other Loan Party, and
(iii) received by it from another Borrower.  Each Borrower acknowledges that its
ability to obtain the Loans hereunder is made possible by the fact that the
Borrowers are co-borrowers under this Agreement and the other Loan Documents,
and are operated as one enterprise.  Each Borrower agrees that (i) the business
operations of each Borrower and each other Loan Party are interrelated and
complement one another, and such entities have a common business purpose and
common management, and (ii) the proceeds of Loans hereunder will benefit each
Borrower and each other Loan Party, severally and jointly, regardless of which
Borrower or other Loan Party requests or receives part or all of any Loans.  Not
in any way in limitation of any other provisions set forth herein, such books
and records may be reviewed and copied by Agent at Borrower's expense at
reasonable intervals and upon reasonable notice given by Agent to Borrower
Agent.
 
7.22         Second Lien Debt.  Promptly cancel any Second Lien Indebtedness
directly or indirectly acquired by them, any of their Subsidiaries or
Affiliates, and no Second Lien Indebtedness may be issued in substitution or
exchange for any such Second Lien Indebtedness so cancelled by any Loan Party.
For the avoidance of doubt, this Section 7.22 is not intended and shall not
prevent the Borrowers from making any payment of the Second Lien Indebtedness
that is otherwise permitted under this Agreement, including any voluntary or
mandatory prepayment of the Second Lien Indebtedness contemplated by the Second
Lien Indebtedness Documents.
 
-105-

--------------------------------------------------------------------------------

7.23         Chief Restructuring Officer.  Borrowers will retain a chief
restructuring officer (the "CRO") satisfactory to Agent on terms and conditions
reasonably satisfactory to Agent and will continue to retain such CRO on such
terms until the later of (i) December 31, 2016 and (ii) the retention of a
permanent Chief Executive Officer.  Agent acknowledges that SierraConstellation
Partners LLC is a satisfactory CRO and the terms of engagement with respect to
SierraConstellation Partners LLC as set forth in the engagement letter dated
July 28, 2016 are satisfactory to Agent.  Borrowers hereby authorizes the CRO to
meet with Agent, Lenders and their advisors (in person and telephonically) and
provide to Agent and Lenders such information and reports with respect to
Borrowers and their financial condition, businesses, assets, liabilities and
prospects, as Agent may request from time to time.  Borrowers will provide Agent
with a copy of any amendment or new engagement letter with any CRO before
entering into such agreement.
 
7.24         Post Closing Covenants.
 
(a)          Within ninety (90) days following the Closing Date, deliver to
Agent settlement documentation between the Company or its applicable Affiliates
and Houlihan Lokey pursuant to which it is agreed by Houlihan Lokey that (x) the
aggregate obligations and liabilities of Company and the other Loan Parties or
Subsidiaries to Houlihan Lokey do not exceed $250,000 (minus the amount of any
payments made by Company and the other Loan Parties or Subsidiaries to Houlihan
Lokey following the date hereof), and (y) that all of such obligations and
liabilities are deferred and shall not be due and payable prior to January 1,
2017.
 
(b)         Within ninety (90) days following the Closing Date, Borrowers agree
to use commercially reasonable efforts to deliver to Agent Lien Waivers executed
by the landlord, bailee or other applicable third party with respect to the
following locations: (i) 101, 105, 123 and 123A Byassee Drive, Hazelwood,
Missouri; and (ii) 13473 Santa Ana Ave., Fontana, California; provided, that,
during such ninety (90) day period, Agent shall not (1) impose any Reserve
(including any Rent and Charges Reserve) with respect to such locations or (2)
deem any Inventory or Equipment located at such locations to be ineligible under
the definitions of “Eligible Equipment” or “Eligible Inventory,” respectively,
solely on the basis that such Inventory or Equipment, as the case may be, is
located at such locations.
 
(c)          Within ninety (90) days following the Closing Date, deliver to
Agent evidence that releases delivered prior to the Closing Date have been
recorded in the appropriate jurisdiction in order to reflect the release of each
of the following Liens of record: (i) mechanic's lien in favor of Reinhold
Electric, Inc. in the amount of $211,486.98 recorded on July 29, 2016 at Book
667, Page 536 with Cole County, Missouri; (ii) mechanic's lien in favor of
Reinhold Electric, Inc. in the amount of $276,000.00 recorded as file no.
2016035831 on July 11, 2016 with Allen County, Indiana; (iii) mechanic's lien in
favor of TJS Commercial, LLC in the amount of $50,420.00 recorded as file no.
16SL-ML00104 on July 7, 2016 with Saint Louis County, Missouri; and (iv)
mechanic's lien in favor of Lee Mechanical Contractors, Inc. in the amount of
$266,998.00 recorded as file no. 2016038490 on July 21, 2016 with Allen County,
Indiana.
 
(d)         Within thirty (30) days following the Closing Date, deliver to Agent
an issued lender's loss payable endorsement, in form and substance consistent
with the form lender's loss payable  endorsement delivered prior to the Closing
Date, with respect to the general property insurance of the Loan Parties.
 
-106-

--------------------------------------------------------------------------------

ARTICLE VIII
NEGATIVE COVENANTS
 
So long as Agent or any Lender shall have any Commitment hereunder or any Loan
Obligation hereunder shall remain unpaid or unsatisfied, no Loan Party shall,
nor shall it permit any Subsidiary to, directly or indirectly:
 
8.01          Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following ("Permitted Liens"):
 
 (a)         Liens in favor of Agent pursuant to any Loan Document;
 
 (b)         Liens existing on the date hereof and listed on Schedule 8.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased from the amount outstanding on the date of renewal or extension,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is otherwise permitted under Section 8.02(b);
 
(c)          Liens for taxes, assessments or other governmental charges, not yet
due or which are being Properly Contested;
 
 (d)         Liens of carriers, warehousemen, mechanics, materialmen, repairmen,
landlords or other like Liens imposed by Law or arising in the Ordinary Course
of Business which are not overdue for a period of more than 45 days or which are
being Properly Contested;
 
 (e)         Liens, pledges or deposits in the Ordinary Course of Business in
connection with workers' compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
 
 (f)          Liens on deposits to secure the performance of bids, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
bonds (other than bonds related to judgments or litigation), performance bonds
and other obligations of a like nature incurred in the Ordinary Course of
Business;
 
 (g)         (i) "Permitted Encumbrances" as defined in the Mortgages on the
Mortgaged Properties, and (ii) Liens with respect to minor imperfections of
title and easements, rights-of-way, covenants, consents, reservations,
encroachments, variations and zoning and other similar restrictions, charges,
encumbrances or title defects affecting real property which, in the aggregate,
are not substantial in amount, and which do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person and do not materially
detract from the value of or materially impair the use by the Loan Parties in
the ordinary course of its business of the property subject to or to be subject
to such encumbrance;
 
(h)          Liens securing judgments for the payment of money not constituting
an Event of Default under Section 9.01 or securing appeal or other surety bonds
related to such judgments;
 
(i)           Liens securing Indebtedness permitted under Section 8.02(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;
 
(j)           [reserved];
 
-107-

--------------------------------------------------------------------------------

(k)          operating leases or subleases granted by the Loan Parties to any
other Person in the Ordinary Course of Business;
 
(l)           non-exclusive licenses and sublicenses of intellectual property
granted by a Loan Party or any Subsidiary of a Loan Party in the Ordinary Course
of Business on an arm's-length basis;
 
(m)         Liens arising from the filing of precautionary UCC or PPSA financing
statements with respect to any operating lease;
 
(n)          involuntary Liens securing amounts less than $50,000 in the
aggregate outstanding at any one time and which are being Properly Contested;
 
(o)          [reserved];
 
(p)          Liens in favor of collecting banks arising by operation of law
under Section 4-210 of the UCC or, with respect to collecting banks, under
Section 4‑208 of the UCC;
 
(q)          Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;
 
(r)           Liens in favor of customs and revenue authorities imposed by Law
to secure payment of customs duties in connection with the importation of goods
and arising in the Ordinary Course of Business which are not overdue for a
period of more than 30 days or which are being Properly Contested;
 
(s)          Liens on insurance policies, the proceeds thereof and deposits made
in the Ordinary Course of Business to secure Indebtedness owing to insurance
carriers for Indebtedness permitted in Section 8.02(m); and
 
(t)           Liens on the Collateral securing "Second Lien Priority Debt" (as
such term is defined in the Intercreditor Agreement) permitted under, and
subject at all times to, the Second Lien Intercreditor Agreement.
Notwithstanding the foregoing, no Inactive Subsidiary shall grant or have any of
its assets subject to a Lien other than Liens permitted under clause (c), (e) or
(g) of Section 8.01.
 
8.02         Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness or issue any Disqualified Equity Interest, except:
 
(a)          Indebtedness under the Loan Documents;
 
(b)          Indebtedness outstanding on the date hereof and listed on
Schedule 8.02 and any refinancings, refundings, renewals or extensions thereof;
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, (ii) the average life to
maturity of any refinancing, refunding, renewal or extension of such
Indebtedness permitted hereby is not less than the then average life to maturity
of the Indebtedness so refinanced or replaced, (iii)  the direct or contingent
obligors with respect to such Indebtedness are not changed as a result of or in
connection with such refinancing, refunding, renewal or extension, (iv) any
refinancing, refunding, renewal or extension of Indebtedness that is
Subordinated Indebtedness (other than the Second Lien Indebtedness) shall not be
permitted, (v) the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the greater of the
(A) interest rate for the Indebtedness being refinanced, refunded, renewed, or
extended and (B) the otherwise market rate of interest for such Indebtedness,
and (vi) such refinancing, renewal, or extension does not impair or restrict, in
any material respect greater than as contained in the Indebtedness being
refinanced, refunded, renewed or extended, the ability of the Loan Parties to
make Distributions or transfer money and other property to or otherwise enter
into transactions among the other Loan Parties.
 
-108-

--------------------------------------------------------------------------------

(c)          Guarantees of any Borrower in respect of Indebtedness otherwise
permitted hereunder of any other Borrower; provided that no Loan Party or any
other Subsidiary of the Company shall Guarantee (I) the Subordinated
Indebtedness (other than the Second Lien Indebtedness) unless such Guarantee
shall be subordinated to the Obligations on substantially the same terms as such
Subordinated Indebtedness, or (II) the Second Lien Indebtedness unless such
Guarantee shall be subject to the terms of the Second Lien Intercreditor
Agreement and such Loan Party or other Subsidiary shall have guaranteed the
Obligations;
 
(d)         obligations (contingent or otherwise) of the Borrowers existing or
arising under any Swap Contract, provided that (i) such obligations are (or
were) entered into by such Person in the Ordinary Course of Business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, cash flows or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a "market view;" and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
 
(e)          Indebtedness in respect of Capital Leases, Synthetic Lease
Obligations and purchase money obligations for real property and fixed or
capital assets within the limitations set forth in Section 8.01(i); provided,
however, that the aggregate amount of all such Indebtedness at any one time
outstanding shall not exceed $2,000,000;
 
(f)           unsecured Indebtedness owing to Wylie Prescott and Richard Mazolli
in an aggregate amount not to exceed $110,000 in respect of deferred employee
compensation;
 
(g)          the endorsement of negotiable instruments for deposit or collection
or similar transactions in the Ordinary Course of Business;
 
(h)          unsecured Indebtedness of (A) any Borrower owing to any other
Borrower, (B) any Subsidiary that is not a Loan Party owing to any other
Subsidiary that is not a Loan Party, and (C) any Loan Party to any Subsidiary
not a Loan Party;
 
(i)           surety bonds permitted under Section 8.01;
 
(j)           unsecured Indebtedness owing to BMO Harris Bank, N.A. in an
aggregate amount not to exceed $400,000 in respect of deferred fees payable in
connection with the termination of the Existing Agreement;
 
(k)          unsecured Specified Subordinated Indebtedness if the Specified
Subordinated Indebtedness is unsecured, does not exceed an aggregate principal
amount of $200,000 (plus all capitalized interest added to the principal amount
thereon and minus all principal payments made thereunder) and is at all times
subject to an Intercreditor Agreement;
 
-109-

--------------------------------------------------------------------------------

(l)          reimbursement obligations with respect to the Existing Letters of
Credit;
 
(m)        Indebtedness arising from the financing of insurance premiums in the
Ordinary Course of Business;
 
(n)         unsecured Indebtedness representing deferred compensation to
employees for actual services rendered of the Borrower and its Subsidiaries
incurred in the Ordinary Course of Business and for which adequate reserves in
accordance with GAAP are being maintained by such Persons;
 
(o)          unsecured cash management obligations and other Indebtedness in
respect of netting services, automatic clearinghouse arrangements, overdraft
protection, and other cash management and similar arrangements, in each case, in
the Ordinary Course of Business and not relating to amounts past due for more
than three (3) Business Days;
 
(p)         unsecured Indebtedness owing to banks or other financial
institutions under company credit cards issued to officers and employees for
business-related expenses in the Ordinary Course of Business; provided that such
Indebtedness is extinguished within ninety (90) days after its incurrence;
 
(q)          the Centrex Earnout Payments to the extent subject to the Centrex
Earnout Subordination Agreement and in accordance with Section 8.19 hereof; and
 
(r)          the Second Lien Indebtedness in an aggregate principal amount not
to exceed the "Second Lien Cap" (as such term is defined in the Intercreditor
Agreement) if the Second Lien Indebtedness is at all times subject to the Second
Lien Intercreditor Agreement, is not secured by a Lien on any asset of any
Person unless Agent has a perfected Lien on such asset senior to any Lien
securing the Second Lien Indebtedness, is not guaranteed by any Person unless
Agent has an unsubordinated guaranty from such Person, and does not have the
benefit of any other asset, such as a letter of credit, unless Agent also has
the benefit of identical collateral solely for the benefit of Agent (for itself
and on behalf of the Credit Parties).
 
Notwithstanding the foregoing, no Inactive Subsidiary shall incur or be
obligated on any Indebtedness except as permitted by Section 8.16 and
Section 8.02(h).
 
8.03         Investments.  Make any Investments, except:
 
(a)          Investments held by the Loan Parties in the form of Cash
Equivalents that are subject to Agent's Lien and control, pursuant to
documentation in form and substance satisfactory to Agent;
 
(b)         loans and advances to officers, directors and employees of the Loan
Parties and Subsidiaries made in the Ordinary Course of Business in an aggregate
amount at any one time outstanding not to exceed $100,000;
 
(c)         Investments by the Loan Parties and their Subsidiaries in their
respective Subsidiaries outstanding on the date hereof;
 
(d)         Investments by the Loan Parties and their Subsidiaries in their
respective Subsidiaries that are Inactive Subsidiaries that are used to
immediately fund obligations and liabilities for environmental matters and
related expenses which the Inactive Subsidiaries are permitted under this
Agreement to incur or make;
 
-110-

--------------------------------------------------------------------------------

(e)                Investments consisting of extensions of credit in the nature
of accounts receivable or notes receivable arising from the grant of trade
credit in the Ordinary Course of Business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;
 
(f)                 Guarantees permitted by Section 8.02;
 
(g)               Investments existing as of the date hereof (including those
set forth on Schedule 6.13(a) and (b)) and those as set forth in Schedule 8.03
(which Schedule 8.03 shall show, as of the date hereof, the amount, obligor or
issuer and maturity, if any, of any listed Investment) and extensions or
renewals thereof, provided that no such extension or renewal shall be permitted
if it would (i) increase the amount of such Investment at the time of such
extension or renewal or (ii) result in a Default hereunder;
 
(h)               any unsecured Indebtedness permitted under Section 8.02(h)
which is an Investment;
 
(i)                 Investments acquired in connection with the settlement of
delinquent Accounts in the Ordinary Course of Business or in connection with the
bankruptcy or reorganization of suppliers or customers; and
 
(j)                 endorsements for collection or deposit in the Ordinary
Course of Business consistent with past practice.
 
Notwithstanding the foregoing, no Inactive Subsidiary shall incur or make any
Investment, other than as permitted under clauses (d), (g) or (h) in this
Section 8.03.
 
8.04              Fundamental Changes.  Merge, dissolve, liquidate, consolidate
with or into another Person, except that, so long as no Default exists or would
result therefrom:
 
(a)                any Subsidiary of the Company may merge or consolidate with
or liquidate or dissolve into a Loan Party; provided, that, the Loan Party shall
be the continuing or surviving Person;
 
(b)               any Subsidiary that is not a Loan Party may merge into any
other Subsidiary that is not a Loan Party; provided, that, when any wholly-owned
Subsidiary is merging with another Subsidiary that is not wholly-owned, the
wholly-owned Subsidiary shall be the continuing or surviving Person; and
 
(c)                any Inactive Subsidiary may dissolve, liquidate or wind-down
in accordance with all applicable Laws.
 
8.05              Dispositions.  Make any Disposition or enter into any
agreement to make any Disposition, except:
 
(a)                Dispositions of Inventory in the Ordinary Course of Business;
 
(b)               Dispositions in the Ordinary Course of Business of Equipment
or fixed assets that are obsolete, worn out or no longer useful to the Core
Business for so long as (i) no Event of Default has occurred and is continuing
at the time of such Disposition, (ii) the aggregate fair market value or a book
value, whichever is more, of such Equipment and fixed assets does not exceed
$400,000 in any twelve-month period and (iii) all proceeds thereof are (A)
remitted to Agent for application to the Obligations in accordance with Section
2.05(b) or (B) applied to the replacement of such Equipment or fixed assets with
Equipment or other fixed assets of like kind, function and value within 180 days
after any such Disposition and the replacement Equipment or other fixed assets
shall be free and clear of Liens other than Permitted Liens;
 
-111-

--------------------------------------------------------------------------------

(c)                Dispositions that constitute (i) an Investment permitted
under Section 8.03, (ii) a Lien permitted under Section 8.01, (iii) a merger,
dissolution, consolidation or liquidation permitted under Section 8.04(a), or
(iv) a Distribution permitted under Section 8.06;
   
(d)                Dispositions of assets or property that result from an Event
of Loss in respect of such asset or property that do not otherwise constitute an
Event of Default; provided, however, that the foregoing shall not constitute an
Event of Default so long as (i) Borrower is in compliance with Section 7.08 if
such Disposition is of Mortgaged Property, or (ii) Borrower is in compliance
with Section 2.05(b)(i) if such Disposition is not of Mortgaged Property;
 
(e)                Dispositions that consist of the sale or discount in the
Ordinary Course of Business of overdue accounts receivable that are not Eligible
Accounts, in an aggregate original amount for all such Accounts in any Fiscal
Year of up to $100,000, but only in connection with the compromise or collection
thereof, provided that the Net Cash Proceeds from such Disposition shall be
deposited in the Concentration Account;
 
(f)                 Dispositions among the Loan Parties or by any Subsidiary to
a Loan Party;
 
(g)                Dispositions by any Subsidiary which is not a Loan Party to
another Subsidiary that is not a Loan Party;
 
(h)                the lapse or abandonment in the Ordinary Course of Business
of any registrations or applications for registration of any Intellectual
Property which is not material to any Loan Party's business;
 
(i)                  Dispositions of Equipment to the extent such equipment is
exchanged for credit against the purchase price of similar replacement equipment
in the Ordinary Course of Business and is otherwise done in compliance with this
Agreement;
 
(j)                  Dispositions of assets or property by any Inactive
Subsidiary (other than the Permitted WJS Disposition), provided that, at the
time of such Disposition, no Event of Default has occurred and is then
continuing, and the Borrowers, within one (1) Business Day of the consummation
of such Disposition, pay to Agent an amount equal to 100% of the Net Cash
Proceeds arising from such Disposition;
 
(k)                the Permitted Sale/Leaseback, and
 
(l)                 the Permitted WJS Disposition.
 
8.06              Restricted Payments.  Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that, in each case (except Section 8.06(a)) so long as no Default
shall have occurred and be continuing (both before or as a result of the making
of such Restricted Payment):
 
(a)                each Subsidiary may make Restricted Payments to any Borrower;
 
-112-

--------------------------------------------------------------------------------

(b)                the Company may make Restricted Payments to a holder of the
Specified Subordinated Indebtedness if permitted by the Specified Subordinated
Indebtedness Subordination Agreement;
 
(c)                the Company and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
 
(d)                the Company and each Subsidiary may make Restricted Payments
to a holder of the Second Lien Indebtedness if permitted by the Second Lien
Subordination Agreement;
 
(e)                the Company may issue Equity Interests of the Company
pursuant to Section 2.01(c) of the Second Lien Credit Agreement, the Centrex
Side Letter, or as a result of a conversion of preferred Equity Interests; and
 
(f)                 the Company and each Subsidiary may make Restricted Payments
to redeem, purchase or acquire from officers, directors, members and employees
Equity Interests of such Person provided the aggregate amount of all such
Restricted Payments permitted shall not exceed, during the term of this
Agreement, $100,000.
 
8.07              Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Borrowers and their Subsidiaries on the date hereof or any business
substantially related or incidental thereto.  Without limiting the foregoing,
the Company shall not, after the date hereof, directly or indirectly engage in
any new material active business and, after the date hereof, shall conduct any
material business activities (including the Core Business) through wholly-owned
Subsidiaries.
 
8.08              Transactions with Affiliates.  Enter into any transaction of
any kind with any Affiliate of any Loan Party, whether or not in the Ordinary
Course of Business, other than transactions on fair and reasonable terms
substantially as favorable to such Borrower or such Subsidiary as would be
obtainable by such Borrower or such Subsidiary at the time in a comparable arm's
length transaction with a Person other than an Affiliate, provided that the
foregoing restriction shall not apply to (i) transactions between or among the
Loan Parties, and (ii) transactions solely between Subsidiaries that are not
Loan Parties; and provided, further, that the following transactions shall be
permitted:  (a) if no Event of Default has occurred and is then continuing, the
Company may pay or reimburse Equity Investor or one or more Controlled
Investment Affiliates, in the Ordinary Course of Business, for reasonable
out-of-pocket costs and expenses, as or after the incurrence thereof by the
Equity Investor or one of its Controlled Investment Affiliates, pursuant to its
management of the Company's business, (b) the Second Lien Indebtedness
transaction and the Specified Subordinated Indebtedness transaction, in each
case to the extent permitted pursuant to the terms of this Agreement and the
Intercreditor Agreement, (c) intercompany loans among Loan Parties and other
intercompany loans, if no Default has occurred and is then continuing, to the
extent permitted under Section 8.02, (d) any Investment permitted under
Sections 8.03(b), (c), (d), (g), (h) and (i), and (e) any issuance of Equity
Interests of the Company pursuant to Section 2.01(c) of the Second Lien Credit
Agreement or the Centrex Side Letter, as a result of a conversion of preferred
Equity Interests, or other payments, grants or awards in cash, securities or
otherwise pursuant to, or the fund of, any employment agreements, compensation
plans, employee incentive plans, agreements or arrangements, stock option or
stock appreciation plans or agreements, or similar plans, agreements or
arrangements of the Company.
 
-113-

--------------------------------------------------------------------------------

8.09              Burdensome Agreements.  Enter into any Contractual Obligation
(other than this Agreement, any other Loan Document or the Second Lien
Indebtedness Documents) that:
 
(a)                requires the grant of a Lien to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person; or
 
(b)                limits the ability (i) of any Subsidiary to make Restricted
Payments to the Company or any Borrower or to otherwise transfer property to the
Company or any Borrower, (ii) of any Subsidiary to Guarantee the Indebtedness of
the Borrowers or become a direct Borrower hereunder, or (iii) of any Borrower or
any Subsidiary to create, incur, assume or suffer to exist Liens on property of
such Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 8.02(e) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness.
 
8.10              Use of Proceeds.  Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, in any manner that might cause the Credit Extension or the
application of such proceeds to violate Regulations T, U or X of the FRB, in
each case as in effect on the date or dates of such Credit Extension and such
use of proceeds or otherwise use proceeds of any Credit Extension in violation
of Section 7.2.
 
8.11              Prepayment of Indebtedness; Amendment to Material Agreements;
Other Transactions.
 
(a)                Prepay, redeem, purchase, repurchase, defease or otherwise
satisfy prior to the scheduled maturity thereof any Indebtedness, or make any
payment in violation of any subordination terms thereof, including in each case
pursuant to any change of control, sale of assets, issuance of any equity or
otherwise as may be set forth in the terms thereof or available to the Borrowers
at its option, except, so long as no Default shall exist prior to or immediately
thereafter, prepayments, redemptions, purchases, repurchases, defeasances or
other satisfaction (collectively, a "Prepayment") of such Indebtedness, except:
 
(i)            Prepayments of the Subordinated Indebtedness (other than the
Second Lien Indebtedness) made with the proceeds of other Indebtedness permitted
to be incurred pursuant to Section 8.02 and containing terms and conditions
(including terms of subordination, security and maturity) no less favorable in
any material respect to Agent than the Indebtedness subject to such Prepayment,
 
(ii)           Prepayments of the Specified Subordinated Indebtedness as
expressly permitted by the Specified Subordinated Indebtedness Subordination
Agreement, or
 
(iii)          Permitted Second Lien Debt Payments, as such term is defined in
the Second Lien Intercreditor Agreement, and refinancings of the Second Lien
Indebtedness, in each case as expressly permitted by the Second Lien
Intercreditor Agreement.
 
Notwithstanding the foregoing, the Loan Parties may at any time exercise any
Special Setoff Rights to cause the Centrex Earnout Payments to be reduced
pursuant to the terms of the Centrex Purchase Agreement.
 
(b)               Amend, modify or change in any manner any term or condition of
any Indebtedness (other than the Second Lien Debt in accordance with the Second
Lien Intercreditor Agreement) with a stated maturity date outside the Revolving
Credit Maturity Date, in each case so that the terms and conditions thereof are
less favorable in any material respect to Agent than the terms of such
Indebtedness as of the Closing Date, but in no event shall terms of recourse,
guarantees or credit support be any less favorable to Agent than the terms of
such Indebtedness as of the Closing Date.
 
-114-

--------------------------------------------------------------------------------

(c)                Amend, modify or change any Organizational Document of any
Loan Party in a manner adverse to Agent or any Lender.
 
(d)               Change the state or jurisdiction of formation of any Loan
Party whether by merger, reincorporation or otherwise.
 
(e)                Waive or otherwise modify any term of any Second Lien
Indebtedness Document except in a manner permitted by the Second Lien
Intercreditor Agreement; provided, if any amendment or modification to the
Second Lien Indebtedness Documents amends or modifies any representation or
warranty, covenant (including any financial covenant and any definitions
relating to such representation, warranties or covenants (including any
financial covenants)) or event of default contained in the Second Lien
Indebtedness Documents (or any related definitions) (but excluding, for purposes
of clarity, any other amendment or modification to the Second Lien Indebtedness
Documents in respect of the rates, the fees or any premiums relating thereto,
which shall be subject to the terms of the Second Lien Intercreditor Agreement),
in each case, in a manner that is more restrictive than the applicable
provisions permit as of the date thereof, or if any amendment or modification to
the Second Lien Indebtedness Documents or any other Second Lien Indebtedness
Document adds an additional representation and warranty, covenant or event of
default therein, then each Borrower acknowledges and agrees that, if requested
by Agent, this Agreement or the other Loan Documents, as the case may be, shall
be automatically amended or modified to affect similar amendments or
modifications with respect to this Agreement or such other Loan Documents
(preserving any cushions that may exist with respect to financial or negative
covenants), without the need for any further action or consent by any Borrower
or any other party.  In furtherance of the foregoing, the Borrowers shall permit
Agent to document each such similar amendment or modification to this Agreement
or such other Loan Documents or insert a corresponding new representation and
warranty, covenant, event of default or other provision in this Agreement or
such other Loan Documents without any need for any further action or consent by
any Borrower.
 
8.12              Consolidated Capital Expenditures.  Permit the aggregate
amount of Consolidated Capital Expenditures made by the Loan Parties in any
Fiscal Year to exceed $4,000,000.
 
8.13              Creation of New Subsidiaries.  Create or acquire any new
Subsidiary after the Closing Date other than Domestic Subsidiaries created or
acquired in accordance with Section 7.13.
 
8.14              Securities of Subsidiaries.  Permit any Subsidiary to issue
any Equity Interests (whether for value or otherwise) to any Person other than a
Loan Party.
 
8.15              Sale and Leaseback.  Other than the Permitted Sale/Leaseback,
enter into, or permit any Subsidiary to, enter into any agreement or arrangement
with any other Person providing for the leasing by any Loan Party or any of the
Subsidiaries of real or personal property which has been or is to be sold or
transferred by any Loan Party or any of the Subsidiaries to such other Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of a Loan Party or any of
the Subsidiaries.
 
8.16              Acquisitions.  Enter into, or permit any Subsidiary to, enter
into any Acquisition.
 
-115-

--------------------------------------------------------------------------------

8.17              Inactive Subsidiaries.  Notwithstanding anything to the
contrary set forth herein, (A) no Inactive Subsidiary shall, and no Loan Party
shall permit, or permit any of such Loan Party's Subsidiaries to permit, any
Inactive Subsidiary to (w)  own or acquire any assets other than those owned at
Closing, (x) assume or incur any indebtedness, liabilities or any other
obligations (other than certain obligations and liabilities with respect to (i)
environmental matters not exceeding $1,200,000 in the aggregate for all Inactive
Subsidiaries (less any increase in amounts under clause (ii) below as described
in the parenthetical in such clause (ii)) and (ii) legal fees, testing,
employees and insurance not exceeding $300,000 during any calendar year in the
aggregate (increased to the extent of any settlement of any liability referred
to in the foregoing clause (i), provided that the aggregate amount of such
increase shall not exceed the amount of any such settled liability and may be
spread over multiple calendar years, and provided further that the aggregate
amount of liabilities in clause (i) above is reduced by at least a corresponding
amount) for all Inactive Subsidiaries), (y) employ any Persons except consistent
with practices and to the same extent as of the Closing or conduct any business
or operations, or (z) make any loans to or investments in any Person except as
permitted under this Agreement, and (B) no Loan Party shall make, or permit any
of such Loan Party's Subsidiaries to make, any investment in or loan to or
otherwise enter into any contractual arrangement with any Inactive Subsidiary
except as permitted under this Agreement.  Notwithstanding the foregoing, to the
extent that the amounts in the parenthetical in clause (x) above are increased
due to new environmental matters asserted against an Inactive Subsidiary after
the Closing Date then any such entity shall continue to be an "Inactive
Subsidiary."
 
8.18              Management Fees.  Borrowers shall not, and shall not permit
any other Loan Party, to pay any management fees to any Persons including,
without limitation, the Equity Investor and its Controlled Investment
Affiliates.
 
8.19              Centrex Earnout Payments.  Pay or otherwise redeem, exchange,
purchase, retire or defease, or contribute to any sinking fund or similar
arrangement in respect of, any Centrex Earnout Payment until all of the
Obligations are Paid in Full; provided, that the Centrex Earnout Payments may be
converted in accordance with the terms and provisions of that certain letter
agreement, dated as August 11, 2016, by and among the Borrowers, Centrex
Plastics, LLC, T.R Plastics, LLC, Terence L. Reinhart, Second Lien Agent and the
lenders party to the Second Lien Credit Agreement (the "Centrex Side Letter").
 
ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES
 
9.01              Events of Default.  Any of the following shall constitute an
Event of Default:
 
(a)                Non-Payment.  Any Borrower fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or any interest on any Loan or on any L/C Obligation, or any
commitment or other fee due hereunder, or (ii) within five days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or
 
(b)               Specific Covenants.  Any Loan Party fails to perform or
observe any term, covenant or agreement contained (i) in any of Sections
2.05(b), 7.01(a), 7.01(b), 7.01(c), 7.03, 7.05, 7.07, 7.08, 7.11, 7.12, 7.13,
7.16 (last proviso thereof and the last sentence thereof), or Article VIII, or
(ii) in any of Sections 4.04, 7.02(a), 7.02(b) or 7.02(c) and such failure
continues for three (3) or more Business Days; or
 
(c)               Other Defaults.  Any Loan Party fails to perform or observe
any other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the earlier of (i) receipt of notice of such
default by a Responsible Officer of the Borrower Agent from Agent, or (ii) any
Responsible Officer of any Loan Party becomes aware of such default; or
 
-116-

--------------------------------------------------------------------------------

(d)               Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party or its Subsidiaries herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made in any material respect; or
 
(e)                Cross-Default.  (i) Any Loan Party or its Subsidiaries
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise, and after passage of any grace
period) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $250,000, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, and such default continues for more
than the grace period, if any, therein specified, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Loan Party or any Subsidiary is the Defaulting Party
(as defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which any Loan Party or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by a Loan Party or any Subsidiary as a result thereof is greater than
$100,000.  Any breach or default with respect to the Subordinated Indebtedness
or under the Subordinated Indebtedness Documents, or the acceleration or
attempted acceleration of the Subordinated Indebtedness, or the exercise of any
right remedy against any Loan Party or any of their respective assets by any
Subordinated Lender. The occurrence or existence of an Event of Default under
the Second Lien Indebtedness Documents.
 
(f)                 Insolvency Proceedings, Etc.  Any Loan Party  institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
 
(g)               Inability to Pay Debts; Attachment.  (i) Any Loan Party
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any Loan Party and is not released, vacated or fully bonded within
30 days after its issue or levy; (iii) any Loan Party is enjoined, restrained or
in any way prevented by any Governmental Authority from conducting any material
part of its business; (iv) any Loan Party suffers the loss, revocation or
termination of any material license, permit, lease or agreement necessary to its
business; (v) there is a cessation of any material part of any Loan Party's
business for a material period of time; or (vi) any material Collateral or
property or assets of a Loan Party is taken or impaired through Condemnation; or
 
-117-

--------------------------------------------------------------------------------

(h)               Judgments.  There is entered against any Loan Party (i) one or
more final judgments or orders for the payment of money in an aggregate amount
exceeding $400,000 (to the extent not covered by insurance as to which the
insurer does not dispute coverage other than by virtue of a customary
reservation of rights letter), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case of clause (i) or
(ii) above, such judgment or order remains unvacated and unpaid and either
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
 
(i)                  ERISA.  (i) An ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$250,000, (ii) a Loan Party or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan resulting in liability of any Loan Party in an aggregate
amount in excess of $250,000, or (iii) any violation of Law relating to a
Foreign Plan which has resulted or could reasonably be expected to result in
liability of any Loan Party in an aggregate amount in excess of $250,000; or
 
(j)                 Invalidity of Loan Documents.  Any Loan Document, or any
Lien granted thereunder, at any time after its execution and delivery and for
any reason, other than as expressly permitted hereunder or upon Payment in Full,
ceases to be in full force and effect (except with respect to immaterial
assets); or any Borrower or any other Person contests in any manner the validity
or enforceability of any Loan Document or any Lien granted to Agent pursuant to
the Security Instruments; or any Borrower denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or
 
(k)                Breach of Contractual Obligation.  Any Loan Party or any
Subsidiary thereof fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any contract to which it is party or fails to observe or perform any other
agreement or condition relating to any such contract to which it is party or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the counterparty to such contract to terminate such
contract, in each case which would, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect; or
 
(l)                 Indictment.  (i) Any Loan Party is (A) criminally indicted
or convicted of a felony for fraud or dishonesty in connection with the Loan
Parties' business, or (B) charged by a Governmental Authority under any law that
would reasonably be expected to lead to forfeiture of any material portion of
Collateral, or (ii) any director or senior officer of any Loan Party is
(A) criminally indicted or convicted of a felony for fraud or dishonesty in
connection with the Loan Parties' business, or (B) charged by a Governmental
Authority under any law that would reasonably be expected to lead to forfeiture
of any material portion of Collateral; or
 
(m)              Uninsured Loss.  A loss, theft, damage or destruction occurs
with respect to any Collateral if the amount not covered by insurance exceeds
$250,000; or
 
(n)               Material Leases.  Except with respect to the Hazelwood Lease,
any Loan Party fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise, and in each
case after the expiration of any applicable grace period) in respect of any real
property lease, operating lease, or capital lease that provides for annual rent
in excess of $300,000 and to which it is party, or fails to observe or perform
any other agreement or condition relating to any such property lease, operating
lease, or capital lease (after the expiration of any applicable grace period);
or
 
-118-

--------------------------------------------------------------------------------

(o)                Change of Control.  There occurs any Change of Control; or
 
(p)               Subordinated Indebtedness.  The subordination provisions,
including, without limitation, those contained in any Intercreditor Agreement,
relating to any Subordinated Indebtedness (the "Subordination Provisions") shall
fail to be enforceable by Agent (which have not effectively waived the benefits
thereof) in accordance with the terms thereof, or the principal or interest on
any Loan, any L/C Obligation or other Obligations shall fail to constitute
"designated senior debt" (or any other similar term) under any document,
instrument or agreement evidencing such Subordinated Indebtedness; or any
Subordinated Lender, Loan Party or any of its Subsidiaries shall, directly or
indirectly, disavow or contest in any manner (i) the effectiveness, validity or
enforceability of any of the Subordination Provisions, or (ii) that any of such
Subordination Provisions exist for the benefit of Agent.  The provisions
contained in the Second Lien Intercreditor Agreement (the "Second Lien
Provisions") shall fail to be enforceable by Agent (which have not effectively
waived the benefits thereof) in accordance with the terms thereof, the Second
Lien Lender breaches or defaults in its obligations thereunder, or the Second
Lien Intercreditor Agreement becomes null or void other than in accordance with
its terms; or any Second Lien Lender, any Loan Party or any of its Subsidiaries
shall, directly or indirectly, disavow or contest in any manner (i) the
effectiveness, validity or enforceability of any of the Second Lien Provisions,
or (ii) that any of such Second Lien Provisions exist for the benefit of Agent.
 
(q)                Intercreditor Agreement.  The failure of any Loan Party or
any of its Subsidiaries to comply with any material term of any Intercreditor
Agreement, or if any Intercreditor Agreement becomes null and void other than in
accordance with its terms; or
 
(r)                 Material Adverse Effect.  The occurrence of any event that
will have, based on the Permitted Discretion of Agent, a Material Adverse Effect
of the type described in clause (a) or (b) of the definition thereof.
 
9.02              Remedies Upon Event of Default.  If any Event of Default
occurs and is continuing, Agent may take any or all of the following actions:
 
(a)                declare the commitment of Agent and the Lenders to make Loans
and any obligation of the L/C Issuers to make L/C Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated;
 
(b)                declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
 
(c)                require that the Borrowers Cash Collateralize the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof) or any
other Obligations that are contingent or not yet due and payable in amount
determined by Agent in accordance with this Agreement; and
 
-119-

--------------------------------------------------------------------------------

(d)               exercise on behalf of itself and Agent all rights and remedies
available to it and Agent under the Loan Documents or applicable Law; provided,
however, that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States or the equivalent under any other Debtor Relief Law, the obligation of
Agent to make Loans and any obligation of Agent to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrowers to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of Agent.
 
No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.
 
9.03              License.  Agent is hereby granted an irrevocable,
non‑exclusive license or other right to use, license of sub‑license (without
payment of royalty or other compensation to any Person) any or all Intellectual
Property of Loan Parties, computer hardware and software, trade secrets,
brochures, customer lists, promotional and advertising materials, labels,
packaging materials and other property or asset, in advertising for sale,
marketing, selling, collecting, completing manufacture of, or otherwise
exercising any rights or remedies with respect to, any Collateral provided that
Agent shall not exercise any such right unless an Event of Default has occurred
and is continuing.  Each Loan Party's rights and interests under Intellectual
Property shall inure to Agent's benefit.
 
9.04              Application of Funds.
 
 (a)              After the exercise of remedies provided for in Section 9.02
(or after the Loans have automatically become immediately due and payable and
the L/C Obligations have automatically been required to be Cash Collateralized
as set forth in the proviso to Section 9.02), any amounts received on account of
the Obligations shall, subject to the provisions of Sections 2.16 and 2.17, be
applied by Agent in the following order:
 
First, to all fees, indemnities, expenses and other amounts (including
reasonable fees, charges and disbursements of counsel to Agent and amounts
payable under Article IV) due to Agent in its capacity as such, until paid in
full;
 
Second, to all Protective Advances and unreimbursed Overadvances payable to
Agent until paid in full;
 
Third, to all amounts owing to the Swing Line Lender for outstanding Swing Line
Loans until paid in full;
 
Fourth, to that portion of the Obligations constituting fees, indemnities and
other amounts (other than principal, interest, Letter of Credit Fees and other
Obligations expressly described in clauses Fifth through Eighth below) payable
to the Lenders and the L/C Issuer (including reasonable fees, charges and
disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Fourth payable to them until paid in
full;
 
Fifth, to that portion of the Obligations constituting accrued and unpaid Letter
of Credit Fees and interest on the Loans, L/C Borrowings and other Obligations,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Fifth payable to them until paid in full;
 
-120-

--------------------------------------------------------------------------------

Sixth, to that portion of the Obligations constituting unpaid principal of the
Loans and L/C Borrowings and to Cash Collateralize that portion of L/C
Obligations comprising the aggregate undrawn amount of Letters of Credit to the
extent not otherwise Cash Collateralized by the Borrowers, ratably among the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Sixth payable to them until paid in full;
 
Seventh, to payment of Credit Product Obligations ratably to the Credit Product
Providers in proportion to the respective amounts described in this
clause Seventh payable to them until paid in full;
 
Eighth, to all other Obligations of the Borrowers owing under or in respect of
the Loan Documents that are due and payable to Agent and the other Credit
Parties, or any of them, on such date, ratably based on the respective aggregate
amounts of all such Obligations owing to Agent and the other Credit Parties on
such date until paid in full; and
 
Last, the balance, if any, after Payment in Full of the Obligations, to the
Borrowers or as otherwise required by Law.
 
 (b)              Subject to Sections 2.03 and 2.15, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur.  Amounts distributed with respect to any Credit Product
Obligations shall be the lesser of (i) the maximum Credit Product Obligations
last reported to Agent or (ii) the actual Credit Product Obligations as
calculated by the methodology reported to Agent for determining the amount due. 
Agent shall have no obligation to calculate the amount to be distributed with
respect to any Credit Product Obligations, and may request a reasonably detailed
calculation of such amount from the applicable Credit Product Provider.  The
allocations set forth in this Section are solely to determine the rights and
priorities of Agent and Credit Parties as among themselves, and may be changed
by agreement among them without the consent of any Borrower.  This Section is
not for the benefit of or enforceable by any Loan Party.
 
 (c)               For purposes of Section 9.04(a), "paid in full" of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
proceeding under Debtor Relief Laws.
 
 (d)              Agent shall not be liable for any application of amounts made
by it in good faith under this Section 9.04, notwithstanding the fact that any
such application is subsequently determined to have been made in error.
 
9.05              Limitation of Remedies.  Notwithstanding anything to the
contrary contained in this Agreement, if any enforceable term of any promissory
note, contract, agreement, permit, lease, license (including any licenses of any
Intellectual Property) or other General Intangible included as a part of the
Collateral, other than Accounts, requires the consent of the Person obligated on
such promissory note or any Person (other than the applicable obligor) obligated
on such lease, contract or agreement, or which has issued such permit or license
or other General Intangible, other than Accounts, for the assignment or transfer
thereof or the enforcement of such Lien not to give rise to a default, breach,
right of recoupment, claim, defense, termination, right of termination or other
material remedy thereunder, then the receipt of any such necessary consent shall
be a condition to any exercise of remedies against such Collateral under this
Section 9.04 (but not to the creation, attachment or perfection of the Lien of
Agent for the benefit of the Credit Parties as provided herein).
 
-121-

--------------------------------------------------------------------------------

ARTICLE X
AGENT
 
10.01           Appointment and Authority.  Each of the Lenders and the L/C
Issuer hereby irrevocably appoints Encina to act on its behalf as Agent
hereunder and under the other Loan Documents and authorizes Agent to take such
actions on its behalf and to exercise such powers as are delegated to Agent by
the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of Agent, the Lenders and the L/C Issuer, and no Loan Party shall
have rights as a third party beneficiary of any of such provisions.  Agent alone
shall be authorized to determine whether any Accounts or Inventory constitute
Eligible Accounts or Eligible Inventory, or whether to impose or release any
Reserve, or whether any conditions to funding any Loan or to issuance of a
Letter of Credit have been satisfied, which determinations and judgments, if
exercised in good faith, shall exonerate Agent from liability to any Lender or
other Person for any error in judgment or mistake.
 
10.02           Rights as a Lender.  The Person serving as Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not Agent and the term "Lender" or
"Lenders" shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Loan Parties or any
Subsidiary or other Affiliate thereof as if such Person were not Agent hereunder
and without any duty to account therefor to the Lenders.
 
10.03           Exculpatory Provisions.  Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, Agent:
 
(a)                shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing;
 
(b)               shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Agent to liability or that is contrary to any Loan Document or
applicable Law; and
 
(c)                shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Affiliates that is communicated to or obtained by the Person serving as Agent or
any of its Affiliates in any capacity.
 
(d)               Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 11.01 and 9.02) or (ii) in the absence of its own gross negligence or
willful misconduct.  Agent shall be deemed not to have knowledge of any Default
unless and until notice describing such Default is given to Agent by the
Borrower Agent, a Lender or the L/C Issuer.
 
-122-

--------------------------------------------------------------------------------

(e)                Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Agent.
 
10.04          Reliance by Agent.  Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless Agent shall
have received notice to the contrary from such Lender or the L/C Issuer prior to
the making of such Loan or the issuance of such Letter of Credit.  Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
10.05           Delegation of Duties.  Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by Agent.  Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.
 
10.06          Resignation of Agent.  Agent, without first having received the
prior express written consent of the Borrower Agent (which consent is in the
sole discretion of the Borrower Agent), shall not resign as Agent hereunder;
provided, that Agent may resign, after giving Borrower Agent at least ten (10)
Business Days' advance notice, as Agent hereunder without any consent of the
Borrower Agent after the closing of a sale or assignment of the Loans and
Commitments made pursuant to Sections 5.6 or 5.7 of the Second Lien
Intercreditor Agreement and upon any necessary assignment of Agent's Liens in
connection therewith.  If consent of the Borrower Agent is provided, Agent shall
give at least ten (10) Business Days' advance notice of its resignation to the
Lenders and the L/C Issuer.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower Agent,
to appoint a successor, which shall be an Eligible Assignee.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders and the
L/C Issuer, appoint a successor Agent meeting the qualifications set forth
above; provided that if Agent shall notify the Borrower Agent and the Lenders
that no qualifying Person has accepted such appointment, then such resignation
shall not become effective in accordance with such notice and the retiring Agent
shall not be discharged from its duties and obligations hereunder and under the
other Loan Documents.  Upon the acceptance of a successor's appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrowers to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrowers and such successor.  After the retiring
Agent's resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.04 shall continue in effect for the benefit of
such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as Agent.
 
-123-

--------------------------------------------------------------------------------

Any resignation by Encina as Agent pursuant to this Section shall also
constitute resignation of the then effective L/C Issuer and Swing Line Lender,
unless otherwise agreed to by the L/C Issuer. Upon the acceptance of a
successor's appointment as Agent hereunder, (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.
 
10.07           Non-Reliance on Agent and Other Lenders.  Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender and the L/C
Issuer also acknowledges that it will, independently and without reliance upon
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
 
10.08           Agent May File Proofs of Claim.  In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, Agent (irrespective of whether the principal of any Loan or
L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Agent shall have made any
demand on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
 
(a)                to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, L/C Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the L/C Issuer and Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and Agent and their respective agents and counsel and all other amounts
due the Lenders, the L/C Issuer and Agent under Sections 2.03, 2.09 and 11.04)
allowed in such judicial proceeding; and
 
(b)               to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
(c)                and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and the L/C Issuer to make such payments to Agent and,
in the event that Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuer, to pay to Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of Agent and its
agents and counsel, and any other amounts due Agent under Sections 2.09 and
11.04.
 
-124-

--------------------------------------------------------------------------------

(d)               Nothing contained herein shall be deemed to authorize Agent to
authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize Agent to vote in respect of the claim of any Lender or the L/C Issuer
in any such proceeding.
 
10.09           Collateral Matters.  The Credit Parties irrevocably authorize
Agent, at its option and in its discretion,
 
(a)                to release any Lien on any Collateral (i) upon the occurrence
of the Facility Termination Date, (ii) that is Disposed or to be Disposed as
part of or in connection with any Disposition permitted hereunder or under any
other Loan Document, or (iii) subject to Section 11.01, if approved, authorized
or ratified in writing by the Required Lenders;
 
(b)                to subordinate any Lien on any property granted to or held by
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 8.01(i); and
 
(c)                to release any Subsidiary from its obligations under the Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.
 
(d)                Upon request by Agent at any time, the Required Lenders will
confirm in writing Agent's authority to release or subordinate its interest in
particular types or items of property, or to release any Borrower from its
obligations under the Loan Documents pursuant to this Section 10.09.
 
10.10          Other Collateral Matters.
 
(a)                Care of Collateral.  Agent shall have no obligation to assure
that any Collateral exists or is owned by a Borrower, or is cared for, protected
or insured, nor to assure that Agent's Liens have been properly created,
perfected or enforced, or are entitled to any particular priority, nor to
exercise any duty of care with respect to any Collateral.
 
(b)                Lenders as Agent For Perfection by Possession or Control. 
Agent and Credit Parties appoint each Lender as agent (for the benefit of Credit
Parties) for the purpose of perfecting Liens in any Collateral held or
controlled by such Lender, to the extent such Liens are perfected by possession
or control.  If any Lender obtains possession or control of any Collateral, it
shall notify Agent thereof and, promptly upon Agent's request, deliver such
Collateral to Agent or otherwise deal with it in accordance with Agent's
instructions.
 
(c)                Reports.  Agent shall promptly forward to each Lender, when
complete, copies of any Field Exam or appraisal report prepared by or for Agent
with respect to any Borrower or Collateral ("Report").  Each Lender agrees
(a) that neither Encina nor Agent makes any representation or warranty as to the
accuracy or completeness of any Report, and shall not be liable for any
information contained in or omitted from any Report; (b) that the Reports are
not intended to be comprehensive audits or examinations, and that Agent or any
other Person performing any audit or examination will inspect only specific
information regarding Obligations or the Collateral and will rely significantly
upon Borrowers' books and records as well as upon representations of Borrowers'
officers and employees; and (c) to keep all Reports confidential and strictly
for such Lender's internal use, and not to distribute any Report (or the
contents thereof) to any Person (except to such Lender's Participants, attorneys
and accountants) or use any Report in any manner other than administration of
the Loans and other Obligations.  Each Lender shall indemnify and hold harmless
Agent and any other Person preparing a Report from any action such Lender may
take as a result of or any conclusion it may draw from any Report, as well as
from any Claims arising as a direct or indirect result of Agent furnishing a
Report to such Lender.
 
-125-

--------------------------------------------------------------------------------

10.11          Credit Product Providers and Credit Product Arrangements.
 
(a)                Each Credit Product Provider, by delivery of a notice to
Agent of the creation of a Credit Product Arrangement, agrees to be bound by
Section 9.04 and this Article X.  Each Credit Product Provider shall indemnify
Agent (and any sub-agent thereof) and each Related Party thereof (each a "Credit
Product Indemnitee") against, and hold harmless each such Credit Product
Indemnitee from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel), incurred by any such Credit Product Indemnitee or asserted against any
Credit Product Indemnitee by any third party or by the Borrowers or any other
Loan Party arising out of, in connection with, or as a result of such provider's
Credit Product Obligations.
 
(b)               Except as otherwise expressly set forth herein, no Credit
Product Provider that obtains the benefit of the provisions of Section 9.04, any
Guaranty or any Collateral by virtue of the provisions hereof or any other Loan
Document shall have any voting rights or right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise (including with respect to the release or impairment of
any Collateral or notice of or consent to any amendment, waiver or modification
of the provisions hereof or of any other Loan Document) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents.  Agent shall not be required to verify the payment of, or
that other satisfactory arrangements have been made with respect to, Obligations
arising under Credit Product Arrangements in respect of any Payment in Full of
the Obligations or the Facility Termination Date.
 
ARTICLE XI
MISCELLANEOUS
 
11.01           Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrowers or any other Borrower therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrowers or the applicable
Borrower, as the case may be, and acknowledged by Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however that no such amendment, waiver or
consent shall:
 
(a)                waive any condition set forth in Section 5.01(a) without the
written consent of each Lender except to the extent otherwise provided for in
Section 5.01(a);
 
(b)               extend or increase the Commitment of any  Lender (or reinstate
any Commitment terminated pursuant to Section 9.02) without the written consent
of such Lender;
 
(c)                postpone any date fixed by this Agreement or any other Loan
Document for any payment (but excluding the delay or waiver of any mandatory
prepayment) of principal, interest, fees or other amounts due to the Lenders (or
any of them), including the Maturity Date, or any scheduled reduction of the
Commitments hereunder or under any other Loan Document, in each case without the
written consent of each Lender directly affected thereby;
 
(d)                reduce the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (v) of the second
proviso to this Section 11.01) any fees or other amounts payable hereunder or
under any other Loan Document, without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend any financial covenant hereunder
(or any defined term used therein);
 
-126-

--------------------------------------------------------------------------------

(e)                change Section 2.12 or Section 9.04 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender directly affected thereby;
 
(f)                 change any provision of this Section or the definition of
"Required Lenders" or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;
 
(g)                increase the Revolving Credit Commitment Amount without the
written consent of each Revolving Lender;
 
(h)                release any Borrower from this Agreement or any Security
Instrument to which it is a party without the written consent of each Lender,
except to the extent such Borrower is the subject of a Disposition permitted by
Section 8.05 (in which case such release may be made by Agent acting alone);
 
(i)                  release all or a material part of the Collateral without
the written consent of each Lender except with respect to Dispositions and
releases of Collateral permitted or required hereunder (including pursuant to
Section 8.05) (in which case such release may be made by Agent acting alone);
 
(j)                  subordinate any Lien on any property granted to or held by
Agent under any Loan Document to the holder of any other Lien on such property
without the written consent of each Lender, except with respect to subordination
of such Liens to Liens permitted pursuant to Sections 8.01; or
 
(k)                without the prior written consent of all Revolving Lenders,
amend the definition of "Borrowing Base" or any defined term used therein in a
manner that would increase availability; provided, that the foregoing shall not
limit the discretion of Agent to change, establish or eliminate any Reserves or
to determine eligibility of Accounts or inventory in accordance with such terms;
and provided further, that the prior written consent of each Lender shall be
required to increase any advance rate;
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by Agent in
addition to the Lenders required above, affect the rights or duties of Agent
under this Agreement or any other Loan Document; (iii) each of the Fee Letter
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the respective parties thereto; (iv) no amendment, waiver or consent
which has the effect of  enabling the Borrowers to satisfy any condition to a
Borrowing contained in Section 5.02 hereof which, but for such amendment, waiver
or consent would not be satisfied, shall be effective to require the Revolving
Lenders, the Swing Line Lender or the L/C Issuer to make any additional
Revolving Loan, or to issue any additional or renew any existing Letter of
Credit, unless and until the Required Lenders (or, if applicable, all Revolving
Lenders) shall have approved such amendment, waiver or consent; (vi)  Agent and
the Borrowers shall be permitted to amend any provision of the Loan Documents
(and such amendment shall become effective without any further action or consent
of any other party to any Loan Document) if Agent and the Borrowers shall have
jointly identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision; and (vii) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Line Lender in addition
to the Lenders required above, affect the rights or duties of the Swing Line
Lender under this Agreement.  Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Revolving Credit Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.
 
-127-

--------------------------------------------------------------------------------

If any Lender does not consent (a "Non-Consenting Lender") to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each Lender and that has been approved by the Required
Lenders, the Borrower may replace such Non-consenting Lender in accordance with
Section 2.16;  provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).
 
No Loan Party will, directly or indirectly, pay any remuneration or other thing
of value, whether by way of additional interest, fee or otherwise, to any Lender
or its Affiliates as consideration for agreement by such Lender to any
amendment, waiver, consent or release with respect to any Loan Document, unless
such remuneration or value is concurrently paid, on the same terms, on a ratable
basis to all Lenders providing their agreement.  Notwithstanding the terms of
this Agreement or any amendment, waiver, consent or release with respect to any
Loan Document, Non-Consenting Lenders shall not be entitled to receive any fees
or other compensation paid to the Lenders in connection with any amendment,
waiver, consent or release approved in accordance with the terms of this
Agreement by the Required Lenders.
 
11.02           Notices; Effectiveness; Electronic Communication.
 
(a)                Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone or in the case of
notices otherwise expressly provided herein (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
 
(i)            If to a Loan Party, Agent, the L/C Issuer or Swing Line Lender,
to the address, telecopier number, electronic mail address or telephone number
specified for such Person below, as changed pursuant to subsection (c) below:
 

 
(x)  If to Agent, L/C Issuer or
Swing Line Lender:
c/o Encina Business Credit
111 West Jackson, Suite 1700
Chicago, Illinois  60604
Attention:  Account Manager – Katy
Facsimile No.:  (855) 675-0537

 
-128-

--------------------------------------------------------------------------------

 
With a copy to:
Goldberg Kohn Ltd.
55 East Monroe, Suite 3300
Chicago, Illinois 60603
Attention:  Jeffrey Dunlop
Facsimile No.:  312-863-7828
       
(y)  If to a Loan Party:
Katy Industries, Inc.
11840 Westline Industrial Drive, Suite 200
St. Louis, Missouri 63146
Attention: Curt A. Kroll,
Vice President and Chief Financial Officer
Facsimile No.: (314) 739-8558
       
With a copy to:
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, Illinois 60661-3693
Attention:  Michael A. Jacobson
Facsimile No.:  (312) 902-1061



(ii)           Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient).  Notices delivered through electronic communications to the
extent provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b)               Electronic Communications.  Notices and other communications
to Agent and the Lenders hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by Agent.  Agent, any Lender or the Borrowers may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.  The Borrower Agent shall deliver to Agent a complete and
executed Client User Form regarding Borrowers' use of Ablesoft in the form of
Exhibit I annexed hereto.
 
Unless Agent otherwise prescribes, (i) notices and other communications sent to
an e-mail address shall be deemed received upon the sender's receipt of an
acknowledgement from the intended recipient (such as by the "return receipt
requested" function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)                Change of Address, Etc.  Each of the Borrowers, Agent, the
L/C Issuer and Swing Line Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower Agent, Agent, the L/C Issuer and Swing Line Lender.  In addition, each
Lender agrees to notify Agent from time to time to ensure that Agent has on
record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender.
 
-129-

--------------------------------------------------------------------------------

(d)                Reliance by Agent and the Lenders.  Agent and each Lender
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrowers even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrowers shall indemnify
Agent, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrowers.  All telephonic
notices to and other telephonic communications with Agent or any Lender may be
recorded by Agent or such Lender, and each of the parties hereto hereby consents
to such recording.
 
11.03           No Waiver; Cumulative Remedies.  No failure by Agent, any Lender
or the L/C Issuer to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrowers or any other Loan Party or any of
them (including enforcement action with respect to any Collateral) shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, Agent in
accordance with Section 9.02 for the benefit of all the Credit Parties;
provided, however, that the foregoing shall not prohibit (a)  Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Agent) hereunder and under the other Loan Documents,
(b) the L/C Issuer from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.12), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Borrower under any Debtor
Relief Law but only to the extent Agent shall have failed to do so within a
reasonable time after notice; and provided further, that if at any time there is
no Person acting as Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to Agent
pursuant to Section 9.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.14,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
 
11.04           Expenses; Indemnity; Damage Waiver.
 
(a)                Costs and Expenses.  The Borrowers shall pay (i) all
reasonable out-of-pocket expenses (including any Extraordinary Expenses)
incurred by Agent and its respective Affiliates, (A) in connection with this
Agreement and the other Loan Documents, including without limitation the
reasonable fees, charges and disbursements of (1) counsel for Agent, (2) outside
consultants for Agent, (3) appraisers for appraisals performed in accordance
with this Agreement and, with respect to appraisals of Real Estate, subject to
the limitations in Sections 7.11(d), (4) Field Exams performed in accordance
with this Agreement, (5) all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Obligations, and
(6) environmental site assessments, (B) in connection with (1) the syndication
of the credit facilities provided for herein, (2) the preparation, negotiation,
administration, management, execution and delivery of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (3) the enforcement or protection of their rights
in connection with this Agreement or the Loan Documents or efforts to preserve,
protect, collect, or enforce the Collateral, or (4) any workout, restructuring
or negotiations in respect of any Obligations, (ii) with respect to the L/C
Issuer and its Affiliates, all reasonable out-of-pocket expenses incurred in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder; and (iii) all reasonable
out-of-pocket expenses incurred by any Credit Party that is not Agent, the L/C
Issuer or any Affiliate of any of them, after the occurrence and during the
continuance of an Event of Default.
 
-130-

--------------------------------------------------------------------------------

(b)                Indemnification by the Loan Parties.  Each Loan Party shall
indemnify Agent (and any agent thereof), each other Credit Party and each
Related Party of any of the foregoing Persons (each such Person being called an
"Indemnitee") against, and hold harmless each Indemnitee from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable out-of-pocket fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrowers or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby or, in the case of Agent (and any agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, (iv) any claims of, or amounts paid by any
Credit Party to, a Controlled Account Bank or other Person which has entered
into a control agreement with any Credit Party hereunder or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrowers or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrowers or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee's obligations hereunder
or under any other Loan Document, if such Borrower or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
 
(c)                Reimbursement by Lenders.  To the extent that (i) the Loan
Parties for any reason fail to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it, or (ii) any liabilities,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever are be imposed on, incurred by,
or asserted against, Agent, the L/C Issuer or a Related Party in any way
relating to or arising out of this Agreement or any other Loan Document or any
action taken or omitted to be taken by Agent, the L/C Issuer or a Related Party
in connection therewith, then, in each case, each Lender severally agrees to pay
to Agent (or any such sub-agent), the L/C Issuer or such Related Party, as the
case may be, such Lender's Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on such
Lender's portion of Loans, commitments and risk participations with respect to
the Revolving Credit Facility) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against Agent (or any
such sub-agent) or the L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for Agent (or any such sub-agent)
or L/C Issuer in connection with such capacity; and provided, further, that, the
obligation of the Lenders to so indemnify shall not be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent, L/C Issuer or Related Party.  The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.11(d).
 
-131-

--------------------------------------------------------------------------------

(d)                Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Loan Parties shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
 
(e)                Payments.  All amounts due under this Section shall be
payable not later than ten Business Days after demand therefor.
 
(f)                 Survival.  The agreements in this Section shall survive the
occurrence of the Facility Termination Date.
 
11.05           Marshalling; Payments Set Aside.  Neither Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Loan Party
or against any Obligations.  To the extent that any payment by or on behalf of
any Loan Party is made to a Credit Party, or a Credit Party exercises its right
of setoff, and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the
applicable the overnight rate (determined by Agent in accordance with banking
industry rules on interbank compensation), in the applicable currency of such
recovery or payment.  The obligations of the Lenders and the L/C Issuer under
clause (b) of the preceding sentence shall survive the occurrence of the
Facility Termination Date.
 
-132-

--------------------------------------------------------------------------------

11.06          Successors and Assigns.
 
(a)                Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of Agent and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, or (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Credit Parties) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
 
(b)                Assignments by Lenders.  Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 11.06(b), participations in L/C
Obligations and Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
 
(i)            Minimum Amounts.
 
(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
 
(B)          in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Agent or, if "Trade Date" is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000, in the case of any assignment in respect of the Revolving
Credit Facility, or $1,000,000, in the case of any assignment in respect of
either Term Facility, unless each of Agent and, so long as no Event of Default
has occurred and is continuing, the Borrower Agent otherwise consents (each such
consent not to be unreasonably withheld or delayed).
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender's rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis.
 
(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
 
(A)         the consent of the Borrower Agent (such consent not to be
unreasonably withheld) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided, that the
Borrower Agent shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to Agent within ten (10) Business Days
after having received notice thereof;
 
-133-

--------------------------------------------------------------------------------

(B)          the consent of Agent (such consent not to be unreasonably withheld
or delayed) shall be required for assignments in respect of (i) any Term
Commitment or Revolving Credit Commitment if such assignment is to a Person that
is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(ii) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund;
 
(C)          the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding);
 
(D)          the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility; and
 
(E)          after giving effect to any assignment, absent the prior written
consent of the Borrower Agent (which consent shall not be required if an Event
of Default has occurred and is continuing), Encina and its Affiliates and
Approved funds shall continue to collectively hold at least 50.1% of the
aggregate amount of outstanding Loans and Commitments under the Facilities.
 
(iv)         Assignment and Assumption.  The parties to each assignment shall
execute and deliver to Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of $4,500; provided, however, that
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment.
 
(v)          No Assignment to Certain Persons.  No such assignment shall be made
(A) to the Borrowers or any of a Borrower's Affiliates or Subsidiaries, (B) to
any Person who is not an Eligible Assignee or who, upon becoming a Lender
hereunder, would fail to be an Eligible Assignee.
 
(vi)         Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to Agent in an aggregate amount sufficient, upon distribution thereof
as appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower Agent and Agent, the applicable pro
rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Line Loans in
accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
 
-134-

--------------------------------------------------------------------------------

(vii)        Subject to acceptance and recording thereof by Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05 and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment).  Upon
request, the Borrowers (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
11.06(d).
 
(c)                 Register.  Agent, acting solely for this purpose as an agent
of the Borrowers (and such agency being solely for tax purposes) (in such
capacity, subject to Section 11.17), shall maintain at Agent's Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and Loan Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the "Register").  The entries in
the Register shall be conclusive, and the Borrowers, Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  In addition, Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender.  The Register shall be available for inspection
by the Borrower Agent and any Lender at any reasonable time and from time to
time upon reasonable prior notice.  In addition, at any time that a request for
a consent for a material or substantive change to the Loan Documents is pending,
any Lender may request and receive from Agent a copy of the Register.
 
(d)                Participations.  Any Lender may at any time, without the
consent of, or notice to, any Borrower or Agent, sell participations to any
Eligible Assignee (each, a "Participant") in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Credit Commitment and/or the Loans (including such Lender's participations
in L/C Obligations and Swing Line Loans) owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Borrowers, Agent, the Lenders and the
L/C Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement and
(iv) no Participant shall be granted any right to consent to any amendment,
except to the extent any of the same pertain to (1) reducing the aggregate
principal amount of, or interest rate on, or fees applicable to, any Loan or
(2) extending the final stated maturity of any Loan or the stated maturity of
any portion of any payment of principal of, or interest of fees applicable to,
any of the Loans; provided that the rights described in this subclause (2) shall
not be deemed to include the right to consent to any amendment with respect to
or which has the effect of requiring any mandatory prepayment of any portion of
any Loan or any amendment or waiver of any Default.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  Subject to subsection (c) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, and 3.04 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were the Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
 
-135-

--------------------------------------------------------------------------------

(e)                Limitations upon Participant Rights.  A Participant shall not
be entitled to receive any greater payment under Sections 3.01, 3.04 or 3.05
than the Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower Agent's prior written consent.  A
Participant that would be a Foreign Lender if it were the Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower Agent is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrowers, to comply with Section 3.01(g) as though it were
the Lender.
 
(f)                 Pledges by Lenders.  Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided, that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.  Each Loan Party agrees to execute
all agreements, instruments and documents reasonably requested by such Lender in
connection with any such assignment.
 
11.07           Treatment of Certain Information; Confidentiality.  Each of the
Credit Parties agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates' respective partners, directors, trustees,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations, (g) with
the consent of the Borrower Agent or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Credit Parties or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Loan Parties.
 
For purposes of this Section, "Information" means all information received from
any Loan Party or any Subsidiary relating to a Loan Party or any Subsidiary or
any of their respective businesses, other than any such information that is
available to any Credit Party on a nonconfidential basis prior to disclosure by
a Loan Party or any Subsidiary, provided that, in the case of information
received from a Loan Party or any Subsidiary after the date hereof, any
information not marked "PUBLIC" at the time of delivery will be deemed to be
confidential; provided, that any information marked "PUBLIC may also be marked
"Confidential".  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
-136-

--------------------------------------------------------------------------------

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning a Loan Party or a Subsidiary, as the
case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.
 
Each of the Loan Parties hereby authorize Agent to publish the name of any Loan
Party and the amount of the credit facility provided hereunder in any
"tombstone" or comparable advertisement which Agent elects to publish.  Agent
reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.
 
11.08           Right of Setoff.  At any time during an Event of Default, each
Lender, the L/C Issuer and their Affiliates are authorized, only after obtaining
the prior written consent of Agent, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
L/C Issuer or such Affiliate to or for the credit or the account of a Loan Party
against any Obligations, irrespective of whether or not such Lender, the L/C
Issuer or such Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such Obligations may be contingent or unmatured
or are owed to a branch or office of such Lender, the L/C Issuer or such
Affiliate different from the branch or office holding such deposit or obligated
on such indebtedness.  The rights of the Lender and each such Affiliate under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Person may have.
 
11.09           Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the "Maximum Rate").  If Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrowers.  In determining whether the
interest contracted for, charged, or received by Agent or any Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
 
11.10           Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
 
11.11           Survival.  All representations and warranties made hereunder and
in any other Loan Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof.  Such representations and warranties have been or
will be relied upon by the Credit Parties, regardless of any investigation made
by any Credit Party or on their behalf and notwithstanding that any Credit Party
may have had notice or knowledge of any Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.
 
-137-

--------------------------------------------------------------------------------

Further, the provisions of Sections 3.01, 3.04, 3.05 and Article X shall survive
and remain in full force and effect regardless of the repayment of the
Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.  In
connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, Agent may require such
indemnities and collateral security as they shall reasonably deem necessary or
appropriate to protect the Credit Parties against (x) loss on account of credits
previously applied to the Obligations that may subsequently be reversed or
revoked, and (y) any obligations that may thereafter arise with respect to
secured Credit Product Obligations.
 
11.12           Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
11.13           Governing Law; Jurisdiction; Etc.
 
(a)                GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.
 
(b)                SUBMISSION TO JURISDICTION.  EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS SITTING IN COOK COUNTY AND
OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF ILLINOIS, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH ILLINOIS STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWERS OR THEIR PROPERTIES
IN THE COURTS OF ANY JURISDICTION.
 
(c)                WAIVER OF VENUE.  EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
 
-138-

--------------------------------------------------------------------------------

(d)                SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS
TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. 
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
11.14            Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
11.15           Electronic Execution of Assignments and Certain
Other Documents.  The words "execution," "signed," "signature," and words of
like import in any amendment or other modification hereof (including waivers and
consents) shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
 
11.16          USA PATRIOT Act Notice.  Agent and each Lender hereby notifies
the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the "Act"), it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of the Borrowers and
other information that will allow Agent and each Lender to identify the
Borrowers in accordance with the Act.
 
11.17           No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees, and acknowledges its
Affiliates' understanding, that:  (i) (A) the arranging and other services
regarding this Agreement provided by the Credit Parties are arm's-length
commercial transactions between each Loan Party, on the one hand, and the Credit
Parties, on the other hand, (B) each Loan Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each Loan Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) each Credit Party is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for any Loan Party or any of its Affiliates or any other Person and
(B) no Credit Party has any obligation to any Loan Party or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents,
(iii) the Credit Parties may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
Affiliates, and no Credit Party has any obligation to disclose any of such
interests to any Loan Party or its Affiliates and (iv) the Credit Parties have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and each of the Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate.  To the
fullest extent permitted by law, each Loan Party hereby waives and releases any
claims that it may have against any Credit Party with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
 
-139-

--------------------------------------------------------------------------------

11.18           Attachments.  The exhibits, schedules and annexes attached to
this Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein; except, that, in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.
 
11.19           ORAL AGREEMENTS.  ORAL OR UNEXECUTED AGREEMENTS OR COMMITMENTS
TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT
INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE, REGARDLESS
OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED TO THE
CREDIT AGREEMENT. TO PROTECT BORROWERS, AGENT AND LENDERS FROM MISUNDERSTANDING
OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED
IN THE CREDIT AGREEMENT, THE LOAN DOCUMENTS AND THIS WRITING, WHICH IS THE
COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY
LATER AGREE IN WRITING TO MODIFY IT.
 
Each Borrower acknowledges that there are no other agreements among Agent, the
Lenders and any Borrower, oral or written, concerning the subject matter of the
Loan Documents, and that all prior agreements concerning the same subject
matter, including any proposal or commitment letter, are merged into the Loan
Documents and thereby extinguished.
 
11.20           Second Lien Intercreditor Agreement.  Notwithstanding anything
to the contrary in this Agreement or any other Loan Document, all Liens created
under this Agreement or any other Loan Document securing the "Excess First Lien
Debt" as defined the Second Lien Intercreditor Agreement, and rights and
remedies of Agent (and the Lenders) in respect thereof, shall be subject to and
limited by the terms of the Second Lien Intercreditor Agreement (as among Agent,
the Second Lien Agent and the Borrowers).


[Remainder of page is intentionally left blank; signature page(s) follows.]
 
-140-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

 
BORROWERS:
           
Katy Industries, Inc.,
   
a Delaware corporation
           
By:
       
Curt A. Kroll
   
Vice President and Chief Financial Officer
         
Continental Commercial Products, LLC,
 
a Delaware limited liability company
           
By:
       
Curt A. Kroll
   
Vice President and Chief Financial Officer
         
2155735 Ontario Inc.,
 
an Ontario corporation
         
By:
       
Curt A. Kroll
   
Vice President and Chief Financial Officer
         
CCP Canada Inc.,
 
an Ontario corporation
         
By:
       
Curt A. Kroll
   
Vice President and Chief Financial Officer
         
FTW Holdings, Inc.,
 
a Delaware corporation
         
By:
       
Curt A. Kroll
   
Vice President and Chief Financial Officer
         
Fort Wayne Plastics, Inc.,
 
an Indiana corporation
         
By:
       
Curt A. Kroll
   
Vice President and Chief Financial Officer
     

 

--------------------------------------------------------------------------------

 
AGENT AND LENDERS:
         
ENCINA BUSINESS CREDIT SPV, LLC,
 
as Agent, Swing Line Lender a Lender
         
By:
     
Name:
     
Title:
   

 
Signature Page to Credit and Security Agreement
 

--------------------------------------------------------------------------------

Schedule 2.01
 
COMMITMENTS AND
APPLICABLE PERCENTAGES
(as of the Closing Date)


Lender
 
Revolving
Credit
Commitment
   
Term A Loan
Commitment
   
Term B Loan
Commitment
   
Applicable
Percentage
 
Encina Business Credit SPV, LLC
 
$
25,000,000
   
$
3,458,000
   
$
3,052,000
     
100.0
%
Total
 
$
25,000,000
   
$
3,458,000
   
$
3,052,000
     
100.0
%

 

--------------------------------------------------------------------------------

EXHIBIT A-1
 
FORM OF
REVOLVING LOAN NOTE
 
$[___________]
Date: November 16, 2016

Chicago, Illinois
 
For value received, Katy Industries, Inc., a Delaware corporation (the
"Company;"), Continental Commercial Products, LLC, a Delaware limited liability
company ("CCP"), 2155735 Ontario Inc., an Ontario corporation ("2155735 Inc."),
and CCP Canada Inc., an Ontario corporation ("CCP Canada"), FTW Holdings, Inc.,
a Delaware corporation ("FTW"), Fort Wayne Plastics, Inc., an Indiana
corporation ("FWP"; together with Company, CCP, 2155735 Inc., CCP Canada and
FTW, individually and collectively, "Borrower" or "Borrowers"), jointly and
severally promise to pay to the order of [_______________] (hereinafter,
together with any holder hereof, and their respective successors and assigns,
the "Lender"), on or before the Maturity Date (as such term is defined in the
Credit Agreement (as such term is defined below)), the lesser of (i) the
principal sum of [_________________] Dollars ($[___________]), or (ii) the
aggregate principal amount of all Revolving Loans outstanding under and pursuant
to that certain Credit and Security Agreement of even date herewith, executed by
and between the Borrower, Encina Business Credit SPV, LLC, as Agent for the
Lenders, and the Lenders party thereto (as amended, restated, extended, renewed,
replaced or otherwise modified from time to time, the "Credit Agreement"), and
made available by the Lender to the Borrower at the maturity or maturities and
in the amount or amounts stated on the records of the Lender, together with
interest (computed on the actual number of days elapsed on the basis of a 360
day year) on the aggregate principal amount of all Revolving Loans outstanding
from time to time as provided in the Credit Agreement.  Capitalized words and
phrases not otherwise defined herein shall have the meanings assigned thereto in
the Credit Agreement.
 
This Revolving Loan Note evidences the Revolving Loans and L/C Obligations
incurred by the Borrower under and pursuant to the Credit Agreement, to which
reference is hereby made for a statement of the terms and conditions under which
the Maturity Date or any payment hereon may be accelerated.  The holder of this
Revolving Loan Note is entitled to all of the benefits and security provided for
in the Credit Agreement and the other Loan Documents.  All Revolving Loans shall
be repaid by the Borrower on the Maturity Date, unless payable sooner pursuant
to the provisions of the Credit Agreement.
 
Principal and interest shall be paid to the Lender at the Agent's Address set
forth in the Credit Agreement or as otherwise directed by Agent to the Borrower
in writing from time to time, or at such other place as the holder of this
Revolving Loan Note shall designate in writing to the Borrower.  Each Revolving
Loan made, and all Letters of Credit issued by, the Lender, and all payments on
account of the principal and interest thereof shall be recorded on the books and
records of the Lender and the principal balance as shown on such books and
records, or any copy thereof certified by an officer of the Lender, shall be
rebuttably presumptive evidence of the principal amount owing hereunder.
 
Except for such notices as may be required under the terms of the Credit
Agreement, the Borrower waives presentment, demand, notice, protest, and all
other demands, or notices, in connection with the delivery, acceptance,
performance, default, or enforcement of this Revolving Loan Note, and assents to
any extension or postponement of the time of payment or any other indulgence.
 
The outstanding principal of this Revolving Loan Note, and all accrued interest
thereon, shall be payable as set forth in the Credit Agreement.
 
Exhibit A-1 – Page 1

--------------------------------------------------------------------------------

The Revolving Loans and the Letters of Credit evidenced hereby have been made
and/or issued and this Revolving Loan Note has been delivered at the Lender's
main office in Chicago, Illinois.  This Revolving Loan Note shall be governed
and construed in accordance with the laws of the State of Illinois, in which
state it shall be performed, and shall be binding upon the Borrower, and its
legal representatives, successors, and assigns.  Wherever possible, each
provision of the Credit Agreement and this Revolving Loan Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Credit Agreement or this Revolving Loan Note shall
be prohibited by or be invalid under such law, such provision shall be
severable, and be ineffective to the extent of such prohibition or invalidity,
without invalidating the remaining provisions of the Credit Agreement or this
Revolving Loan Note.
 
IN WITNESS WHEREOF, the Borrower has executed this Revolving Loan Note as of the
date set forth above.
 

 
BORROWERS:
         
Katy Industries, Inc.,
 
a Delaware corporation
         
By:
       
Curt A. Kroll
     
Vice President and Chief Financial Officer
         
Continental Commercial Products, LLC,
 
a Delaware limited liability company
         
By:
       
Curt A. Kroll
   
Vice President and Chief Financial Officer
         
2155735 Ontario Inc.,
 
an Ontario corporation
         
By:
       
Curt A. Kroll
   
Vice President and Chief Financial Officer
         
CCP Canada Inc.,
 
an Ontario corporation
         
By:
       
Curt A. Kroll
   
Vice President and Chief Financial Officer

 
Exhibit A-1 – Page 2

--------------------------------------------------------------------------------

FTW Holdings, Inc.,
 
a Delaware corporation
         
By:
       
Curt A. Kroll
   
Vice President and Chief Financial Officer
         
Fort Wayne Plastics, Inc.,
 
an Indiana corporation
         
By:
       
Curt A. Kroll
   
Vice President and Chief Financial Officer

 
Exhibit A-1 – Page 3

--------------------------------------------------------------------------------

EXHIBIT A-2
 
FORM OF
TERM A LOAN NOTE
 
$[___________] 
    Date:  November 16, 2016

Chicago, Illinois


For value received, Katy Industries, Inc., a Delaware corporation (the
"Company;"), Continental Commercial Products, LLC, a Delaware limited liability
company ("CCP"), 2155735 Ontario Inc., an Ontario corporation ("2155735 Inc."),
and CCP Canada Inc., an Ontario corporation ("CCP Canada"), FTW Holdings, Inc.,
a Delaware corporation ("FTW"), Fort Wayne Plastics, Inc., an Indiana
corporation ("FWP"; together with Company, CCP, 2155735 Inc., CCP Canada and
FTW, individually and collectively, "Borrower" or "Borrowers"), jointly and
severally promise to pay to the order of [_______________] (hereinafter,
together with any holder hereof, and their respective successors and assigns,
the "Lender"), on or before the Maturity Date (as such term is defined in the
Credit Agreement (as such term is defined below)), the lesser of (i) the
principal sum of [_________________] Dollars ($[___________]), or (ii) the
aggregate principal amount of all Term A Loans outstanding under and pursuant to
that certain Credit and Security Agreement of even date herewith, executed by
and between the Borrower, Encina Business Credit SPV, LLC, as Agent for the
Lenders, and the Lenders party thereto (as amended, restated, extended, renewed,
replaced or otherwise modified from time to time, the "Credit Agreement"), and
made available by the Lender to the Borrower at the maturity or maturities and
in the amount or amounts stated on the records of the Lender, together with
interest (computed on the actual number of days elapsed on the basis of a 360
day year) on the aggregate principal amount of all Term A Loans outstanding from
time to time as provided in the Credit Agreement.  Capitalized words and phrases
not otherwise defined herein shall have the meanings assigned thereto in the
Credit Agreement.
 
This Term A Loan Note evidences the Term A Loans incurred by the Borrower under
and pursuant to the Credit Agreement, to which reference is hereby made for a
statement of the terms and conditions under which the Maturity Date or any
payment hereon may be accelerated.  The holder of this Term A Loan Note is
entitled to all of the benefits and security provided for in the Credit
Agreement and the other Loan Documents.  All Term A Loans shall be repaid by the
Borrower on the Maturity Date, unless payable sooner pursuant to the provisions
of the Credit Agreement.
 
Principal and interest shall be paid to the Lender at the Agent's Address set
forth in the Credit Agreement or as otherwise directed by Agent to the Borrower
in writing from time to time, or at such other place as the holder of this Term
A Loan Note shall designate in writing to the Borrower.  Each Term A Loan made
by the Lender, and all payments on account of the principal and interest thereof
shall be recorded on the books and records of the Lender and the principal
balance as shown on such books and records, or any copy thereof certified by an
officer of the Lender, shall be rebuttably presumptive evidence of the principal
amount owing hereunder.
 
Except for such notices as may be required under the terms of the Credit
Agreement, the Borrower waives presentment, demand, notice, protest, and all
other demands, or notices, in connection with the delivery, acceptance,
performance, default, or enforcement of this Term A Loan Note, and assents to
any extension or postponement of the time of payment or any other indulgence.
 
The outstanding principal of this Term A Loan Note, and all accrued interest
thereon, shall be payable as set forth in the Credit Agreement.
 
Exhibit A-2 – Page 1

--------------------------------------------------------------------------------

The Term A Loans evidenced hereby have been made and/or issued and this Term A
Loan Note has been delivered at the Lender's main office in Chicago, Illinois. 
This Term A Loan Note shall be governed and construed in accordance with the
laws of the State of Illinois, in which state it shall be performed, and shall
be binding upon the Borrower, and its legal representatives, successors, and
assigns.  Wherever possible, each provision of the Credit Agreement and this
Term A Loan Note shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of the Credit Agreement or this
Term A Loan Note shall be prohibited by or be invalid under such law, such
provision shall be severable, and be ineffective to the extent of such
prohibition or invalidity, without invalidating the remaining provisions of the
Credit Agreement or this Term A Loan Note.
 
IN WITNESS WHEREOF, the Borrower has executed this Term A Loan Note as of the
date set forth above.
 

 
BORROWERS:
         
Katy Industries, Inc.,
 
a Delaware corporation 
         
By:
       
Curt A. Kroll
   
Vice President and Chief Financial Officer
         
Continental Commercial Products, LLC,
 
a Delaware limited liability company
         
By:
       
Curt A. Kroll
   
Vice President and Chief Financial Officer
         
2155735 Ontario Inc.,
 
an Ontario corporation
         
By:
       
Curt A. Kroll
   
Vice President and Chief Financial Officer
         
CCP Canada Inc.,
 
an Ontario corporation
         
By:
       
Curt A. Kroll
   
Vice President and Chief Financial Officer

 
Exhibit A-2 – Page 2

--------------------------------------------------------------------------------

FTW Holdings, Inc.,
 
a Delaware corporation
         
By:
       
Curt A. Kroll
   
Vice President and Chief Financial Officer
         
Fort Wayne Plastics, Inc.,
 
an Indiana corporation
         
By:
       
Curt A. Kroll
   
Vice President and Chief Financial Officer

 
Exhibit A-2 – Page 3

--------------------------------------------------------------------------------

EXHIBIT A-3
 
FORM OF
TERM B LOAN NOTE
 
$[___________]
Date: November 16, 2016

Chicago, Illinois
 
For value received, Katy Industries, Inc., a Delaware corporation (the
"Company;"), Continental Commercial Products, LLC, a Delaware limited liability
company ("CCP"), 2155735 Ontario Inc., an Ontario corporation ("2155735 Inc."),
and CCP Canada Inc., an Ontario corporation ("CCP Canada"), FTW Holdings, Inc.,
a Delaware corporation ("FTW"), Fort Wayne Plastics, Inc., an Indiana
corporation ("FWP"; together with Company, CCP, 2155735 Inc., CCP Canada and
FTW, individually and collectively, "Borrower" or "Borrowers"), jointly and
severally promise to pay to the order of [_______________] (hereinafter,
together with any holder hereof, and their respective successors and assigns,
the "Lender"), on or before the Maturity Date (as such term is defined in the
Credit Agreement (as such term is defined below)), the lesser of (i) the
principal sum of [_________________] Dollars ($[___________]), or (ii) the
aggregate principal amount of all Term B Loans outstanding under and pursuant to
that certain Credit and Security Agreement of even date herewith, executed by
and between the Borrower, Encina Business Credit SPV, LLC, as Agent for the
Lenders, and the Lenders party thereto (as amended, restated, extended, renewed,
replaced or otherwise modified from time to time, the "Credit Agreement"), and
made available by the Lender to the Borrower at the maturity or maturities and
in the amount or amounts stated on the records of the Lender, together with
interest (computed on the actual number of days elapsed on the basis of a 360
day year) on the aggregate principal amount of all Term B Loans outstanding from
time to time as provided in the Credit Agreement.  Capitalized words and phrases
not otherwise defined herein shall have the meanings assigned thereto in the
Credit Agreement.
 
This Term B Loan Note evidences the Term B Loans incurred by the Borrower under
and pursuant to the Credit Agreement, to which reference is hereby made for a
statement of the terms and conditions under which the Maturity Date or any
payment hereon may be accelerated.  The holder of this Term B Loan Note is
entitled to all of the benefits and security provided for in the Credit
Agreement and the other Loan Documents.  All Term B Loans shall be repaid by the
Borrower on the Maturity Date, unless payable sooner pursuant to the provisions
of the Credit Agreement.
 
Principal and interest shall be paid to the Lender at the Agent's Address set
forth in the Credit Agreement or as otherwise directed by Agent to the Borrower
in writing from time to time, or at such other place as the holder of this Term
B Loan Note shall designate in writing to the Borrower.  Each Term B Loan made
by the Lender, and all payments on account of the principal and interest thereof
shall be recorded on the books and records of the Lender and the principal
balance as shown on such books and records, or any copy thereof certified by an
officer of the Lender, shall be rebuttably presumptive evidence of the principal
amount owing hereunder.
 
Except for such notices as may be required under the terms of the Credit
Agreement, the Borrower waives presentment, demand, notice, protest, and all
other demands, or notices, in connection with the delivery, acceptance,
performance, default, or enforcement of this Term B Loan Note, and assents to
any extension or postponement of the time of payment or any other indulgence.
 
The outstanding principal of this Term B Loan Note, and all accrued interest
thereon, shall be payable as set forth in the Credit Agreement.
 
Exhibit A-3 – Page 1

--------------------------------------------------------------------------------

The Term B Loans evidenced hereby have been made and/or issued and this Term B
Loan Note has been delivered at the Lender's main office in Chicago, Illinois. 
This Term B Loan Note shall be governed and construed in accordance with the
laws of the State of Illinois, in which state it shall be performed, and shall
be binding upon the Borrower, and its legal representatives, successors, and
assigns.  Wherever possible, each provision of the Credit Agreement and this
Term B Loan Note shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of the Credit Agreement or this
Term B Loan Note shall be prohibited by or be invalid under such law, such
provision shall be severable, and be ineffective to the extent of such
prohibition or invalidity, without invalidating the remaining provisions of the
Credit Agreement or this Term B Loan Note.
 
IN WITNESS WHEREOF, the Borrower has executed this Term B Loan Note as of the
date set forth above.
 

 
BORROWERS:
     
Katy Industries, Inc.,
 
a Delaware corporation
         
By:
       
Curt A. Kroll
   
Vice President and Chief Financial Officer
         
Continental Commercial Products, LLC,
 
a Delaware limited liability company
         
By:
       
Curt A. Kroll
   
Vice President and Chief Financial Officer
                 
2155735 Ontario Inc.,
 
an Ontario corporation
         
By:
       
Curt A. Kroll
   
Vice President and Chief Financial Officer
                 
CCP Canada Inc.,
 
an Ontario corporation
         
By:
       
Curt A. Kroll
   
Vice President and Chief Financial Officer

 
Exhibit A-3 – Page 2

--------------------------------------------------------------------------------

FTW Holdings, Inc.,
 
a Delaware corporation
         
By:
       
Curt A. Kroll
   
Vice President and Chief Financial Officer
         
Fort Wayne Plastics, Inc.,
 
an Indiana corporation
         
By:
       
Curt A. Kroll
   
Vice President and Chief Financial Officer

 
Exhibit A-3 – Page 3

--------------------------------------------------------------------------------

EXHIBIT B
 
FORM OF
BORROWING BASE CERTIFICATE


See attached.
 
Exhibit B – Page 1

--------------------------------------------------------------------------------

EXHIBIT C
 
FORM OF
COMPLIANCE CERTIFICATE
 
Financial Statement Date:  __________, _____
 
To:          Encina Business Credit SPV, LLC
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit and Security Agreement, dated as of
November 16, 2016 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the "Agreement;" the terms defined
therein being used herein as therein defined), among Continental Commercial
Products, LLC, a Delaware limited liability company (the "Borrower Agent"), the
other Borrowers from time to time party thereto, the Lenders party thereto and
Encina Business Credit SPV, LLC, as administrative agent for the Lenders (in
such capacity, "Agent").
 
The undersigned Responsible Officer hereby certifies as of the date hereof that
he is the _________________________________ of the Borrower Agent, and that, as
such, he is authorized to execute and deliver this Certificate to the Lender on
the behalf of the Borrower Agent, and that:
 
[Use following paragraph 1 for Fiscal Year-end financial statements]
 
1.             Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 7.01(a) of the Agreement for the Fiscal Year of
the Company and its Subsidiaries ended as of the above date, together with the
report and opinion of an independent certified public accountant required by
said Section.
 
[Use following paragraph 1 for Fiscal Quarter-end financial statements]
 
1.             Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 7.01(b) of the Agreement for the Fiscal Quarter
of the Company and its Subsidiaries ended as of the above date.  Such financial
statements fairly present the financial condition, results of operations,
shareholders equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end adjustments case consistent with historical practices, and the absence
of footnotes.
 
[Use following paragraph 1 for Fiscal Month-end financial statements]
 
1.             Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 7.01(c) of the Agreement for the Fiscal Month of
the Company and its Subsidiaries ended as of the above date.  Such financial
statements fairly present the financial condition, results of operations,
shareholders equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end adjustments case consistent with historical practices, and the absence
of footnotes.
 
2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and financial condition of the Company and
its Subsidiaries during the accounting period covered by the attached financial
statements.
 
Exhibit C – Page 1

--------------------------------------------------------------------------------

3.             A review of the activities of the Company and its Subsidiaries
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period the Company and its
Subsidiaries performed and observed all its Obligations under the Loan
Documents, and each Borrower performed and observed each covenant and condition
of the Loan Documents applicable to it[, including, without limitation, Section
8.12 of the Agreement, and no Default has occurred and is continuing. <<OR>>
except as the following covenants or conditions have not been performed or
observed and the following is a list of each such Default and its nature and
status: _______________.]
 
4.             The representations and warranties of the Loan Parties contained
in Article VI of the Agreement, and any representations and warranties of the
Loan Parties that are contained in any document furnished at any time under or
in connection with the Loan Documents, are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Compliance Certificate, the representations
and warranties contained in subsections (a) and (b) of Section 6.05 of the
Agreement shall be deemed to refer to the most recent financial statements
furnished pursuant to clauses (a) and (b), respectively, of Section 7.01 of the
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _____.
 

 
CONTINENTAL COMMERCIAL PRODUCTS, LLC,
 
a Delaware limited liability company, as Borrower Agent
         
By:
     
Name:
     
Title:
   

 
Exhibit C – Page 2

--------------------------------------------------------------------------------

EXHIBIT D
 
FORM OF
COMMITTED LOAN NOTICE


ENCINA BUSINESS CREDIT SPV, LLC
c/o Encina Business Credit
111 West Monroe, Suite 1700
Chicago, Illinois  60604
Attention:  Loan Operations


Ladies and Gentlemen:
 
Please refer to the Credit and Security Agreement dated as of [__________], 2016
(as amended, restated or otherwise modified from time to time, the "Credit
Agreement") among Katy Industries, Inc., a Delaware corporation (the
"Company;"), Continental Commercial Products, LLC, a Delaware limited liability
company ("CCP"), 2155735 Ontario Inc., an Ontario corporation ("2155735 Inc."),
and CCP Canada Inc., an Ontario corporation ("CCP Canada"), FTW Holdings, Inc.,
a Delaware corporation ("FTW"), Fort Wayne Plastics, Inc., an Indiana
corporation ("FWP"; together with Company, CCP, 2155735 Inc., CCP Canada and
FTW, individually and collectively, "Borrower" or "Borrowers"), each lender from
time to time party hereto (collectively the "Lenders" and individually a
"Lender") and Encina Business Credit SPV, LLC, as agent for the Lenders (in such
capacity, "Agent").  Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Credit Agreement.
 
This notice is given pursuant to Section 2.02 of the Credit Agreement and
constitutes a representation by Borrowers that the conditions specified in
Article V of the Credit Agreement have been satisfied.  Borrower Agent, for
itself and on behalf of the other Borrowers, hereby requests a Borrowing under
the Credit Agreement as follows:
 
The aggregate amount of the proposed Borrowing is $[______________] and
constitutes a Revolving Borrowing.  The requested borrowing date for the
proposed Borrowing (which is a Business Day) is [______________], [____].
 
Borrower Agent, for itself and on behalf of Borrowers, has caused this Committed
Loan Notice to be executed and delivered by its Responsible Officer on
[_____________].



 
CONTINENTAL COMMERCIAL PRODUCTS, LLC,
 
as Borrower Agent
         
By:
     
Name:
     
Title:
   

 
Exhibit D – Page 1

--------------------------------------------------------------------------------

EXHIBIT E-1
 
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit and Security Agreement dated as of
November 16, 2016 (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement") among Katy Industries, Inc., a Delaware
corporation, Continental Commercial Products, LLC, a Delaware limited liability
company, 2155735 Ontario Inc., an Ontario corporation, CCP Canada Inc., an
Ontario corporation, FTW Holdings, Inc., a Delaware corporation, Fort Wayne
Plastics, Inc., an Indiana corporation, Encina Business Credit SPV, LLC, as
Agent and each Lender from time to time party thereto.


Pursuant to the provisions of Section 3.01(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished Agent and the Borrower with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and Agent, and
(2) the undersigned shall have at all times furnished the Borrower and Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]


By:
   
Name:
   
Title:
         
Date:  ________________, 20[_]
 

 
Exhibit E-1 – Page 1

--------------------------------------------------------------------------------

EXHIBIT E-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit and Security Agreement dated as of
November 16, 2016 (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement") among Katy Industries, Inc., a Delaware
corporation, Continental Commercial Products, LLC, a Delaware limited liability
company, 2155735 Ontario Inc., an Ontario corporation, CCP Canada Inc., an
Ontario corporation, FTW Holdings, Inc., a Delaware corporation, Fort Wayne
Plastics, Inc., an Indiana corporation, Encina Business Credit SPV, LLC, as
Agent and each Lender from time to time party thereto.


Pursuant to the provisions of Section 3.01(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By:
   
Name:
   
Title:
         
Date:  ________________, 20[_]

 
Exhibit E-2 – Page 1

--------------------------------------------------------------------------------

EXHIBIT E-3
 
FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit and Security Agreement dated as of
November 16, 2016 (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement") among Katy Industries, Inc., a Delaware
corporation, Continental Commercial Products, LLC, a Delaware limited liability
company, 2155735 Ontario Inc., an Ontario corporation, CCP Canada Inc., an
Ontario corporation, FTW Holdings, Inc., a Delaware corporation, Fort Wayne
Plastics, Inc., an Indiana corporation, Encina Business Credit SPV, LLC, as
Agent and each Lender from time to time party thereto.


Pursuant to the provisions of Section 3.01(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By:
   
Name:
   
Title:
         
Date:  ________________, 20[_]

 
Exhibit E-3 – Page 1

--------------------------------------------------------------------------------

EXHIBIT E-4


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit and Security Agreement dated as of
November 16, 2016 (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement") among Katy Industries, Inc., a Delaware
corporation, Continental Commercial Products, LLC, a Delaware limited liability
company, 2155735 Ontario Inc., an Ontario corporation, CCP Canada Inc., an
Ontario corporation, FTW Holdings, Inc., a Delaware corporation, Fort Wayne
Plastics, Inc., an Indiana corporation, Encina Business Credit SPV, LLC, as
Agent and each Lender from time to time party thereto.


Pursuant to the provisions of Section 3.01(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and Agent, and (2) the undersigned shall have at
all times furnished the Borrower and Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By:
   
Name:
   
Title:
         
Date:  ________________, 20[_]

 
Exhibit E-4 – Page 1

--------------------------------------------------------------------------------

EXHIBIT F


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] "Assignor") and
[the][each] Assignee identified in item 2 below ([the][each, an] "Assignee"). 
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.]  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the "Credit Agreement"), receipt of a copy of
which is hereby acknowledged by the Assignee.  The Standard Terms and Conditions
(the "Standard Terms and Conditions") set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Agent as
contemplated below (i) all of [the Assignor's][the respective Assignors'] rights
and obligations in [its capacity as a Lender] [their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below (including, without limitation, the Letters of Credit included
in such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] "Assigned
Interest").  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.


1.
Assignor:
______________________________
     
2.
Assignee:
______________________________
         
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
     
3.
Borrowers:
Katy Industries, Inc. and certain borrowing Subsidiaries
 
   
4.
Agent:
Encina Business Credit SPV, LLC, as the administrative agent under the Credit
Agreement (defined herein).
     
5.
Credit Agreement:
Credit Agreement, dated as of November 16, 2016, among Katy Industries, the
other Borrowers party thereto, the Lenders from time to time party thereto, and
Encina Business Credit SPV, LLC, as Agent.

 
Exhibit F – Page 1

--------------------------------------------------------------------------------

6.
Assigned Interest:
 

 
 
Assignor[s]1
Assignee[s]2
Facility
Assigned 3
Aggregate
Amount of
Commitment/
Loans for all
Lenders4
Amount of
Commitment/
Loans
Assigned*
Percentage
Assigned of
Commitment/
Loans5
   
____________
$_______________
$____________
___________%
   
____________
$_______________
$____________
___________%
   
____________
$_______________
$____________
___________%

 
[7.          Trade Date:__________________]


Effective Date:  __________________, 20__ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]



--------------------------------------------------------------------------------

1 List each Assignor, as appropriate.
2 List each Assignee, as appropriate.
3  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. "Revolving
Credit Commitment", "Term A Loan", etc.)
4 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
5  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
Exhibit F – Page 2

--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:



     
ASSIGNOR
             
[NAME OF ASSIGNOR]
               
By:
       
Title:
               
ASSIGNEE
               
[NAME OF ASSIGNEE]
               
By:
       
Title:
            [Consented to and] Accepted:                 ENCINA BUSINESS CREDIT
SPV, LLC,       as Agent                
By:
     
Title:
               
[Consented to:]
                               
By:
     
Title:
     

 
Exhibit F – Page 3

--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.             Representations and Warranties.


1.1.          Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrowers, any of their
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrowers, any of their
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2.          Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under the Credit
Agreement (subject to such consents, if any, as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 7.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.


2.             Payments.  From and after the Effective Date, Agent shall make
all payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.


Exhibit F – Page 4

--------------------------------------------------------------------------------

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of Illinois.
 
Exhibit F – Page 5

--------------------------------------------------------------------------------

EXHIBIT G


FORM OF
SWING LINE LOAN NOTICE


ENCINA BUSINESS CREDIT SPV, LLC
c/o Encina Business Credit
111 West Monroe, Suite 1700
Chicago, Illinois  60604
Attention:  Loan Operations


Ladies and Gentlemen:


Please refer to the Credit and Security Agreement dated as of [__________], 2016
(as amended, restated or otherwise modified from time to time, the "Credit
Agreement") among Katy Industries, Inc., a Delaware corporation (the
"Company;"), Continental Commercial Products, LLC, a Delaware limited liability
company ("CCP"), 2155735 Ontario Inc., an Ontario corporation ("2155735 Inc."),
and CCP Canada Inc., an Ontario corporation ("CCP Canada"), FTW Holdings, Inc.,
a Delaware corporation ("FTW"), Fort Wayne Plastics, Inc., an Indiana
corporation ("FWP"; together with Company, CCP, 2155735 Inc., CCP Canada, FTW
and each other Person that joins this Agreement as a "Borrower", individually
and collectively, "Borrower" or "Borrowers"), each lender from time to time
party hereto (collectively the "Lenders" and individually a "Lender") and Encina
Business Credit SPV, LLC, as agent for the Lenders (in such capacity, "Agent"). 
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Credit Agreement.


This notice is given pursuant to Section 2.17 of the Credit Agreement and
constitutes a representation by Borrowers that the conditions specified in
Article V of the Credit Agreement have been satisfied.  Borrower, for itself and
on behalf of the other Borrowers, hereby requests a Borrowing under the Credit
Agreement as follows:


The aggregate amount of the proposed Borrowing is $[______________] and
constitutes a Swing Line Borrowing.  The requested borrowing date for the
proposed Borrowing (which is a Business Day) is [______________], [____].


Borrower Agent, for itself and on behalf of Borrowers, has caused this Swing
Line Loan Notice to be executed and delivered by its Responsible Officer on
[_____________].



 
CONTINENTAL COMMERCIAL PRODUCTS, LLC,
 
as Borrower Agent
       
By:
 
Name:
 
Title:

 
Exhibit G – Page 1

--------------------------------------------------------------------------------

EXHIBIT H


FORM OF
AUTHORIZED ACCOUNTS FORM


ENCINA BUSINESS CREDIT SPV, LLC
c/o Encina Business Credit
111 West Monroe, Suite 1700
Chicago, Illinois  60604
Attention:  Loan Operations


Ladies and Gentlemen:


Please refer to the Credit and Security Agreement dated as of [__________], 2016
(as amended, restated or otherwise modified from time to time, the "Credit
Agreement") among Katy Industries, Inc., a Delaware corporation (the
"Company;"), Continental Commercial Products, LLC, a Delaware limited liability
company ("CCP"), 2155735 Ontario Inc., an Ontario corporation ("2155735 Inc."),
and CCP Canada Inc., an Ontario corporation ("CCP Canada"), FTW Holdings, Inc.,
a Delaware corporation ("FTW"), Fort Wayne Plastics, Inc., an Indiana
corporation ("FWP"; together with Company, CCP, 2155735 Inc., CCP Canada, FTW
and each other Person that joins this Agreement as a "Borrower", individually
and collectively, "Borrower" or "Borrowers"), each lender from time to time
party hereto (collectively the "Lenders" and individually a "Lender") and Encina
Business Credit SPV, LLC, as agent for the Lenders (in such capacity, "Agent"). 
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Credit Agreement.


Being duly authorized by CPP, in its capacity as Borrower Agent for itself and
on behalf of all Borrowers, I confirm that the following operating bank accounts
of Borrowers are the accounts into which the proceeds of any Loan may be paid:


Bank
Routing Number
Account number
Account name
                       




 
CONTINENTAL COMMERCIAL PRODUCTS, LLC,
 
as Borrower Agent
       
By:
   
Name:
   
Title:
 

 
Exhibit H – Page 1

--------------------------------------------------------------------------------

EXHIBIT I


FORM OF
AUTHORIZED ACCOUNTS FORM


ENCINA BUSINESS CREDIT SPV, LLC
c/o Encina Business Credit
111 West Monroe, Suite 1700
Chicago, Illinois  60604
Attention:  Loan Operations


Ladies and Gentlemen:


Please refer to the Credit and Security Agreement dated as of [__________], 2016
(as amended, restated or otherwise modified from time to time, the "Credit
Agreement") among Katy Industries, Inc., a Delaware corporation (the
"Company;"), Continental Commercial Products, LLC, a Delaware limited liability
company ("CCP"), 2155735 Ontario Inc., an Ontario corporation ("2155735 Inc."),
and CCP Canada Inc., an Ontario corporation ("CCP Canada"), FTW Holdings, Inc.,
a Delaware corporation ("FTW"), Fort Wayne Plastics, Inc., an Indiana
corporation ("FWP"; together with Company, CCP, 2155735 Inc., CCP Canada, FTW
and each other Person that joins this Agreement as a "Borrower", individually
and collectively, "Borrower" or "Borrowers"), each lender from time to time
party hereto (collectively the "Lenders" and individually a "Lender") and Encina
Business Credit SPV, LLC, as agent for the Lenders (in such capacity, "Agent"). 
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Credit Agreement.


Being duly authorized by CPP, in its capacity as Borrower Agent for itself and
on behalf of all Borrowers, I confirm that the following individuals have been
authorized by Borrowers to have access to Ablesoft:


First Name
Last Name
Email Address
Phone Number
                               




 
CONTINENTAL COMMERCIAL PRODUCTS, LLC,
 
as Borrower Agent
       
By:
   
Name:
   
Title:
 

 
 
Exhibit I – Page 1

--------------------------------------------------------------------------------